


Exhibit 10.1
EXECUTION VERSION
CREDIT AGREEMENT
DATED AS OF JANUARY 29, 2014
AMONG
POST HOLDINGS, INC.,
AS BORROWER
VARIOUS LENDERS,
BARCLAYS BANK PLC,
CREDIT SUISSE SECURITIES (USA) LLC,
GOLDMAN SACHS BANK USA

AND WELLS FARGO SECURITIES, LLC,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS,

BARCLAYS BANK PLC,
AS SYNDICATION AGENT,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
AND GOLDMAN SACHS BANK USA,
AS DOCUMENTATION AGENTS

AND
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT
________________________________________________________
SENIOR SECURED CREDIT FACILITIES
________________________________________________________





--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page
 
Article 1.
Definitions and Accounting Terms
 
Section 1.01
Defined Terms
1
Section 1.02
Other Interpretive Provisions
42
Section 1.03
Accounting Terms
43
Section 1.04
Rounding
44
Section 1.05
Times of Day
44
Section 1.06
Letter of Credit Amounts
44
Section 1.07
Currency Equivalents Generally; Change of Currency
44
Section 1.08
Timing of Payment and Performance
44
Section 1.09
Certain Calculations
44
 
Article 2.
The Commitments and Credit Extensions
 
Section 2.01
The Revolving Credit Borrowings
46
Section 2.02
Borrowings, Conversions and Continuations of Loans
46
Section 2.03
Letters of Credit
47
Section 2.04
Swing Line Loans
56
Section 2.05
Prepayments
59
Section 2.06
Termination or Reduction of Commitments
61
Section 2.07
Repayment of Loans
61
Section 2.08
Interest
61
Section 2.09
Fees
62
Section 2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
63
Section 2.11
Evidence of Debt
64
Section 2.12
Payments Generally; Administrative Agent’s Clawback
64
Section 2.13
Sharing of Payments by Lenders
66
Section 2.14
Incremental Facilities
67
Section 2.15
Cash Collateral
70
Section 2.16
Defaulting Lenders
71
 
Article 3.
Taxes, Yield Protection and Illegality
 
Section 3.01
Taxes
73
Section 3.02
Illegality
78
Section 3.03
Inability to Determine Rates
78
Section 3.04
Increased Costs; Reserves on Eurodollar Rate Loans
79
Section 3.05
Compensation for Losses
81






i





--------------------------------------------------------------------------------

 

Section 3.06
Mitigation Obligations; Replacement of Lenders
81
Section 3.07
Survival
82
 
Article 4.
Conditions Precedent
 
Section 4.01
Conditions Precedent to the Closing Date
82
Section 4.02
Conditions to All Credit Extensions after the Closing Date
84
 
Article 5.
Representations and Warranties
 
Section 5.01
Existence, Qualification and Power
85
Section 5.02
Authorization; No Contravention
85
Section 5.03
Governmental Authorization; Other Consents
85
Section 5.04
Binding Effect
86
Section 5.05
Financial Statements; No Material Adverse Effect
86
Section 5.06
Litigation
86
Section 5.07
No Default
86
Section 5.08
Ownership of Property; Liens
87
Section 5.09
Environmental
87
Section 5.10
Insurance
88
Section 5.11
Taxes
89
Section 5.12
ERISA Compliance
89
Section 5.13
Subsidiaries; Equity Interests
90
Section 5.14
Margin Regulations; Investment Company Act
90
Section 5.15
Disclosure
91
Section 5.16
Compliance with Laws
91
Section 5.17
Taxpayer Identification Number
91
Section 5.18
Intellectual Property; Licenses, Etc
91
Section 5.19
Solvency
91
Section 5.20
Collateral Documents
92
Section 5.21
Senior Debt
92
Section 5.22
Anti-Terrorism; Anti-Money Laundering; Etc
92
Section 5.23
Foreign Corrupt Practices Act
92
 
Article 6.
Affirmative Covenants
 
Section 6.01
Financial Statements
92
Section 6.02
Certificates; Other Information
93
Section 6.03
Notices
95
Section 6.04
Preservation of Existence, Etc
96
Section 6.05
Maintenance of Properties
96
Section 6.06
Maintenance of Insurance
96
Section 6.07
Compliance with Laws
97
Section 6.08
Books and Records
97






ii





--------------------------------------------------------------------------------

 



Section 6.09
Inspection Rights
97
Section 6.10
Use of Proceeds
98
Section 6.11
Covenant to Guarantee Obligations and Give Security
98
Section 6.12
Compliance with Environmental Laws
101
Section 6.13
Preparation of Environmental Reports
102
Section 6.14
Lenders’ Meetings
102
Section 6.15
Further Assurances
103
Section 6.16
Post-Closing Obligations
103
 
Article 7.
Negative Covenants
 
Section 7.01
Liens
103
Section 7.02
Investments
106
Section 7.03
Indebtedness
108
Section 7.04
Fundamental Changes
112
Section 7.05
Dispositions
113
Section 7.06
Restricted Payments
114
Section 7.07
Change in Nature of Business
116
Section 7.08
Transactions with Affiliates
116
Section 7.09
Restrictive Agreements
117
Section 7.10
Use of Proceeds
118
Section 7.11
Financial Covenants
118
Section 7.12
Amendments of Organization Documents
118
Section 7.13
Accounting Changes
118
Section 7.14
Prepayments of Indebtedness
119
Section 7.15
Sale-Leaseback Transactions
119
Section 7.16
Capital Expenditures
119
Section 7.17
Amendments of Indebtedness
120
Section 7.18
Negative Pledge on Material Real Property
120
 
Article 8.
Events of Default and Remedies
 
Section 8.01
Events of Default
120
Section 8.02
Remedies Upon Event of Default
122
Section 8.03
Application of Funds
123
 
Article 9.
Agency
 
Section 9.01
Appointment and Authority
123
Section 9.02
Rights as a Lender
124
Section 9.03
Exculpatory Provisions
124
Section 9.04
Reliance
125
Section 9.05
Delegation of Duties
125
Section 9.06
Resignation of Administrative Agent
126






iii





--------------------------------------------------------------------------------

 



Section 9.07
Non-Reliance on Administrative Agent and Other Lenders
127
Section 9.08
No Other Duties, Etc
127
Section 9.09
Administrative Agent May File Proofs of Claim
127
Section 9.10
Collateral and Guaranty Matters
128
Section 9.11


Secured Cash Management Agreements and Secured Hedge Agreements
129
 
Article 10.
Miscellaneous
 
Section 10.01
Amendments, Etc
129
Section 10.02
Notices; Effectiveness; Electronic Communication
131
Section 10.03
No Waiver; Cumulative Remedies; Enforcement
133
Section 10.04
Expenses; Indemnity; Damage Waiver
134
Section 10.05
Payments Set Aside
136
Section 10.06
Successors and Assigns
136
Section 10.07
Treatment of Certain Information; Confidentiality
143
Section 10.08
Right of Setoff
144
Section 10.09
Interest Rate Limitation
144
Section 10.10
Counterparts; Integration; Effectiveness
145
Section 10.11
Survival of Representations and Warranties
145
Section 10.12
Severability
145
Section 10.13
Replacement of Lenders
145
Section 10.14
Governing Law; Jurisdiction; Etc
146
Section 10.15
Waiver of Jury Trial
147
Section 10.16
California Judicial Reference
148
Section 10.17
No Advisory or Fiduciary Responsibility
148
Section 10.18
Electronic Execution of Assignments and Certain Other Documents
148
Section 10.19
USA PATRIOT Act
149
Section 10.20
Judgment Currency
149
Section 10.21
Pari Passu Intercreditor Agreement
149




iv





--------------------------------------------------------------------------------

 



SCHEDULES
2.01
Commitments and Applicable Percentages
4.01(a)(ii)
Closing Date Collateral Documents
4.01(a)(iv)
Local Legal Counsel Opinions
5.08(b)
Liens
5.08(c)
Owned Real Property
5.08(d)(i)
Leased Real Property (Lessee)
5.08(d)(ii)
Leased Real Property (Lessor)
5.08(e)
Existing Investments
5.13
Subsidiaries; Other Equity Investments
6.16
Post-Closing Obligations
7.02(r)(i)
Golden Boy Acquisition
7.03
Existing Indebtedness
7.08
Transactions with Affiliates
10.02
Administrative Agent’s Office; Certain Addresses for Notices





EXHIBITS
 
Form of
 
 
A-1
Committed Loan Notice
A-2
Conversion/Continuation Notice
A-3
Prepayment Notice
A-4
Swing Line Loan Prepayment Notice
B
Swing Line Loan Notice
C-1
Revolving Credit Note
C-2
Incremental Term Loan Note
D
Compliance Certificate
E-1
Assignment and Assumption
E-2
Administrative Questionnaire
F
Joinder Agreement
G
Guarantee and Collateral Agreement
H-1 through H-4
U.S. Tax Compliance Certificates
I
Pari Passu Intercreditor Agreement












v





--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of January 29, 2014,
among POST HOLDINGS, INC., a Missouri corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.
The Borrower has requested that the Revolving Credit Lenders provide a revolving
credit facility, and the Revolving Credit Lenders have indicated their
willingness to lend and the L/C Issuer has indicated its willingness to issue
letters of credit, in each case, on the terms and subject to the conditions set
forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE 1.
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“2021 Senior Notes” means the Borrower’s 6.75% Senior Notes due 2021 issued
pursuant to that certain Indenture, dated as of November 18, 2013, between the
Borrower and Wells Fargo, as trustee.
“2022 Senior Notes” means the Borrower’s 7.375% Senior Notes due 2022 issued
pursuant to that certain Indenture, dated as of February 3, 2012, between the
Borrower and Wells Fargo, as trustee.
“Acquired Entity Financial Statements” has the meaning specified in the
definition of “CapEx/Revenue Ratio.”
“Act” has the meaning specified in Section 10.19.
“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.






--------------------------------------------------------------------------------

 

“Agency Fee Letter” means the Agency Fee Letter, dated January 29, 2014, between
the Borrower and the Administrative Agent.
“Agent” means each of the Administrative Agent, the Syndication Agent and the
Documentation Agents.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Agreement Currency” has the meaning specified in Section 10.20.
“Alternative Currency” means lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.
“Annual Financial Statements” means the audited consolidated balance sheets of
the Borrower and its Subsidiaries and the consolidated statements of operations,
Stockholders’ Equity and cash flows of the Borrower and its Subsidiaries for the
three latest Fiscal Years ending more than 90 days prior to the Closing Date.
“Anti-Terrorism Laws” has the meaning specified in Section 5.22.
“Applicable Percentage” means (a) in respect of the Incremental Term Loans, with
respect to any Incremental Term Loan Lender at any time, the percentage (carried
out to the ninth decimal place) of the aggregate principal amount of all
Incremental Term Loans then outstanding represented by the principal amount of
such Incremental Term Loan Lender’s Incremental Term Loans at such time and (b)
in respect of the Revolving Credit Facility, with respect to any Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place), the numerator of which is the Revolving Credit Commitment of such
Revolving Credit Lender and the denominator of which is the aggregate amount of
the Revolving Credit Commitments; provided that if the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility is set forth opposite the name of such Revolving
Credit Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Revolving Credit Lender becomes a party hereto, as applicable. The
Applicable Percentage of any Revolving Credit Lender is subject to adjustment as
provided in Section 2.16.
“Applicable Rate” means, in respect of Revolving Credit Loans, (a) from the
Closing Date to the date following the Closing Date on which a Compliance
Certificate is delivered pursuant to Section 6.02(a) in respect of the first
fiscal quarter ending after the Closing Date, 1.00% per annum for Base Rate
Loans that are Revolving Credit Loans or Swing Line Loans and 2.00% per annum
for Eurodollar Rate Loans that are Revolving Credit Loans and Letter of Credit
Fees and (b) thereafter, the applicable percentage per annum set forth below
determined by reference to the Senior Secured Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):



2





--------------------------------------------------------------------------------

 



Pricing
Level
Senior Secured
Leverage Ratio
Eurodollar Rate/Letters of Credit
Base Rate
1
> 2.50 to 1.00
2.50%
1.50%
2
< 2.50 to 1.00 but ≥ 1.00 to 1.00
2.25%
1.25%
3
< 1.00 to 1.00
2.00%
1.00%

Any increase or decrease in the Applicable Rate resulting from a change in the
Senior Secured Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 1
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply).
Furthermore, the Applicable Rate in respect of any Series of Incremental Term
Loans shall be the applicable percentages per annum set forth in the relevant
Joinder Agreement.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D of the FRB) under regulations issued from
time to time by the FRB or other applicable banking regulator. A Eurodollar Rate
Loan shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility or any Series of Incremental Term Loans, a Lender that has a
Commitment with respect to such Facility or holds a Revolving Credit Loan or an
Incremental Term Loan, respectively, at such time, (b) with respect to the
Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit
have been issued pursuant to Section 2.03(a), the Revolving Credit Lenders and
(c) with respect to the Swing Line Sublimit, (i) the Swing Line Lender and (ii)
if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Revolving Credit Lenders.



3





--------------------------------------------------------------------------------

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Barclays Bank PLC, Credit Suisse Securities (USA) LLC, Goldman
Sachs Bank USA and Wells Fargo Securities, LLC, in their capacities as joint
lead arrangers and joint lead bookrunners.
“Assessment Property” has the meaning specified in Section 6.13.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
“Auction” has the meaning specified in Section 10.06(b)(vii)(A).
“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date, (ii) the date of termination of the Revolving Credit Commitments pursuant
to Section 2.06 and (iii) the date of termination of the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and of the obligation of
the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1.00% and (c) the Eurodollar Rate that would be
payable on such day for a Eurodollar Rate Loan with a one-month Interest Period
plus 1.00%. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
“Base Rate Loan” means a Revolving Credit Loan or an Incremental Term Loan that
bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.



4





--------------------------------------------------------------------------------

 

“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower Notice” has the meaning specified in Section 6.11(b)(vii).
“Borrower Retained ECF Amount” means, as at any date of determination, an amount
equal to: (x) 50% of the Consolidated Excess Cash Flow of the Borrower (or, if
Loans are required to be prepaid with Consolidated Excess Cash Flow for any
Fiscal Year, the Consolidated Excess Cash Flow of the Borrower for such Fiscal
Year not required to be applied to the prepayment of Loans (after giving effect
to any waiver by any Lender of any right to receive any such prepayment)) for
the period from and including October 1, 2013 through and including the last day
of the most recently completed Fiscal Year with respect to which the
Administrative Agent has received the Compliance Certificate required to be
delivered pursuant to Section 6.02(a) minus (y) any portion of such amount used
by the Borrower and its Subsidiaries on or prior to such date of determination
to make (1) Investments pursuant to Section 7.02(c)(iv)(C)(2), (2) Investments
pursuant to Section 7.02(o)(2), (3) Restricted Payments pursuant to Section
7.06(e)(2), (4) payments of Junior Indebtedness pursuant to Section 7.14(c)(2),
or (5) Capital Expenditures pursuant to Section 7.16(2).
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or an
Incremental Borrowing, as the context may require.
“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, means any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the London interbank market.
“CapEx Carryover Amount” has the meaning specified in Section 7.16.
“CapEx/Revenue Ratio” means, with respect to any fiscal year of an entity or
business acquired in a Permitted Acquisition, the quotient obtained by dividing
(a) the amount of Capital Expenditures (determined in accordance with GAAP) made
by such acquired entity or business during such fiscal year by (b) the
consolidated revenues of such acquired entity or business for such fiscal year
(in each case as set forth in the audited financial statements of such acquired
entity or business for such fiscal year or, if such audited financial statements
are not available, as set forth in the most recent financial statements of such
acquired entity or business delivered to the Borrower or any Subsidiary by such
acquired entity or business or the seller thereof in connection with the
purchase and sale agreement relating to such Permitted Acquisition or otherwise
in connection with the Borrower’s or such Subsidiary’s consideration of such
Permitted Acquisition (the “Acquired Entity Financial Statements”)).
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition or maintenance of
any fixed or capital asset, in each case, that are capitalized in accordance
with GAAP.



5





--------------------------------------------------------------------------------

 

“Capital Lease” means, with respect to any Person, any lease that is required by
GAAP to be capitalized on a balance sheet of such Person.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the L/C Issuer
or the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America or Canada, any state or province
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 365 days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and maturing no more than 365 days from
the time of the acquisition thereof, and having, at the time of acquisition
thereof, a rating of A-1 (or the then equivalent grade) or better from S&P or
P-1 (or the then equivalent grade) or better from Moody’s; and
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.



6





--------------------------------------------------------------------------------

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, card services (including
services related to credit cards, including purchasing and commercial cards,
prepaid cards, including payroll, stored value and gift cards, merchant services
processing and debit cards), electronic funds transfer and other cash management
arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with any Loan Party, is a Lender, the Administrative
Agent or an Arranger or an Affiliate of a Lender, the Administrative Agent or an
Arranger, in its capacity as a party to such Cash Management Agreement, and (b)
in the case of any Cash Management Agreement entered into prior to, and existing
on, the Closing Date, any Person that is, on the Closing Date, a Lender, the
Administrative Agent or an Arranger or Affiliate of a Lender, the Administrative
Agent or an Arranger, in its capacity as a party to such Cash Management
Agreement.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, and any rules or regulations promulgated
thereunder.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States or foreign regulatory authorities, in each
case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.
“Change of Control” means the occurrence of any of the following:
(a)    (1) the sale, lease, transfer, conveyance or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Subsidiaries taken as a whole to any “person” (as such term is used in Section
13(d)(3) of the Exchange Act), other than a Permitted Holder or (2) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of the Borrower or
its Subsidiaries and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) other than a
Permitted Holder becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 40% or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);



7





--------------------------------------------------------------------------------

 

(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
(c)    a “Change of Control,” “Change in Control” or similar event shall occur
under the 2022 Senior Notes, the 2021 Senior Notes or any other Indebtedness of
the Borrower or any of its Subsidiaries with an aggregate principal amount in
excess of the Threshold Amount (to the extent that the occurrence of such event
permits the holders of Indebtedness thereunder to accelerate the maturity
thereof or to resell such other Indebtedness to the Borrower, or requires the
Borrower to repay, or offer to repurchase, such Indebtedness prior to the stated
maturity thereof).
“Closing Date” means the first date all the conditions precedent referred to in
Section 4.01 are satisfied or waived in accordance with Section 10.01, which
date is January 29, 2014.
“Code” means the Internal Revenue Code of 1986, as amended (unless otherwise
provided herein).
Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property provided as collateral
security under the terms of the Collateral Documents.
“Collateral Agreement” means the guarantee and collateral agreement of even date
herewith executed and delivered by the Loan Parties and substantially in the
form of Exhibit G.
“Collateral Documents” means, collectively, the Collateral Agreement, the
Mortgages, the Foreign Security Documents, each of the mortgages, collateral
assignments, supplements to all of the foregoing, security agreements, pledge
agreements, control agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 4.01(a)(ii), 6.11 or 6.16, and each of
the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.



8





--------------------------------------------------------------------------------

 

“Commitment” means a Revolving Credit Commitment, an Incremental Revolving
Credit Commitment or an Incremental Term Loan Commitment, as the context may
require.
“Commitment Fee Rate” means (a) from the Closing Date to the date following the
Closing Date on which a Compliance Certificate is delivered pursuant to Section
6.02(a) in respect of the first full fiscal quarter following the Closing Date,
0.375% and (b) thereafter, the applicable percentage per annum set forth below
determined by reference to the Senior Secured Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):
Pricing
Level
Senior Secured
Leverage Ratio
Commitment Fee Rate
1
≥ 0.50 to 1.00
0.50
%
2
< 0.50 to 1.00
0.375
%

Any increase or decrease in the Commitment Fee Rate resulting from a change in
the Senior Secured Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply).
Notwithstanding anything to the contrary contained in this definition, the
determination of the Commitment Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing or
(b) an Incremental Borrowing, which shall be substantially in the form of
Exhibit A-1.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding cash
and Cash Equivalents.
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period, plus the following,
without duplication, to the extent deducted in calculating such Consolidated Net
Income:


(a)    Consolidated Interest Charges, plus





9





--------------------------------------------------------------------------------

 

(b)     the provision for Federal, state, local and foreign income and franchise
taxes payable (calculated net of Federal, state, local and foreign income tax
credits) and other taxes, interest and penalties included under GAAP in income
tax expense (provided that such amounts in respect of any Subsidiary shall be
included in this clause (b) only to the extent that a corresponding amount would
be permitted at the date of determination to be dividended to the Borrower by
such Subsidiary without prior approval (that has not been obtained), pursuant to
the terms of its Organization Documents and all agreements, instruments,
judgments, decrees, orders, statutes, rules and governmental regulations
applicable to such Subsidiary or its stockholders), plus


(c)     depreciation and amortization expenses (including amortization of
goodwill and other intangibles but excluding amortization of prepaid cash
expenses that were paid in a prior period), plus


(d)     other non-recurring expenses, write-offs, write-downs or impairment
charges which do not represent a cash item in such period (or in any future
period) (excluding any such non-cash expense to the extent that it represents an
accrual of or reserve for cash expenses in any future period or amortization of
a prepaid cash expense that was paid in a prior period and any non-cash charge,
expense or loss relating to write-offs, write-downs or reserves with respect to
accounts receivable or inventory), plus


(e)     non-cash charges or expenses related to stock-based compensation) and
other non-cash charges or non-cash losses (including, extraordinary, unusual or
non-recurring non-cash losses) incurred or recognized, plus


(f)     cash or non-cash charges constituting fees and expenses incurred in
connection with the Transaction in an amount not to exceed $5,000,000 in the
aggregate pursuant to this clause (f), plus


(g)     unrealized losses relating to hedging transactions and mark-to-market of
Indebtedness denominated in foreign currencies resulting from the application of
FASB ASC 830 or any similar accounting standard, plus


(h)     one-time deal advisory, financing, legal, accounting, and consulting
cash expenses incurred by the Borrower and its Subsidiaries in connection with
Permitted Acquisitions not constituting the consideration for the Permitted
Acquisition, plus


(i)     non-cash losses and expenses resulting from fair value accounting (as
permitted by Accounting Standard Codification Topic No. 825-10-25 – Fair Value
Option or any similar accounting standard), plus


(j)     restructuring charges or reserves, including in connection with (x) any
Permitted Acquisition or any Specified Transaction and (y) the consolidation or
closing of facilities during such Measurement Period; provided that the
aggregate amount of restructuring charges or reserves added-back in connection
with Permitted Acquisitions or the consolidation or closing of facilities
pursuant to this clause (j) in any Measurement Period, when added to the
aggregate amount of extraordinary, unusual or non-recurring cash charges and
losses added-back pursuant to clause (l) below in such Measurement Period and
the aggregate amount of cost savings added-back pursuant to clause (C) in the
paragraph below in such Measurement Period, shall not exceed 15% of Consolidated
EBITDA for such Measurement Period prior to giving effect to this clause (j),
clause (l) below or clause (C) in the paragraph below, plus





10





--------------------------------------------------------------------------------

 

(k)     restructuring charges or reserves with respect to (i) the previously
announced closure of the Modesto, California facility and (ii) the Spin-Off,
plus


(l)     extraordinary, unusual or non-recurring cash charges and losses incurred
or recognized; provided that the aggregate amount of extraordinary, unusual or
non-recurring cash charges and losses added-back pursuant to this clause (l) in
any Measurement Period, when added to the aggregate amount of restructuring
charges or reserves added-back in connection with Permitted Acquisitions or the
consolidation or closing of facilities pursuant to clause (j) above in such
Measurement Period and the aggregate amount of cost savings added-back pursuant
to clause (C) in the paragraph below in such Measurement Period, shall not
exceed 15% of Consolidated EBITDA for such Measurement Period prior to giving
effect to this clause (l), clause (j) above or clause (C) in the paragraph
below, plus


(m)     any increase in cost of goods sold resulting from the write up of
inventory attributable to purchase accounting treatment with respect to any
acquisition; minus, without duplication,


(n)     any amount included in Consolidated EBITDA for such Measurement Period
in respect of cancellation of debt income arising as a result of the repurchase
of Incremental Term Loans by the Borrower pursuant to Section 10.06(b)(vii), and
minus, without duplication,


(o)     non-cash gains included in Consolidated Net Income for such Measurement
Period (excluding any such non-cash gain to the extent it represents the
reversal of an accrual or a reserve for a potential cash gain in any prior
period).


If there has occurred a Permitted Acquisition or other Investment permitted by
this Agreement during the applicable Measurement Period, or for purposes of
calculating pro forma Consolidated Leverage Ratio, Senior Secured Leverage Ratio
or Consolidated Interest Coverage Ratio after the applicable Measurement Period
but on or prior to the Ratio Calculation Date in accordance with Section
1.09(b), Consolidated EBITDA shall be calculated on a Pro Forma Basis.


Calculating Consolidated EBITDA on a Pro Forma Basis shall mean giving effect to
any such Permitted Acquisition or other Investment, and any Indebtedness
incurred or assumed in connection therewith, as follows:



11





--------------------------------------------------------------------------------

 



(A)
any Indebtedness incurred or assumed in connection with such Permitted
Acquisition or other permitted Investment was incurred or assumed on the first
day of the applicable Measurement Period and remained outstanding,

(B)
the rate on such Indebtedness shall be calculated as if the rate in effect on
the date of such Permitted Acquisition or other permitted Investment had been
the applicable rate for the entire period (taking into account any interest rate
Swap Contracts applicable to such Indebtedness), and

(C)
all income, depreciation, amortization, taxes, and expense associated with the
assets or entity acquired in connection with such Permitted Acquisition or other
permitted Investment for the applicable period shall be calculated on a pro
forma basis after giving effect to cost savings, operating expense reductions,
other operating improvements and acquisition synergies that are reasonably
identifiable and projected by the Borrower in good faith to be realized during
such period (calculated on a pro forma basis as though such items had been
realized on the first day of such period) as a result of actions taken by the
Borrower or any Subsidiary in connection with such Permitted Acquisition or
other permitted Investment and net of (x) the amount of actual benefits realized
during such period from such actions that are otherwise included in the
calculation of Consolidated EBITDA in each case from and after the first day of
such Measurement Period and (y) the amount of all income, depreciation,
amortization, taxes and expenses associated with any assets or entity acquired
in connection with such Permitted Acquisition or other permitted Investment that
the Borrower reasonably anticipates will be divested pursuant to Section 7.05(k)
or otherwise;

provided that
(i) the aggregate amount of cost savings added-back in connection with Permitted
Acquisitions or other permitted Investments (other than the Specified
Transactions) pursuant to this clause (C) in any four consecutive fiscal quarter
period, when added to the aggregate amount of restructuring charges or reserves
added-back in connection with Permitted Acquisitions or other permitted
Investments (other than the Specified Transactions) or the consolidation or
closing of facilities pursuant to clause (j) in the preceding paragraph in such
four consecutive fiscal quarter period and the aggregate amount of
extraordinary, unusual or non-recurring cash charges and losses added-back
pursuant to clause (l) in the preceding paragraph in such Measurement Period
shall not exceed 15% of Consolidated EBITDA for such period prior to giving
effect to this clause (C) or clause (j) or (l) of the definition of Consolidated
EBITDA above; and
(ii) at the time any such calculation pursuant to this clause (C) is made, the
Borrower shall deliver to the Administrative Agent a certificate signed by a
Responsible Officer (which may be the Compliance Certificate) setting forth
reasonably detailed calculations in respect of the matters referred to in this
clause (C), as well as the relevant factual support in respect thereof.



12





--------------------------------------------------------------------------------

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (a) the sum, without duplication, of the amounts for such period of
(i) Consolidated Net Income, plus, (ii) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non‑cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non‑cash charge to the extent that it represents an accrual or reserve
for a potential cash charge in any future period or amortization of a prepaid
cash charge that was paid in a prior period), plus (iii) the Consolidated
Working Capital Adjustment, minus (b) the sum, without duplication, of (i) the
amounts for such period paid in cash by the Borrower and its Subsidiaries from
operating cash flow (and not already reducing Consolidated Net Income) of
(1) scheduled repayments (but not optional or mandatory prepayments) of
Indebtedness for borrowed money of the Borrower and its Subsidiaries (excluding
scheduled repayments of Revolving Credit Loans or Swing Line Loans (or other
loans which by their terms may be re-borrowed if prepaid) except to the extent
the Revolving Credit Commitments (or commitments in respect of such other
revolving loans) are permanently reduced in connection with such repayments) and
scheduled repayments of obligations of the Borrower and its Subsidiaries under
Capital Leases (excluding any interest expense portion thereof), (2) Capital
Expenditures permitted to be made hereunder by the Borrower and its Subsidiaries
pursuant to Section 7.16(1), (3) payments of the type described in clause (f) of
the definition of Consolidated EBITDA, (4) repurchases of Incremental Term Loans
by the Borrower pursuant to Section 10.06(b)(vii) and (5) consideration in
respect of Permitted Acquisitions plus (ii) other non‑cash gains increasing
Consolidated Net Income for such period (excluding any such non‑cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
gain in any prior period).
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum, without
duplication of, (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including the Obligations hereunder
and any Indebtedness in respect of Receivables Program Obligations) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
non-contingent obligations arising in connection with letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations to pay the deferred
purchase price of property or services (other than (i) trade accounts payable in
the ordinary course of business and (ii) contingent earn-outs, hold-backs and
other deferred payment of consideration in Permitted Acquisitions), (e)
Attributable Indebtedness in respect of Capital Leases and Synthetic Lease
Obligations, (f) all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Borrower or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.



13





--------------------------------------------------------------------------------

 

“Consolidated Interest Charges” means, for any Measurement Period, consolidated
interest expense (net of interest income) for such period whether paid or
accrued and whether or not capitalized (including, without limitation, and
without duplication, amortization of original issue discount, non-cash interest
payments, the interest component of any deferred payment obligations, the
interest component of all payments associated with Capital Leases, imputed
interest with respect to Attributable Indebtedness, commissions, discounts and
other fees and charges incurred in respect of letter of credit or bankers’
acceptance financings, discounts, yield and other fees and charges (including
any interest expense) related to any Qualified Receivables Transaction, dividend
payments made in cash on any Disqualified Equity Interests and the Existing Post
Preferred Stock and net payments, if any, pursuant to interest rate Swap
Contracts, but excluding amortization of debt issuance costs), in each case, of
or by the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed Measurement
Period to (b) Consolidated Interest Charges for such Measurement Period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness (net of up to $100,000,000 of
unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries;
provided that for purposes of Section 7.03(h), if there are no Loans outstanding
at such time, Consolidated Funded Indebtedness shall be calculated net of up to
$350,000,000 of unrestricted cash and Cash Equivalents of the Borrower and its
Subsidiaries) as of such date to (b) Consolidated EBITDA for the most recently
completed Measurement Period.
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period taken as a single accounting period
determined in conformity with GAAP; provided that Consolidated Net Income shall
exclude, without duplication, (a) extraordinary gains and extraordinary non-cash
losses for such Measurement Period, (b) the net income of any Subsidiary (other
than a Receivables Subsidiary) during such Measurement Period to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such Measurement Period, except that the Borrower’s equity in
any net loss of any such Subsidiary for such Measurement Period shall be
included in determining Consolidated Net Income, (c) any income (or loss) for
such Measurement Period of any Person if such Person is not a Subsidiary or is a
Receivables Subsidiary, except that (x) the Borrower’s equity in the net income
of any such Person for such Measurement Period shall be included in Consolidated
Net Income up to the aggregate amount of cash actually distributed by such
Person during such Measurement Period to the Borrower or a Subsidiary as a
dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso) and (y) any such loss for such Measurement Period shall be included to
the extent funded with cash contributed by the Borrower or a Subsidiary and (d)
any cancellation of debt income arising from a repurchase of Incremental Term
Loans by the Borrower pursuant to Section 10.06(b)(vii).



14





--------------------------------------------------------------------------------

 

“Consolidated Senior Secured Debt” means, as of any date of determination,
without duplication, the aggregate principal amount of Consolidated Funded
Indebtedness outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Subsidiary (including, for the avoidance of
doubt, purchase money Indebtedness and Attributable Indebtedness in respect of
Capital Leases).
“Consolidated Total Assets” means, on any date of determination, the total
assets of the Borrower and its Subsidiaries, determined in accordance with GAAP
as shown on the most recent consolidated balance sheet of the Borrower delivered
pursuant to Section 6.01(a) or (b) on or prior to such date or, for the period
prior to the time any such statements are so delivered pursuant to Section
6.01(a) or (b), the Annual Financial Statements for the Fiscal Year ended
September 30, 2013, in each case after giving pro forma effect to acquisitions
or dispositions of Persons, divisions or lines of business that had occurred on
or after such balance sheet date and on or prior to such date of determination.
“Consolidated Working Capital” means, as at any date of determination,
Consolidated Current Assets of the Borrower and its Subsidiaries less
Consolidated Current Liabilities of the Borrower and its Subsidiaries.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided, that there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working Capital of the
Person acquired in such Permitted Acquisition as at the time of such acquisition
exceeds (or is less than) the Consolidated Working Capital of the Person
acquired at the end of such period (in each case, substituting the Person
acquired for the Borrower and its Subsidiaries in the calculation of such
acquired Consolidated Working Capital).
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Conversion/Continuation Notice” means a notice of (a) a conversion of Revolving
Credit Loans or Incremental Term Loans from one Type to the other or (b) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A-2.
“Cost Estimate” has the meaning specified in Section 6.13.



15





--------------------------------------------------------------------------------

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Dakota Pasta Acquisition” means the acquisition by the Borrower of the parent
company of Dakota Pasta Growers Co. pursuant to that certain Stock Purchase
Agreement, dated September 15, 2013, between the Borrower and Viterra Inc.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (x) with respect to principal,
interest or other fees attributable to a Facility, (i) the Base Rate plus (ii)
the Applicable Rate applicable to Base Rate Loans under such Facility plus (iii)
2% per annum; provided, however, that with respect to a Eurodollar Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan plus 2% per annum and (y)
with respect to all other Obligations, (i) the Base Rate in respect of the
Revolving Credit Facility plus (ii) the Applicable Rate applicable to Base Rate
Loans under the Revolving Credit Facility plus (iii) 2% per annum, in each case
to the fullest extent permitted by applicable Laws, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless, with
respect to funding obligations in respect of Loans, such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) has provided written notice to the Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder (unless such written notice or public statement relates to such
Lenders’ obligation to fund a Loan hereunder and states that such position is
based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after request by the
Administrative Agent made in good faith belief that such Lender may not honor
its funding obligations, to confirm in a manner reasonably satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent) or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.



16





--------------------------------------------------------------------------------

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including (x) any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith and (y) any issuance of Equity Interests by any
Subsidiary of such Person. For the avoidance of doubt, any issuance of Equity
Interests by the Borrower shall not be a Disposition.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part, (c)
provide for the mandatory scheduled payment of dividends in cash or (d) are or
become convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case
prior to the date that is 91 days after the latest Maturity Date in effect at
the time of issuance of such Equity Interests; provided, however, that only the
portion of Equity Interests which so mature or are mandatorily redeemable, are
redeemable at the option of the holder thereof, or which are or become
convertible as described above shall be deemed to be Disqualified Equity
Interests; and provided further, however, that if such Equity Interests are
issued pursuant to a plan for the benefit of the employees of the Borrower or
its Subsidiaries, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by the Borrower
or its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations. The Existing Post Preferred Stock shall not be Disqualified Equity
Interests.
“Documentation Agents” means Credit Suisse AG, Cayman Islands Branch and Goldman
Sachs Bank USA, in their capacity as co-documentation agents.
“Dollar” and “$” mean lawful money of the United States.



17





--------------------------------------------------------------------------------

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.
“Domestic Subsidiary” means any Subsidiary other than a Subsidiary that is a
“controlled foreign corporation” under Section 957 of the Code.
“Dymatize Acquisition” means the acquisition by Dymatize Holdings, LLC, a wholly
owned subsidiary of the Borrower, of all of the direct and indirect equity
interests of Dymatize Enterprises, LLC from affiliates of TA Associates and
other unit holders of Dymatize Enterprises, LLC, pursuant to that certain
Securities Purchase Agreement dated as of December 8, 2013 among TA/DEI-A
Acquisition Corp., TA/DEI-B1 Acquisition Corp., TA/DEI-B2 Acquisition Corp.,
TA/DEI-B3 Acquisition Corp., each of the Persons identified as a “TA Fund” on
Appendix I thereto, Imperial Capital, LLC, Dymatize Management Holdings, Inc.,
Dymatize Enterprises Equity Plan, LLC, TA Associates Management, L.P., Dymatize
Holdings, LLC and the Borrower.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).
“Environmental Claim” means any written notice, claim, demand, action,
litigation, toxic tort, proceeding, demand, request for information, complaint,
citation, summons, investigation, notice of non-compliance or violation, cause
of action, consent order, consent decree, investigation, or other proceeding by
any Governmental Authority or any other Person, arising out of, based on or
pursuant to any Environmental Law or related in any way to any actual, alleged
or threatened Environmental Liability.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
agreements or governmental restrictions relating to human health and safety,
pollution, the protection of the environment or the release of any materials
into the environment, including those related to hazardous materials, substances
or wastes and air and water emissions and discharges.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), obligation, responsibility or cost directly or
indirectly resulting from or based upon (a) any violation of, or liability
under, any Environmental Law, (b) the generation, use, handling, transportation,
storage, distribution, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment, (e) natural resource damage or (f)
any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.



18





--------------------------------------------------------------------------------

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization issued pursuant to or required under any
Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means the occurrence of any of the following (a) a material
Reportable Event with respect to a Pension Plan; (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which such entity was a substantial employer (as
defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, or the treatment of a Pension Plan
amendment as a termination, under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that the adjusted funding target attainment percentage (as
defined in Section 436(j)(2) of the Code) of any Pension Plan is both less than
80% and such Pension Plan is more than $5,000,000 underfunded on an adjusted
funding target attainment percentage basis; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.


“Eurodollar Rate” means for any Interest Rate Determination Date with respect to
an Interest Period for a Eurodollar Rate Loan, the rate per annum obtained by
dividing (and rounding upward, if necessary, to the next whole multiple of 1/100
of 1.00%) (i) (x) the rate per annum equal to the rate determined by the
Administrative Agent to be the London Interbank Offered Rate, as currently
published on Reuters Screen LIBOR01 Page (or any successor thereto) for deposits
(for delivery on the first day of such period) with a term equivalent to such
period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) on such Interest Rate Determination Date, or (y) in the event the rate
referenced in the preceding clause (x) does not appear on such page or service
or if such page or service shall cease to be available, the rate per annum equal
to the rate determined by the Administrative Agent to be the offered rate on
such other page or other service which displays an average London Interbank
Offered Rate for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars, determined as of approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date, or (z) in
the event the rates referenced in the preceding clauses (x) and (y) are not
available, the rate per annum equal to the offered quotation rate by first class
banks in the London interbank market to the Administrative Agent for deposits
(for delivery on the first day of the relevant period) in Dollars of amounts in
same day funds comparable to the principal amount of the applicable Loan of the
Administrative Agent for which the Eurodollar Rate is then being determined with
maturities comparable to such period as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date, by (ii) an amount equal
to (x) one minus (y) the Applicable Reserve Requirement; provided, however,
notwithstanding the foregoing, at no time will the Eurodollar Rate be deemed to
be less than zero percent per annum.



19





--------------------------------------------------------------------------------

 

“Eurodollar Rate Loan” means a Revolving Credit Loan or an Incremental Term Loan
that bears interest at a rate based on the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Evidence of Flood Insurance” has the meaning specified in Section 6.11(b)(vii).
“Excluded Subsidiary” means (a) PHI Acquisition LP ULC, (b) PHI Acquisition GP
ULC, (c) any Foreign Subsidiary in respect of which either (i) the pledge of
greater than 65.0% of the voting Equity Interests of such Subsidiary as
Collateral or (ii) the guaranteeing by such Subsidiary of the Obligations would
be likely to, in the good faith judgment of the Borrower, result in adverse tax
consequences to the Borrower and its Subsidiaries, taken as a whole, as a result
of Section 956 of the Code, (d) any direct or indirect Subsidiary of a Foreign
Subsidiary described in the immediately preceding clause (c), including any
Domestic Subsidiary owned by any Foreign Subsidiary described therein or (e) any
Receivables Subsidiary.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
the L/C Issuer, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes (in lieu of net income Taxes), and branch profits
Taxes in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, or (ii) that are Other Connection
Taxes, (b) any backup withholding tax that is required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with clause
(A) of Section 3.01(e)(ii), (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States federal withholding Tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of Section
3.01(e)(ii), except that in the case of a Foreign Lender that designates a new
Lending Office or becomes a Party to this Agreement pursuant to an assignment,
withholding Taxes shall not be Excluded Taxes to the extent that such Taxes were
not Excluded Taxes with respect to such Foreign Lender or its assignor, as the
case may be, immediately before such designation of a new Lending Office or
assignment; and (d) any U.S. federal withholding Taxes imposed under FATCA.



20





--------------------------------------------------------------------------------

 

“Existing Post Preferred Stock” means (a) the Borrower’s 3.75% Series B
Cumulative Preferred Convertible Preferred Stock, with a liquidation preference
of $100 per share, and (b) the Borrower’s 2.5% Series C Cumulative Preferred
Convertible Preferred Stock, with a liquidation preference of $100 per share, in
each case, outstanding on the Closing Date.
“Facility” means the Revolving Credit Facility or an Incremental Facility, as
the context may require.
“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the rate per annum (expressed
as a decimal rounded upwards, if necessary, to the next higher 1/100 of 1.00%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on September 30 of each calendar year.
“Flood Determination Form” has the meaning specified in Section 6.11(b)(vii).
“Flood Documents” has the meaning specified in Section 6.11(b)(vii).
“Flood Laws” means the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System).
“Foreign Security Documents” means the collective reference to the security
agreements, debentures, pledge agreements, charges, and other similar documents
and agreements pursuant to which any Loan Party purports to pledge or grant a
security interest in any property or assets located outside the United States
(including the equity interests of any Person formed or existing under the laws
of any jurisdiction other than the United States or any political subdivision
thereof) securing the Obligations.



21





--------------------------------------------------------------------------------

 

“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“Golden Boy Acquisition” means the acquisition by 0987268 B.C. LTD, a wholly
owned subsidiary of the Borrower, of Golden Boy Foods Ltd. from affiliates of
Tricor Pacific Capital Partners and the other shareholders of Golden Boy Foods
Ltd., pursuant to that certain Share Purchase Agreement dated as of December 7,
2013 among Tricor Pacific Capital Partners (Fund IV), LP, Tricor Pacific Capital
Partners (Fund IV) US, LP, The Manufacturer’s Life Insurance Company, Richard
Harris, 0987268 B.C. LTD, the Borrower and Tricor Pacific Capital Partners (Fund
IV), ULC.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including the
National Association of Insurance Commissioners and any supra-national bodies
such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.



22





--------------------------------------------------------------------------------

 

“Guarantors” means, collectively, each existing and future direct or indirect
Subsidiary of the Borrower (other than any Excluded Subsidiary or any Immaterial
Subsidiary).
“Hazardous Materials” means all explosive or radioactive substances or wastes,
contaminants, pollutants or any other hazardous or toxic substances, wastes or
materials regulated under or defined in any Environmental Law, including
petroleum, its derivatives or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, and
infectious or medical wastes.
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted hereunder, is a Lender, the Administrative Agent or an Arranger or an
Affiliate of a Lender, the Administrative Agent or an Arranger in its capacity
as a party to such Swap Contract.
“Immaterial Subsidiary” means, as of any date, any Subsidiary that, (a) as of
the last date of the most recent fiscal quarter of the Borrower for which
financial statements have been delivered, accounts for less than 2.5% of the
Consolidated Total Assets of the Borrower and less than 2.5% of the net sales of
the Borrower and its Subsidiaries on a consolidated basis, in each case, as
measured as of the last day of the most recent fiscal quarter of the Borrower
for which financial statements have been delivered and (b) does not, directly or
indirectly, hold Equity Interests in any Subsidiary that is not an Immaterial
Subsidiary as of such date; provided that if, as of the last date of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered, the aggregate amount of Consolidated Total Assets or net sales
attributable to all Subsidiaries that are Immaterial Subsidiaries exceeds 5% of
the Consolidated Total Assets of the Borrower or 5% of the net sales of the
Borrower and its Subsidiaries on a consolidated basis, then a sufficient number
of Subsidiaries shall be designated by the Borrower (or, in the event the
Borrower has failed to do so within twenty days, the Administrative Agent) to
eliminate such excess, and such designated Subsidiaries shall no longer
constitute Immaterial Subsidiaries under this Agreement.



23





--------------------------------------------------------------------------------

 

“Increased Amount Date” has the meaning specified in Section 2.14.
“Incremental Borrowing” means a borrowing of Incremental Revolving Loans or
Incremental Term Loans, as the context requires.
“Incremental Capacity” has the meaning specified in Section 2.14(a).
“Incremental Equivalent Debt” has the meaning specified in Section 7.03(s).
“Incremental Facility” means, at any time, as the context may require, the
aggregate amount of the Incremental Revolving Loan Lenders’ Incremental
Revolving Credit Commitments and/or the Incremental Term Loan Lenders’
Incremental Term Loan Commitments at such time and, in each case, but without
duplication, the Credit Extensions made thereunder.
“Incremental Revolving Credit Commitments” has the meaning specified in Section
2.14.
“Incremental Revolving Loan Lender” has the meaning specified in Section 2.14.
“Incremental Revolving Loans” has the meaning specified in Section 2.14.
“Incremental Term Loan Commitments” has the meaning specified in Section 2.14.
“Incremental Term Loan Lender” has the meaning specified in Section 2.14.
“Incremental Term Loan Maturity Date” means the date on which Incremental Term
Loans of a Series shall become due and payable in full hereunder, as specified
in the applicable Joinder Agreement, including by acceleration or otherwise.
“Incremental Term Loans” has the meaning specified in Section 2.14.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;



24





--------------------------------------------------------------------------------

 

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and not past due for more than 60 days after the date on
which such trade account is payable (unless being contested in good faith and by
appropriate proceedings) and (ii) earn-outs, hold-backs and other deferred
payment of consideration in Permitted Acquisitions to the extent not required to
be reflected as liabilities on the balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    Capital Leases and Synthetic Lease Obligations;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests valued, in the case of a redeemable preferred interest that is a
Disqualified Equity Interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. Indebtedness shall not include
the Existing Post Preferred Stock.
“Indemnified Liabilities” has the meaning specified in Section 10.04(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each December, March, June and September and the
Maturity Date of the Facility under which such Loan was made.



25





--------------------------------------------------------------------------------

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or, if available to all Lenders, 12 months) thereafter, as selected by the
Borrower in its Committed Loan Notice or Conversion/Continuation Notice, as
applicable; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
“IP Rights” has the meaning specified in Section 5.18.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement or instrument entered into
by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the L/C
Issuer relating to such Letter of Credit.
“Joinder Agreement” means an agreement substantially in the form of Exhibit F.
“Judgment Currency” has the meaning specified in Section 10.20.
“Junior Indebtedness” has the meaning specified in Section 7.14.



26





--------------------------------------------------------------------------------

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means with respect to Letters of Credit issued hereunder on or
after the Closing Date, (i) Wells Fargo, (ii) any other Revolving Credit Lender
that may become an L/C Issuer pursuant to Section 2.03(k), (iii) any successor
issuer of Letters of Credit hereunder or (iv) collectively, all of the
foregoing, in each case, in their respective capacities as an issuer thereof.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).



27





--------------------------------------------------------------------------------

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $25,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Revolving Credit Loan, a Swing Line Loan, an Incremental
Revolving Loan or an Incremental Term Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Collateral Documents, the Pari Passu Intercreditor Agreement and each agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.15 of this Agreement.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, business, properties,
liabilities (actual or contingent) or financial condition of the Borrower and
its Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
“Material Real Estate Asset” means (a) any fee-owned real property with a fair
market value in excess of $15,000,000 and (b) any leased real property where
inventory, machinery and equipment with a value in excess of $5,000,000 is or is
expected to be maintained.
“Maturity Date” means, with respect to the Revolving Credit Facility, January
29, 2019 and, with respect to any Incremental Term Loans, each Incremental Term
Loan Maturity Date applicable thereto; provided, however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.
“Maximum Rate” has the meaning specified in Section 10.09.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower for which financial statements
are available (other than for purposes of calculating ratios pursuant to Section
7.11, which shall look to the most recently completed four fiscal quarters of
the Borrower).
“Minor Acquisition” means any investment by the Borrower or any Guarantor in the
form of acquisitions of all or substantially all of the business or a line of
business (whether by the acquisition of capital stock, assets or any combination
thereof) of any other Person; provided that the total cash and non-cash
consideration for such acquisition shall not exceed the greater of $50,000,000
or 1.50% of Consolidated Total Assets of the Borrower, excluding any contingent
earn-outs, hold-backs and other deferred payment of consideration.



28





--------------------------------------------------------------------------------

 

“MNPI” has the meaning specified in Section 6.02.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Policy” has the meaning specified in Section 6.11(b)(iv).
“Mortgaged Property” means real property which becomes subject to a Mortgage
pursuant to Section 6.11(b).
“Mortgages” has the meaning specified in Section 6.11(b).
“Mortgage Trigger Event” has the meaning specified in Section 6.11(b).
“Multiemployer Plan” means an employee benefit plan defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years has
made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Equity Proceeds” means, as at any date of determination, without
duplication, an amount equal to any cash proceeds from a capital contribution
to, or any cash proceeds from the issuance by the Borrower of any Qualified
Equity Interests of the Borrower (other than pursuant to any employee stock or
stock option compensation plan or pursuant to any issuance permitted by Section
7.02(k) or 7.06(c)), net of attorneys’ fees, accountants’ fees, underwriters’ or
placement agents’ fees, listing fees, discounts or commissions and brokerage,
consultant and other fees and charges actually incurred in connection with such
issuance or sale and net of taxes paid or payable as a result of such issuance
or sale (after taking into account any available tax credit or deductions and
any tax sharing arrangements), minus any portion of such amount used by the
Borrower and its Subsidiaries on or prior to such date of determination to make
(1) Investments pursuant to Section 7.02(c)(iv)(C)(3), (2) Investments pursuant
to Section 7.02(o)(3), (3) Restricted Payments pursuant to Section 7.06(e)(3),
(4) payments of Junior Indebtedness pursuant to Section 7.14(c)(4), or (5)
Capital Expenditures pursuant to Section 7.16(3).
“NFIP” has the meaning specified in Section 6.11(b)(vii).
“Note” means a promissory note made by the Borrower (x) in favor of a Revolving
Credit Lender evidencing Revolving Credit Loans made by such Revolving Credit
Lender, substantially in the form of Exhibit C-1 or (y) in favor of an
Incremental Term Loan Lender evidencing Incremental Term Loans made by such
Incremental Term Loan Lender, substantially in the form of Exhibit C-2.



29





--------------------------------------------------------------------------------

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Offer Loans” has the meaning specified in Section 10.06(b)(vii)(A).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or the L/C Issuer, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising solely from one or more of the following: such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
recording, filing, mortgage or mortgage recording Taxes, any other excise or
property Taxes, or similar Taxes arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery, performance, or
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document.
“Outstanding Amount” means (a) with respect to Revolving Credit Loans, Swing
Line Loans and Incremental Term Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans, Swing Line Loans and Incremental Term
Loans, as the case may be, occurring on such date and (b) with respect to any
L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.



30





--------------------------------------------------------------------------------

 

“Pari Passu Intercreditor Agreement” means an intercreditor agreement among the
Administrative Agent and the other parties from time to time party thereto,
substantially in the form of Exhibit I.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including, but not
limited to, Multiple Employer Plans, Multiemployer Plans, defined benefit plans
or defined contribution plans) that is maintained or is contributed to by the
Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code.
“Permitted Acquisition” means any investment by the Borrower or any Guarantor in
the form of acquisitions of all or substantially all of the business or a line
of business or a separate operation (whether by the acquisition of capital
stock, assets or any combination thereof) of any other Person if:
(a)    the Administrative Agent shall receive written notice of such acquisition
not less than ten (10) days (or such fewer days as the Administrative Agent may
approve in writing) prior to closing (or not less than three (3) Business Days
(or such fewer days as the Administrative Agent may approve in writing) prior to
closing with respect to any Minor Acquisition) together (except in the case of
Minor Acquisitions) with a reasonable summary description of the relevant
acquisition, pro forma projections and financial statements;
(b)    the acquired entity, assets or operations shall be in the Permitted
Business, or a line of business reasonably related, complementary, synergistic
or ancillary thereto or reasonable extensions thereof;
(c)    the board of directors of the acquired company shall have approved the
acquisition prior to closing (except in the case of an acquisition of a
Subsidiary of an entity, or of assets of an entity);
(d)    the pro forma Senior Secured Leverage Ratio as of the last day of the
most recently ended Measurement Period would be less than 2.50:1.00;



31





--------------------------------------------------------------------------------

 

(e)    the aggregate amount of such acquisitions made by Loan Parties in Persons
that do not become Loan Parties shall not exceed the greater of (i) $100,000,000
and (ii) 2.75% of Consolidated Total Assets of the Borrower and its
Subsidiaries;
(f)    the Borrower shall deliver to the Administrative Agent, at least two (2)
Business Days (or such fewer days as the Administrative Agent may approve in
writing) prior to closing, a certificate of a Responsible Officer evidencing pro
forma compliance with the financial covenant set forth in Section 7.11(a) as set
forth in clause (d) above and certifying compliance with the other requirements
of this definition; and
(g)    no Default or Event of Default shall have occurred and be continuing as
of the closing date of the proposed acquisition.
“Permitted Business” means the growing, packaging, manufacturing, processing,
licensing, distribution and/or sale of any product that is ingestible by a
natural person or the provision of any service with respect thereto.
“Permitted Capital Expenditure Amount” has the meaning specified in Section
7.16.
“Permitted Holder” means (a) William P. Stiritz, (b) any of his immediate family
members or (c) any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or Persons beneficially holding a
50.1% or more controlling interest of which consist of William P. Stiritz and/or
his immediate family members.
“Permitted Liens” means those Liens permitted pursuant to Section 7.01.
“Permitted Prior Liens” has the meaning specified in Section 5.20.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder, (b)
such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the remaining
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) at the time thereof, no Default
or Event of Default shall have occurred and be continuing, (d) if such
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (e) if such Indebtedness being
modified, refinanced, refunded, renewed or extended is secured, the terms and
conditions relating to collateral of any such modified, refinanced, refunded,
renewed or extended indebtedness, taken as a whole, are not materially less
favorable to the Loan Parties or the Lenders than the terms and conditions with
respect to the collateral for the Indebtedness being modified, refinanced,
refunded, renewed or extended, taken as a whole (and the Liens on any collateral
securing any such modified, refinanced, refunded, renewed or extended
Indebtedness shall have the same (or lesser) priority relative to the Liens on
the collateral securing the Obligations), (f) the terms and conditions
(excluding as to collateral, subordination, interest rate and redemption
premium) of any such modified, refinanced, refunded, renewed or extended
Indebtedness, taken as a whole, shall not be materially less favorable to the
Loan Parties than the Indebtedness being modified, refinanced, refunded, renewed
or extended, taken as a whole, (g) if such Indebtedness being modified,
refinanced, refunded, renewed or extended was unsecured, such modification,
refinancing, refunding, renewal or extension shall also be unsecured and (h)
such modification, refinancing, refunding, renewal or extension is incurred by
one or more Persons who is an obligor of the Indebtedness being modified,
refinanced, refunded, renewed or extended.



32





--------------------------------------------------------------------------------

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Pledged Equity” means the Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests, Pledged Trust Interests and Pledged Alternative Equity
Interests (each as defined in the Collateral Agreement) required to be delivered
by the Loan Parties pursuant to Section 5.2 of the Collateral Agreement.
“Prepayment Notice” shall mean a notice of the optional prepayment of Revolving
Credit Loans or Incremental Term Loans pursuant to Section 2.05(a), which shall
be substantially in the form of Exhibit A-3.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Private Lender” has the meaning specified in Section 6.02.
“Pro Rata Obligations” means the Loans and the Letters of Credit.
“Public Lender” has the meaning specified in Section 6.02.
“Purchase Money Note” means a promissory note (which, if made to or to the order
of a Loan Party, shall be pledged to the Administrative Agent for the benefit of
the Secured Parties pursuant to the Collateral Documents) evidencing the
obligation of a Receivables Subsidiary or a Special Purpose Vehicle to pay the
purchase price for Receivables or other Indebtedness to the Borrower or any
Subsidiary (or to a Receivables Subsidiary in the case of a transfer to a
Special Purpose Vehicle) in connection with a Qualified Receivables Transaction,
which note shall be repaid from cash available to the maker of such note, other
than cash required to be held as reserves pursuant to Receivables Documents,
amounts paid in respect of interest, principal and other amounts owing under
Receivables Documents and amounts paid in connection with the purchase of newly
generated Receivables.



33





--------------------------------------------------------------------------------

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which the Borrower or any such Subsidiary may sell, convey or otherwise
transfer to a Receivables Subsidiary (in the case of a transfer by the Borrower
or any Subsidiary) or to any Special Purpose Vehicle (in the case of a transfer
by a Receivables Subsidiary), or may grant a security interest in, any
Receivables Program Assets (whether existing on the Closing Date or arising
thereafter); provided that: (1) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of a Receivables Subsidiary or Special
Purpose Vehicle (a) is Guaranteed by the Borrower or any Subsidiary (other than
a Receivables Subsidiary), excluding Guarantees of obligations pursuant to
Standard Securitization Undertakings, (b) is recourse to or obligates the
Borrower or any Subsidiary (other than a Receivables Subsidiary) in any way
other than pursuant to Standard Securitization Undertakings, or (c) subjects any
property or asset of the Borrower or any Subsidiary (other than a Receivables
Subsidiary), directly or indirectly, contingently or otherwise, to the
satisfaction of obligations incurred in such transactions, other than pursuant
to Standard Securitization Undertakings; (2) neither the Borrower nor any
Subsidiary (other than a Receivables Subsidiary) has any material contract,
agreement, arrangement or understanding with a Receivables Subsidiary or a
Special Purpose Vehicle other than on terms no less favorable to the Borrower or
such Subsidiary than those that might be obtained at the time from Persons that
are not Affiliates of the Borrower, other than fees payable in the ordinary
course of business in connection with servicing accounts receivable; and (3) the
Borrower and its Subsidiaries (other than a Receivables Subsidiary) do not have
any obligation to maintain or preserve the financial condition of a Receivables
Subsidiary or a Special Purpose Vehicle or cause such entity to achieve certain
levels of operating results other than Standard Securitization Undertakings.
“Quarterly Financial Statements” has the meaning specified in Section 6.01(b).
“Ralcorp” means Ralcorp Holdings, Inc., a Missouri corporation.
“Ratio Calculation Date” has the meaning specified in Section 1.09(b)(i).
“Receivables” means all rights of the Borrower or any of its Subsidiaries (other
than a Receivables Subsidiary) to payments (whether constituting accounts,
chattel paper, instruments, general intangibles or otherwise, and including the
right to payment of any interest or finance charges), which rights are
identified in the accounting records of the Borrower or such Subsidiary as
accounts receivable.



34





--------------------------------------------------------------------------------

 

“Receivables Documents” means: (1) one or more receivables purchase agreements,
pooling and servicing agreements, credit agreements, agreements to acquire
undivided interests or other agreements to transfer or obtain loans or advances
against, or create a security interest in, Receivables Program Assets, in each
case as amended, modified, supplemented or restated and in effect from time to
time and entered into by the Borrower, a Subsidiary and/or a Receivables
Subsidiary, and (2) each other instrument, agreement and other document entered
into by the Borrower, a Subsidiary or a Receivables Subsidiary relating to the
transactions contemplated by the agreements referred to in clause (1) above.
“Receivables Program Assets” means: (1) all Receivables which are described as
being transferred by the Borrower, a Subsidiary or a Receivables Subsidiary
pursuant to the Receivables Documents; (2) all Receivables Related Assets in
respect of Receivables described in clause (1); and (3) all collections
(including recoveries) and other proceeds of the assets described in the
foregoing clauses.
“Receivables Program Obligations” means Indebtedness and other obligations owing
in respect of notes, trust certificates, undivided interests, partnership
interests or other interests sold, issued and/or pledged, or otherwise incurred,
in connection with a Qualified Receivables Transaction; and related obligations
of the Borrower, a Subsidiary or a Special Purpose Vehicle (including, without
limitation, Standard Securitization Undertakings).
“Receivables Related Assets” means: (1) any rights arising under the
documentation governing or relating to Receivables (including rights in respect
of Liens securing such Receivables and other credit support in respect of such
Receivables); (2) any proceeds of such Receivables and any lockboxes or accounts
in which such proceeds are deposited; (3) spread accounts and other similar
accounts (and any amounts on deposit therein) established in connection with a
Qualified Receivables Transaction; (4) any warranty, indemnity, dilution and
other intercompany claim arising out of Receivables Documents; and (5) other
assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving accounts receivable.
“Receivables Repurchase Obligation” means any obligation of the Borrower or a
Subsidiary (other than a Receivables Subsidiary) in a Qualified Receivables
Transaction to repurchase receivables arising as a result of a breach of a
representation, warranty or covenant or otherwise, including as a result of a
Receivable or portion thereof becoming subject to any asserted defense, dispute,
off-set or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the Borrower or a
Subsidiary (other than a Receivables Subsidiary).
“Receivables Subsidiary” means a special purpose wholly-owned Subsidiary created
by the Borrower or any Subsidiary in connection with the transactions
contemplated by a Qualified Receivables Transaction, which Subsidiary engages in
no activities other than those incidental to such Qualified Receivables
Transaction and which is designated as a Receivables Subsidiary by the
Borrower’s Board of Directors. Any such designation by the Board of Directors
shall be evidenced by filing with the Administrative Agent of a board resolution
of the Borrower giving effect to such designation and an officers’ certificate
certifying, to the best of such officers’ knowledge and belief after consulting
with counsel, that such designation, and the transactions in which the
Receivables Subsidiary will engage, comply with the requirements of the
definition of Qualified Receivables Transaction.



35





--------------------------------------------------------------------------------

 

“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans or Incremental Term Loans, a Committed
Loan Notice or Conversion/Continuation Notice, as applicable, (b) with respect
to an L/C Credit Extension, a Letter of Credit Application, and (c) with respect
to a Swing Line Loan, a Swing Line Loan Notice.
“Required Incremental Term Loan Lenders” means, as of any date of determination,
with respect to each Series of Incremental Term Loans, Incremental Term Loan
Lenders holding more than 50% of such Series on such date; provided that the
portion of such Series of Incremental Term Loans held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Incremental
Term Loan Lenders.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Credit Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, director of corporate finance, treasurer, assistant treasurer
or controller of a Loan Party. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.



36





--------------------------------------------------------------------------------

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof) or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
“Revolving Credit Borrowing” means a borrowing consisting of one or more
simultaneous Revolving Credit Loans of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made pursuant to Section
2.01.
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to make Revolving Credit Loans to the Borrower pursuant to Section
2.01 in an aggregate principal amount at any one time outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.01 under the
caption “Revolving Credit Commitment” or opposite such caption in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. As of the Closing Date, the aggregate amount of the Revolving
Credit Commitments of all Revolving Credit Lenders is $300,000,000.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time and the
Credit Extensions made thereunder.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or that has Revolving Credit Loans or risk
participations in L/C Obligations or Swing Line Loans outstanding at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.



37





--------------------------------------------------------------------------------

 



“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Same Day Funds” means immediately available funds.
“Schedule 7.02(r)(i) Update” means any intercompany transactions directly
related to the Golden Boy Acquisition that the Borrower deems reasonably
necessary or beneficial in connection therewith which do not (i) result in (and
are not reasonably expected to result in) a Material Adverse Effect, (ii)
adversely impact the Collateral securing the Obligations or the guarantees of
the Obligations, (iii) impair the rights of or benefits or remedies available to
the Secured Parties under any Loan Document or (iv) involve or result in the
release of any Loan Party from its obligations under the Loan Documents.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any interest rate, currency or commodity Swap
Contract permitted under this Agreement that is entered into by and between a
Loan Party and any Hedge Bank; provided that, notwithstanding anything to the
contrary herein or in any other Loan Document, (i) each commodity Swap Contract
shall have an explicit dollar cap (each, a “Commodity Swap Collateral Cap”) on
the extent to which the obligations to the Hedge Bank under such Swap Agreement
may be secured by the Collateral and the aggregate amount of all Commodity Swap
Collateral Caps shall not exceed the greater of $50,000,000 and 1.50% of
Consolidated Total Assets of the Borrower (it being understood that any
obligations to a Hedge Bank under any such Swap Contract exceeding such
individual or aggregate Commodity Swap Collateral Cap shall be deemed for all
purposes hereof and of the other Loan Documents not to be incurred under a
Secured Hedge Agreement, and such obligations shall not constitute Obligations
for purposes of this Agreement or the other Loan Documents), (ii) at the time
that any commodity Swap Contract is entered into that is intended to be secured
by the Collateral the Borrower shall notify the Administrative Agent of the
Hedge Bank party thereto and the Commodity Swap Collateral Cap associated
therewith and (iii) if reasonably requested by the Administrative Agent, in each
case in order to preserve and protect the priority of the Lien of the
Administrative Agent for the benefit of the Secured Parties securing the
Obligations under the Collateral Documents, including the Mortgages (if any),
the Borrower shall take such further actions, including obtaining date down
title searches showing no material intervening Liens that would be prior to the
Lien of the Collateral Documents, including the Mortgages (if any), obtaining
endorsements to title insurance policies, filing Mortgage modifications and
taking such other actions as may be contemplated by Section 6.15.



38





--------------------------------------------------------------------------------

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, with respect to any Secured Cash Management Agreement, the Cash
Management Banks, with respect to any Secured Hedge Agreement, the Hedge Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.
“Seller’s Retained Interests” means the debt or equity interests held by the
Borrower or any Subsidiary in a Receivables Subsidiary to which Receivables
Program Assets have been transferred, including any such debt or equity received
as consideration for or as a portion of the purchase price for the Receivables
Program Assets transferred, or any other instrument through which the Borrower
or any Subsidiary has rights to or receives distributions in respect of any
residual or excess interest in the Receivables Program Assets.
“Senior Secured Leverage Ratio” means, with respect to any Measurement Period,
the ratio of (i) Consolidated Senior Secured Debt (which, other than for
purposes of the definitions of “Applicable Rate” and “Commitment Fee Rate”,
shall be calculated net of up to $100,000,000 of unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries) as of the last day of such
Measurement Period to (ii) Consolidated EBITDA for such Measurement Period, in
each case for the Borrower and its Subsidiaries.
“Series” has the meaning specified in Section 2.14.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Special Purpose Vehicle” means a trust, partnership or other special purpose
Person established by the Borrower and/or any of its Subsidiaries to implement a
Qualified Receivables Transaction.
“Specified Transactions” means the Dakota Pasta Acquisition, the Golden Boy
Acquisition and the Dymatize Acquisition.
“Spin-Off” means the distribution of at least 80% of shares of common stock of
the Borrower to the shareholders of Ralcorp and the transactions under that
certain Separation and Distribution Agreement, dated as of February 2, 2012, by
and among the Borrower, Post Foods, LLC, a Delaware limited liability company,
and Ralcorp and the other transactions and agreements referred to therein,
pursuant to which certain internal reorganization transactions of Ralcorp
occurred prior to February 3, 2012.



39





--------------------------------------------------------------------------------

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.
“Standard Securitization Undertakings” means representations, warranties,
covenants, performance guarantees and indemnities entered into by the Borrower
or any Subsidiary of the Borrower which, in the good faith judgment of the board
of directors of the appropriate company, are reasonably customary in an accounts
receivable transaction, including any Receivables Repurchase Obligation.
“Stockholders’ Equity” means, as of any date of determination, consolidated
stockholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement relating to a
transaction described in clause (a) (any such master agreement, together with
any related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.



40





--------------------------------------------------------------------------------

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B.
“Swing Line Loan Prepayment Notice” means a notice of a prepayment of a Swing
Line Loan pursuant to Section 2.05(a)(ii), which shall be substantially in the
form of Exhibit A-4.
“Swing Line Sublimit” means an amount equal to $15,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.
“Syndication Agent” means Barclays Bank PLC, in its capacity as syndication
agent.
“Synthetic Lease Obligation” means the monetary obligation of a Person under an
agreement for the use or possession of property (including sale and leaseback
transactions) creating obligations that do not appear on the balance sheet of
such Person but which, upon the application of any Debtor Relief Laws to such
Person, would be characterized as indebtedness of such Person (without regard to
accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $35,000,000.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.



41





--------------------------------------------------------------------------------

 

“Transaction” means, collectively, (a) the entering into by the Borrower and its
Subsidiaries of the Loan Documents to which they are or are intended to be a
party, (b) any initial Credit Extensions on the Closing Date and (c) the payment
of the fees and expenses incurred in connection with the consummation of the
foregoing.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” means a certificate substantially in the form
of Exhibit H1-H4, as the context requires.
“Voting Participant” has the meaning specified in Section 10.06(d).
“Voting Participant Notification” has the meaning specified in Section 10.06(d).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness that is being modified, refinanced,
refunded, renewed, replaced or extended (the “Applicable Indebtedness”), the
effect of any prepayments made on such Applicable Indebtedness prior to the date
of the applicable modification, refinancing, refunding, renewal, replacement or
extension shall be disregarded.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:



42





--------------------------------------------------------------------------------

 

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein or
in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.03    Accounting Terms.
(a)     Generally. Subject to Section 1.03(b), all accounting terms not
specifically or completely defined herein shall be construed in conformity with
GAAP, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with GAAP, applied on a consistent basis, as in effect
from time to time, and applied in a manner consistent with that used in
preparing the Annual Financial Statements, except as otherwise specifically
prescribed herein; provided that obligations relating to a lease that were
accounted for by a Person as an operating lease as of the Closing Date and any
similar lease entered into after the Closing Date by such Person shall be
accounted for as obligations relating to an operating lease and not as a Capital
Lease.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein.



43





--------------------------------------------------------------------------------

 

Section 1.04    Rounding. Any financial ratios required to be maintained or
complied with by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
Section 1.05    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.06     Letter of Credit Amounts. With respect to any Letter of Credit
that, by its terms or the terms of any Issuer Document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
Section 1.07    Currency Equivalents Generally; Change of Currency. For purposes
of this Agreement and the other Loan Documents (other than Articles 2, 9 and 10
hereof), where the permissibility of a transaction or determinations of required
actions or circumstances depend upon compliance with, or are determined by
reference to, amounts stated in Dollars, such amounts shall be deemed to refer
to Dollars or Dollar Equivalents and any requisite currency translation shall be
based on the Spot Rate in effect on the Business Day immediately preceding the
date of such transaction or determination. Notwithstanding the foregoing, for
purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Liens, Indebtedness or Investment in currencies other
than Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Lien is created,
Indebtedness is incurred or Investment is made. Each provision of this Agreement
shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify with the Borrower’s consent
(not to be unreasonably withheld) to appropriately reflect a change in currency
of any country and any relevant market conventions or practices relating to such
change in currency.
Section 1.08    Timing of Payment and Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.
Section 1.09    Certain Calculations.
(a)    All pro forma calculations permitted or required to be made by the
Borrower or any Subsidiary pursuant to this Agreement shall include only those
adjustments that have been certified by a Responsible Officer of the Borrower as
having been prepared in good faith based upon reasonably detailed written
assumptions believed by the Borrower at the time of preparation to be reasonable
and which are reasonably foreseeable. Any ratio calculated hereunder that
includes Consolidated EBITDA shall look to Consolidated EBITDA for the most
recently completed Measurement Period.



44





--------------------------------------------------------------------------------

 

(b)    The pro forma Consolidated Leverage Ratio, Senior Secured Leverage Ratio
and Consolidated Interest Coverage Ratio shall be calculated as follows:
(i)    in the event that the Borrower or any Subsidiary incurs, assumes,
guarantees, redeems, retires or extinguishes any Indebtedness subsequent to the
last day of the Measurement Period for which such pro forma ratio is being
calculated but on or prior to the date of the event for which the calculation of
such pro forma ratio is being made (a “Ratio Calculation Date”), then such pro
forma ratio shall be calculated as if such incurrence, assumption, guarantee,
redemption, retirement or extinguishment of Indebtedness (and all other
incurrences, assumptions, guarantees, redemptions, retirements or
extinguishments of Indebtedness consummated since the last day of the applicable
Measurement Period but on or prior to the Ratio Calculation Date) had occurred
at the last day of the applicable Measurement Period; provided that (i) in the
case of any incurrence of Indebtedness or establishment of any revolving credit
or delayed draw commitments, (x) a borrowing of the maximum amount of
Indebtedness available under such revolving credit or delayed draw commitments
shall be assumed and (y) the cash proceeds of such incurred Indebtedness shall
be excluded from amounts that may be netted in the calculation of pro forma
Consolidated Leverage Ratio or pro forma Senior Secured Leverage Ratio, as
applicable and (ii) the pro forma Consolidated Interest Charges for the
applicable Measurement Period shall be calculated assuming such Indebtedness had
been outstanding or repaid, as the case may be, since the first day and through
the end of the applicable Measurement Period (taking into account any interest
rate Swap Contracts applicable to such Indebtedness);
(ii)    in the event that any Permitted Acquisitions or other permitted
Investments are made subsequent to the last day of the applicable Measurement
Period for which such pro forma ratio is being calculated but on or prior to the
Ratio Calculation Date, then Consolidated EBITDA shall be calculated on a Pro
Forma Basis as set forth in the third paragraph of the definition of
“Consolidated EBITDA”;
(iii)    in the event that Dispositions are made subsequent to the last day of
the applicable Measurement Period for which such pro forma ratio is being
calculated but on or prior to the relevant Ratio Calculation Date, then
Consolidated EBITDA shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Disposition or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto, in each case assuming such Disposition had been
made on the first day of the applicable Measurement Period; and
(iv)    for the avoidance of doubt, the cash used in connection with any
transaction specified above shall be excluded from amounts that may be netted in
the calculation of pro forma Consolidated Leverage Ratio or Senior Secured
Leverage Ratio, as applicable.



45





--------------------------------------------------------------------------------

 

ARTICLE 2.
THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01    The Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Borrower in
Dollars from time to time, on any Business Day during the Availability Period
for the Revolving Credit Facility, in an aggregate amount not to exceed at any
time outstanding the amount of such Revolving Credit Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
aggregate amount of the Revolving Credit Lenders’ Revolving Credit Commitments
at such time and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Credit Lender plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations plus such
Revolving Credit Lender’s Applicable Percentage of all Swing Line Loans shall
not exceed such Revolving Credit Lender’s Revolving Credit Commitment. Within
the limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01. Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
Section 2.02    Borrowings, Conversions and Continuations of Loans.
(a)     Each Borrowing, each conversion of Revolving Credit Loans or Incremental
Term Loans from one Type to the other, and each continuation of Eurodollar Rate
Loans shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by “pdf” or similar electronic format, in the form of
a Committed Loan Notice or a Continuation/Conversion Notice, as applicable
(each, a “Notice”). Each such Notice must be received by the Administrative
Agent not later than (i) 11:00 a.m. three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans and (ii) 11:00
a.m. one Business Day prior to the requested date of any Borrowing of Base Rate
Loans. Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans
shall be in a minimum principal amount of $5,000,000 and whole multiples of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
minimum principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Notice shall specify, as applicable, (1) whether the Borrower is
requesting a Revolving Credit Borrowing, an Incremental Borrowing, a conversion
of Revolving Credit Loans or Incremental Term Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (2) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (3) the principal amount of Loans to be borrowed, converted or
continued, (4) the Type of Loans to be borrowed or to which existing Revolving
Credit Loans or Incremental Term Loans are to be converted and (5) if
applicable, the duration of the applicable Interest Period with respect thereto.
If the Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Revolving Credit Loans or Incremental Term
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice or
Continuation/Conversion Notice, as applicable, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.



46





--------------------------------------------------------------------------------

 

(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Revolving Credit
Loans or Incremental Term Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a). In the case of a Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 12:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(or, if such Borrowing is to be made on the Closing Date, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by wire transfer of such
funds in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower; provided, however, that if, on the
date a Committed Loan Notice with respect to a Revolving Credit Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Revolving Credit Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect at any one time.
Section 2.03    Letters of Credit.
(a)    The Letter of Credit Commitment. (i) Subject to the terms and conditions
set forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of
the Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit for the account of
the Borrower, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drawings under the Letters
of Credit; and (B) the Revolving Credit Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the aggregate amount of the Revolving Credit Lenders’ Revolving
Credit Commitments at such time, (y) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender, plus such Revolving
Credit Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request
by the Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.



47





--------------------------------------------------------------------------------

 

(ii)    The L/C Issuer shall not issue any Letter of Credit if:
(A)        subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Credit Lenders have approved
such expiry date; or
(B)        the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless such Letter of Credit is Cash
Collateralized at 105% of the face amount thereof.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;



48





--------------------------------------------------------------------------------

 

(B)        the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
(C)        except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;
(D)        such Letter of Credit is to be denominated in a currency other than
Dollars; or
(E)        any Revolving Credit Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Borrower or such Revolving Credit Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to any required
adjustment pursuant to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from the Letter of Credit then proposed to be issued and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article 9 with respect to any acts taken
or omissions suffered by the L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the Issuer Documents pertaining
to such Letters of Credit as fully as if the term “Administrative Agent” as used
in Article 9 included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 12:00 p.m. at least three
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer: (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.



49





--------------------------------------------------------------------------------

 

(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article 4 shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Percentage times the amount of such Letter
of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that, unless otherwise agreed to by
the L/C Issuer, any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date
unless such Letter of Credit is Cash Collateralized at 105% of the face amount
thereof; provided, however, that the L/C Issuer shall not permit any such
extension if (A) the L/C Issuer has determined that it would not be permitted,
or would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (in writing) on or before the day that is seven days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Credit Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.



50





--------------------------------------------------------------------------------

 

(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 11:00 a.m. on the next Business Day
following any payment by the L/C Issuer under a Letter of Credit (or on the
second Business Day following any payment by the L/C Issuer if such notice is
delivered to the Borrower after 11:00 a.m. on the date of any such payment)
(each such applicable date, an “Honor Date”), the Borrower shall reimburse the
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing in Dollars. If the Borrower fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Percentage thereof. In such event, the Borrower shall be deemed to
have requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Revolving Credit Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice).
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 12:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Revolving Credit Lender
in satisfaction of its participation obligation under this Section 2.03.



51





--------------------------------------------------------------------------------

 

(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender’s Applicable Percentage of such amount shall be solely for the
account of the L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Effective Rate and a rate determined by the L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.



52





--------------------------------------------------------------------------------

 

(d)    Repayment of Participations. (i) At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Revolving Credit Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will promptly distribute to such
Revolving Credit Lender its Applicable Percentage thereof in the same funds as
those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Credit Lender, at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Revolving Credit Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or



53





--------------------------------------------------------------------------------

 

(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid or such claim arises
from the L/C Issuer’s gross negligence or willful misconduct (as determined by a
final order of a court of competent jurisdiction).
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Credit Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which are
determined by a final order of a court of competent jurisdiction to have been
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.



54





--------------------------------------------------------------------------------

 

(g)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit; provided that any Letter of
Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this Section
2.03 shall be payable, to the maximum extent permitted by applicable Law, to the
other Revolving Credit Lenders in accordance with the upward adjustments in
their respective Applicable Percentages allocable to such Letter of Credit
pursuant to Section 2.16(a)(iv), with the balance of such fee, if any, payable
to the L/C Issuer for its own account. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. Letter of
Credit Fees shall be (i) due and payable on the last Business Day of each
December, March, June, and September, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at a rate per annum of
0.125%, computed on the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the last Business Day of each December, March, June and September in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. In addition, the Borrower
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict or
inconsistency between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control. To the extent any defaults, representations, or
covenants contained in any Issuer Documents are more restrictive than the Events
of Default, representations, or covenants contained herein, the Events of
Default, representations and covenants herein shall control.



55





--------------------------------------------------------------------------------

 

(k)    Additional L/C Issuers. The Borrower may, at any time and from time to
time, designate one or more additional Revolving Credit Lenders or Affiliates of
Revolving Credit Lenders to act as a letter of credit issuer under the terms of
this Agreement, with the consent of each of the Administrative Agent (which
consent shall not be unreasonably withheld), the other L/C Issuers (which
consent shall not be unreasonably withheld) and such Revolving Credit Lender(s)
or Affiliate thereof. Any Revolving Credit Lender or Affiliate thereof
designated as a letter of credit issuer pursuant to this Section 2.03(k) shall
be deemed to be the L/C Issuer with respect to Letters of Credit issued or to be
issued by such Revolving Credit Lender, and all references herein and in the
other Loan Documents to the term “L/C Issuer” shall, with respect to such
Letters of Credit, be deemed to refer to such Revolving Credit Lender in its
capacity as L/C Issuer thereof, as the context shall require.
Section 2.04    Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may in its sole
discretion make loans (each such loan, a “Swing Line Loan”) to the Borrower from
time to time in Dollars on any Business Day during the Availability Period with
respect to the Revolving Credit Facility in an aggregate amount not to exceed at
any time outstanding the amount of the Swing Line Sublimit, notwithstanding the
fact that such Swing Line Loans, when aggregated with the Applicable Percentage
of the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not exceed
the aggregate amount of the Revolving Credit Lenders’ Revolving Credit
Commitments at such time, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender at such time, plus such
Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount of all
L/C Obligations at such time, plus such Revolving Credit Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans at such time shall
not exceed such Lender’s Revolving Credit Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.04, prepay under Section 2.05, and reborrow under this Section 2.04. Each
Swing Line Loan shall bear interest only at a rate based on the Base Rate.
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Percentage times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by “pdf” or similar electronic format. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 12:00 p.m. on the requested borrowing date, and shall specify (i)
the amount to be borrowed, which shall be a minimum of $500,000 and whole
multiples of $100,000 in excess of that amount, and (ii) the requested borrowing
date, which shall be a Business Day. Unless the Swing Line Lender has received
notice from the Administrative Agent (including at the request of any Revolving
Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article 4 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 2:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower by wire transfer of such
funds in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.



56





--------------------------------------------------------------------------------

 

(c)    Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, and shall on the date ten Business
Days after any Swing Line Loan is made automatically be deemed to have
requested, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Revolving Credit
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Dollars
in immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 12:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
(or, if no request has been submitted, the deemed request) for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Revolving Credit Lenders fund
its risk participation in the relevant Swing Line Loan and each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Effective Rate and a
rate determined by the Swing Line Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Revolving Credit Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Credit
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.



57





--------------------------------------------------------------------------------

 

(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.
(d)    Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Effective Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. Until each Revolving Credit
Lender funds its Base Rate Loan or risk participation pursuant to this Section
2.04 to refinance such Revolving Credit Lender’s Applicable Percentage of any
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.



58





--------------------------------------------------------------------------------

 

Section 2.05    Prepayments.
(a)    Optional. (i) The Borrower may, upon notice in the form of a Prepayment
Notice delivered to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Credit Loans or Incremental Term Loans in whole or
in part without premium or penalty (other than, in the case of any Eurodollar
Rate Loan, any amounts required pursuant to Section 3.05 and, in the case of any
Incremental Term Loans, any premium contained in the applicable Joinder
Agreement); provided that (A) such notice must be received by the Administrative
Agent not later than 12:00 p.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) one Business Day prior to any date
of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify (i) the date and amount of such
prepayment and (ii) the Type(s) of Loans to be prepaid and, if Eurodollar Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any voluntary prepayment of a
Loan pursuant to this Section 2.05(a)(i) shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts if required
pursuant to Section 3.05. Subject to Section 2.16, each such prepayment of the
outstanding Incremental Term Loans pursuant to this Section 2.05(a)(i) shall be
applied as directed by the Borrower to the installments thereof. All payments
made pursuant to this Section 2.05(a) shall be applied on a pro rata basis to
each Lender holding Loans of the applicable Facility being prepaid.
(ii)    The Borrower may, upon notice in the form of a Swing Line Loan
Prepayment Notice delivered to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $500,000 and in integral
multiples of $100,000. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
(b)    Mandatory.
(i)    Upon the incurrence or issuance by the Borrower or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.03) the Borrower shall prepay (or
Cash Collateralize, as applicable) an aggregate principal amount of Pro Rata
Obligations equal to 100% of the gross cash proceeds received by the Borrower or
any of its Subsidiaries therefrom less all reasonable and customary
out-of-pocket legal, underwriting and other fees, costs and expenses incurred or
reasonably anticipated to be incurred within 90 days thereof in connection
therewith immediately upon receipt thereof by the Borrower or such Subsidiary
(such prepayments (or Cash Collateralization) to be applied as set forth in
clauses (ii) and (iv) below).



59





--------------------------------------------------------------------------------

 

(ii)    Each prepayment (or Cash Collateralization, as applicable) of Pro Rata
Obligations pursuant to this Section 2.05(b) shall be applied, first, to the
Incremental Term Loans held by all Incremental Term Loan Lenders in accordance
with their Applicable Percentages (allocated pro rata to principal repayment
installments thereof as set forth in the applicable Joinder Agreement), second,
any excess after the application of such proceeds in accordance with clause
first above, to the Revolving Credit Facility in the manner set forth in clause
(iv) of this Section 2.05(b) and third, any excess after the application of such
proceeds in accordance with clauses first and second above may be retained by
the Borrower. Any prepayment of a Loan pursuant to this Section 2.05(b) shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.
(iii)    If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Commitments at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings)
(in an aggregate amount equal to 105% of the face amount thereof) in an
aggregate amount sufficient to reduce the Total Revolving Credit Outstandings to
the aggregate Revolving Credit Commitments. If for any reason the Outstanding
Amount of L/C Obligations at any time exceed the Letter of Credit Sublimit at
such time, the Borrower shall immediately prepay L/C Borrowings and/or Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
the Outstanding Amount of L/C Obligations to the Letter of Credit Sublimit. If
for any reason the Outstanding Amount of Swing Line Loans at any time exceeds
the Swing Line Sublimit at such time, the Borrower shall immediately prepay
Swing Line Loans in an aggregate amount sufficient to reduce the Outstanding
Amount of Swing Line Loans to the Swing Line Sublimit.
(iv)    Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans held by all Revolving Credit Lenders in accordance with their
Applicable Percentages, and, third, shall be used to Cash Collateralize the
remaining L/C Obligations. Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower or any other
Loan Party) to reimburse the L/C Issuer or the Revolving Credit Lenders, as
applicable. Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b) shall be applied ratably to the outstanding Revolving Credit
Loans. Amounts to be applied pursuant to this Section 2.05(b) to the mandatory
prepayment of Incremental Term Loans and Revolving Credit Loans shall be
applied, as applicable, first to reduce outstanding Base Rate Loans and any
amounts remaining after such application shall be applied to prepay Eurodollar
Rate Loans.



60





--------------------------------------------------------------------------------

 

Section 2.06    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments of the Revolving
Credit Facility hereunder, the Total Revolving Credit Outstandings would exceed
the Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations would exceed
the Letter of Credit Sublimit or (C) the Swing Line Sublimit if, after giving
effect thereto and to any concurrent prepayments of Swing Line Loans hereunder,
the Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit.
(b)    Mandatory. If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the Revolving Credit Facility at
such time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case
may be, shall be automatically reduced by the amount of such excess.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitments under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Revolving Credit Lender’s Applicable Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Commitments
shall be paid on the effective date of such termination.
Section 2.07    Repayment of Loans.
(a)     Incremental Term Loans. In the event any Incremental Term Loans are
made, such Incremental Term Loans shall be repaid in quarterly installments as
set forth in the applicable Joinder Agreement.
(b)    Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.
(c)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.
Section 2.08    Interest.



61





--------------------------------------------------------------------------------

 

(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility, (ii)
each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for the Revolving Credit Facility.
(b)    (i) If any amount payable by the Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)    Upon the occurrence of and while any Event of Default as described in
Section 8.01(f) exists, the Borrower shall pay interest on all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders (or with respect to Letter of
Credit Fees or fees payable pursuant to Section 2.09(a), upon the request of the
Required Revolving Credit Lenders), while any Event of Default (other than the
Events of Default described in clauses (b)(i) and (ii) above) exists, the
Borrower shall pay interest on all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
Section 2.09    Fees. In addition to certain fees described in Sections 2.03(h)
and (i):
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Percentage, a commitment fee in Dollars equal to the Commitment Fee Rate times
the actual daily amount by which the aggregate amount of the Revolving Credit
Lenders’ Revolving Credit Commitments exceeds the sum of (i) the Outstanding
Amount of Revolving Credit Loans, and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.16. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Section 4.02 is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
December, March, June and September, commencing with the first such date to
occur following the Closing Date and on the last day of the Availability Period.
The commitment fee shall be calculated quarterly in arrears.



62





--------------------------------------------------------------------------------

 

(b)    Administrative Agent Fee. The Borrower agrees to pay to the
Administrative Agent, for its own account, the fees set forth in the Fee Letter
and such other fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent.
(c)    Other Fees. The Borrower agrees to pay on the Closing Date to each Lender
party to this Agreement as a Lender on the Closing Date, as fee compensation for
the funding of such Lender’s funded and unfunded Revolving Credit Commitments, a
closing fee in an amount separately agreed to by the Borrower and the Lead
Arrangers for the benefit of such Lenders. Such closing fee shall be in all
respects fully earned, due and payable on the Closing Date and non-refundable
and non-creditable thereafter.
Section 2.10    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
(a)    All computations of interest for Base Rate Loans based on the Prime Rate
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower, the
Administrative Agent or the Required Lenders determine that (i) the Senior
Secured Leverage Ratio as calculated by the Borrower as of any applicable date
was inaccurate and (ii) a proper calculation of the Senior Secured Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.08(b) or under Article 8. The Borrower’s obligations under this
Section 2.10(b) shall survive the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder for 90 days after such
termination and repayment.



63





--------------------------------------------------------------------------------

 

Section 2.11    Evidence of Debt. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Letters of Credit
and Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Revolving Credit Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.
Section 2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 p.m.
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Applicable Percentage (or other applicable share as provided
herein) of all payments and prepayments of principal and interest due hereunder,
together with all other amounts due thereto, including all fees payable with
respect thereto, in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.



64





--------------------------------------------------------------------------------

 

(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Appropriate
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Appropriate Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
A notice of the Administrative Agent to any Lender, the L/C Issuer or the
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in this Article 2, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article 4 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall promptly return
such funds (in like funds as received from such Lender) to such Lender, without
interest.



65





--------------------------------------------------------------------------------

 

(d)    Obligations of Lenders Several; Dollar Denominated Credit Extensions. The
obligations of the Lenders hereunder to make Revolving Credit Loans and
Incremental Term Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c). Loans and Letters of Credit shall be denominated
in Dollars.
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
Section 2.13    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations in respect of any of the Facilities due and payable
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of the Facilities due and payable
to all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facilities due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations in respect of any of
the Facilities owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) of
payment on account of the Obligations in respect of the Facilities owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Lenders at such time, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:



66





--------------------------------------------------------------------------------

 

(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.15, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section shall apply unless
such purchase is made by the Borrower pursuant to Section 10.06(b)(vii)).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
Section 2.14    Incremental Facilities.
(a)    The Borrower may by written notice to the Administrative Agent elect to
increase the existing Revolving Credit Commitments (any such increase, the
“Incremental Revolving Credit Commitments”) and/or incur one or more new term
loan commitments (the “Incremental Term Loan Commitments”), by an amount (1) not
to exceed, in the aggregate, the greater of (x) $300,000,000 and (y) an amount
such that the pro forma Senior Secured Leverage Ratio would not exceed 2.50:1.00
as of the Increased Amount Date and (2) not less than, individually,
$25,000,000.
(b)    Each such notice shall specify (i) the date (each, an “Increased Amount
Date”) on which the Borrower proposes that the Incremental Revolving Credit
Commitments or Incremental Term Loan Commitments, as applicable, shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent (or such shorter
period of time as may be agreed to by the Administrative Agent in its sole
discretion); and (ii) the identity of each Lender or other Person, which must be
an Eligible Assignee (each, an “Incremental Revolving Loan Lender” or
“Incremental Term Loan Lender,” as applicable) to whom the Borrower proposes any
portion of such Incremental Revolving Credit Commitments or Incremental Term
Loan Commitments, as applicable, be allocated and the amounts of such
allocations. Any Lender approached to provide all or a portion of the
Incremental Revolving Credit Commitments or Incremental Term Loan Commitments,
as applicable, may elect or decline, in its sole discretion, to provide an
Incremental Revolving Credit Commitment or Incremental Term Loan Commitment. Any
Incremental Term Loans made on an Increased Amount Date shall be designated a
separate series (a “Series”) of Incremental Term Loans for all purposes of this
Agreement or, if made on terms identical to any existing Series of Incremental
Term Loans, may constitute a part of such Series of Incremental Term Loans.



67





--------------------------------------------------------------------------------

 

(c)    The Administrative Agent shall notify the Lenders promptly upon receipt
of the Borrower’s notice of each Increased Amount Date and in respect thereof
(i) the Incremental Revolving Credit Commitments and the Incremental Revolving
Loan Lenders or the Series of Incremental Term Loan Commitments and the
Incremental Term Loan Lenders of such Series, as applicable and (ii) in the case
of each notice to any applicable Revolving Credit Lender, the respective
interests in such Revolving Credit Lender’s Revolving Credit Loans, in each case
subject to the assignments contemplated by this Section.
(d)    Such Incremental Revolving Credit Commitments or Incremental Term Loan
Commitments shall become effective as of such Increased Amount Date; provided
that:
(i)    (x) no Default or Event of Default shall exist on such Increased Amount
Date before or after giving effect to such Incremental Revolving Credit
Commitments or Incremental Term Loan Commitments, as applicable and the
extensions of credit to be made thereunder on such date and (y) the
representations and warranties of the Borrower and each other Loan Party
contained in Article V hereof shall be true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) on and as of such
date, except in each case to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date); provided that, in the case of Incremental Term
Loans incurred to finance a Permitted Acquisition, this clause (i) shall be
limited to the representations and warranties of the Borrower and each other
Loan Party set forth in Sections 5.01(a), 5.01(b), 5.02(a), 5.02(b)(i), 5.02(c),
5.14, 5.19, 5.20, 5.21, 5.22 and 5.23;
(ii)    the Borrower shall be in pro forma compliance with each of the covenants
set forth in Section 7.11 as of the last day of the most recently completed
Measurement Period and as of the Increased Amount Date;
(iii)    the Incremental Revolving Credit Commitments or Incremental Term Loan
Commitments, as applicable, shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the Borrower, the Incremental Revolving
Loan Lender(s) or Incremental Term Loan Lender(s), as applicable, and the
Administrative Agent, each of which shall be recorded in the Register (and each
Incremental Revolving Loan Lender and Incremental Term Loan Lender shall be
subject to the requirements set forth in Section 3.01);
(iv)    the Incremental Facilities shall rank pari passu in right of security
with the Revolving Credit Facility;
(v)    all reasonable fees and out-of-pocket expenses owing to the
Administrative Agent and the Lenders (other than a Defaulting Lender) in respect
of the Incremental Revolving Credit Commitments and Incremental Term Loan
Commitments shall have been paid; and



68





--------------------------------------------------------------------------------

 

(vi)    the Borrower shall deliver or cause to be delivered legal opinions,
officer’s certificates and such other documents (including, if applicable, the
Mortgages and related documents required pursuant to Section 6.11(b) or
modifications of any Mortgages and title insurance endorsements or policies)
reasonably requested by the Administrative Agent in connection with any such
transaction.
(e)    On any Increased Amount Date on which Incremental Revolving Credit
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (i) each of the existing Revolving Credit Lenders shall assign to
each of the Incremental Revolving Loan Lenders, and each of the Incremental
Revolving Loan Lenders shall purchase from each of the existing Revolving Credit
Lenders, at the principal amount thereof (together with accrued interest), such
interests in the Revolving Credit Loans outstanding on such Increased Amount
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Credit Loans will be held by existing
Revolving Credit Lenders and Incremental Revolving Loan Lenders ratably in
accordance with their Revolving Credit Commitments after giving effect to the
addition of such Incremental Revolving Credit Commitments to the Revolving
Credit Commitments, (ii) each Incremental Revolving Credit Commitment shall be
deemed for all purposes a Revolving Credit Commitment and each Loan made
thereunder (an “Incremental Revolving Loan”) shall be deemed, for all purposes,
a Revolving Credit Loan and (iii) each Incremental Revolving Loan Lender shall
become a Lender with respect to the Incremental Revolving Credit Commitment and
all matters relating thereto.
(f)    On any Increased Amount Date on which any Incremental Term Loan
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each Incremental Term Loan Lender of such
Series shall make a Loan to the Borrower (an “Incremental Term Loan”) in an
amount equal to its Incremental Term Loan Commitment of such Series and (ii)
each Incremental Term Loan Lender of such Series shall become a Lender hereunder
with respect to the Incremental Term Loan Commitment of such Series and the
Incremental Term Loans of such Series made pursuant thereto.
(g)    The terms, provisions and documentation of the Incremental Term Loans and
Incremental Term Loan Commitments of any Series shall be, (i) except as
otherwise set forth herein, as agreed in the Joinder Agreement between the
Borrower, the applicable Incremental Term Loan Lenders providing such
Incremental Term Loan Commitments and the Administrative Agent and (ii) subject
to the limitations in clauses (A) and (B) below, not more restrictive taken as a
whole to the Borrower and the other Loan Parties than those applicable to
(1) any other Facility at the time of incurrence of such Incremental Term Loan
Facility, unless such other terms apply only after the latest Maturity Date of
each other Facility at the time of incurrence of such Incremental Term Loans or
(2) the Revolving Credit Facility unless, in each case, such other terms relate
only to mandatory prepayments, amortization, pricing or fees.  In any event, (A)
the Weighted Average Life to Maturity of all Incremental Term Loans of any
Series shall be no shorter than 36 months and (B) the applicable Incremental
Term Loan Maturity Date of each Series shall be no shorter than the latest final
maturity date of the Revolving Credit Facility at the time of incurrence of such
Incremental Term Loans.



69





--------------------------------------------------------------------------------

 

(h)    The terms and provisions of the Incremental Revolving Loans shall be
identical to the Revolving Loans; provided that if the Incremental Revolving
Loan Lenders require an interest rate in excess of the interest rate then
applicable to the Revolving Facility, the interest rate on the Revolving
Facility shall be increased to equal such required rate without further consent
of the affected Lenders.
(i)    Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.14.
(j)    This Section 2.14 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.
Section 2.15    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize all L/C Obligations in an amount equal to 105% of
the then Outstanding Amount of all L/C Obligations. At any time that there shall
exist a Defaulting Lender, immediately upon the request of the Administrative
Agent, the L/C Issuer or the Swing Line Lender, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at a bank selected by the
Borrower and reasonably acceptable to the Administrative Agent. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as Cash Collateral pursuant hereto, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 2.15(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.16 or Section 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.



70





--------------------------------------------------------------------------------

 

(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(viii))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided that (x) Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of an Event of Default (and
following application as provided in this Section 2.15 may be otherwise applied
in accordance with Section 8.03), and (y) the Person providing Cash Collateral
and the L/C Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.
Section 2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, modification, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definitions of Required
Lenders, Required Revolving Credit Lenders and Required Incremental Term Loan
Lenders and, in addition, Defaulting Lenders shall not be permitted to vote with
respect to any other amendment, modification, waiver or consent pursuant to
Section 10.01 or otherwise direct the Administrative Agent pursuant to the terms
hereof or of the other Loan Documents; provided that any amendment,
modification, waiver or consent requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.



71





--------------------------------------------------------------------------------

 

(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive a commitment fee pursuant to Section 2.09(a) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender in respect of the
Revolving Credit Facility, for purposes of computing the amount of the
obligation of each Revolving Credit Lender that is not a Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
Revolving Credit Lender that is not a Defaulting Lender in respect of the
Revolving Credit Facility shall be computed without giving effect to the
Revolving Credit Commitment of that Defaulting Lender; provided that (i) each
such reallocation shall be given effect only if, at the date the applicable
Revolving Credit Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each Revolving Credit
Lender that is not a Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (x) the Revolving Credit Commitment of that
Revolving Credit Lender that is not a Defaulting Lender minus (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of such Revolving Credit Lender
plus such Revolving Credit Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations plus such Revolving Credit Lender’s Applicable
Percentage of all Swing Line Loans.



72





--------------------------------------------------------------------------------

 

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders (and shall pay to such other Lenders any break
funding costs that such other Lenders may incur as a result of such purchase) or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Line Loans to be held on a pro rata basis by the Revolving
Credit Lenders in accordance with their Applicable Percentages of the Revolving
Credit Facility (without giving effect to Section 2.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Revolving Credit Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Revolving Credit Lender’s having been a Defaulting Lender.
ARTICLE 3.
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)         Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Loan Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Loan
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If the Loan Party or the Administrative Agent shall be required to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority, and (C) to the extent that the withholding or deduction
is made on account of Indemnified Taxes, the sum payable by the Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.



73





--------------------------------------------------------------------------------

 

(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws, or at
the option of the Administrative Agent timely reimburse it for the payment of
Other Taxes.
(c)    Tax Indemnifications.
(i)    Without limiting the provisions of subsection (a) or (b) above, the Loan
Parties shall, and do hereby, jointly and severally indemnify the Administrative
Agent, each Lender and the L/C Issuer, and shall make payment in respect thereof
within ten days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by the Loan Party or
the Administrative Agent or paid by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, and any reasonable out of pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error (so long as such certificate is prepared in a commercially
reasonable manner in accordance with applicable Law).
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, severally indemnify:
(A)        the Borrower and the Administrative Agent, and shall make payment in
respect thereof within ten days after demand therefor, against any and all Taxes
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for the
Borrower or the Administrative Agent) incurred by or asserted against the
Borrower or the Administrative Agent by any Governmental Authority as a result
of the failure by such Lender or the L/C Issuer, as the case may be, to deliver,
or as a result of the inaccuracy or similar deficiency of, any documentation
required to be delivered by such Lender or the L/C Issuer, as the case may be,
to the Borrower or the Administrative Agent pursuant to subsection (e)(ii); and



74





--------------------------------------------------------------------------------

 

(B)    the Administrative Agent, and shall make payment in respect thereof
within ten days after demand therefor, against (x) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority and (z) any Taxes attributable to such Lender’s or L/C Issuer’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register.
Each Lender and the L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    For purposes of this Section 3.01(e), the term “Lender” includes any L/C
Issuer. Each Lender shall deliver to the Borrower and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction. Notwithstanding anything to the contrary in the preceding
sentence, the delivery, completion and execution of documentation and other
requested information described in this subsection (e)(i) (and not, for the
avoidance of doubt, otherwise described in subsection(e)(ii)) shall not be
required if in the Lender’s reasonable judgment such delivery, completion or
execution would subject the Lender to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Lender.



75





--------------------------------------------------------------------------------

 

(ii)    Without limiting the generality of the foregoing, on or prior to the
date on which a Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), but only to the extent it is legally entitled to do so,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and
(B)    each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be reasonably requested by the
recipient), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty,
(2)    executed originals of Internal Revenue Service Form W-8ECI,
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of Internal Revenue Service Form W-8BEN, or



76





--------------------------------------------------------------------------------

 

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or H-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner together with the executed originals of
the applicable IRS Forms.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
(iv)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction or if any form or certification it
previously delivered becomes obsolete or inaccurate or expires and (B) update
any such form or certification or notify the Borrower and Administrative Agent
in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. At no time shall the Administrative Agent
have any obligation to file for or otherwise pursue on behalf of a Lender or the
L/C Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be. If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion exercised
reasonably, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, related to the receipt of such refund and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person. Notwithstanding anything to
the contrary in this subsection, in no event will the Administrative Agent, such
Lender or the L/C Issuer be required to pay any amount to the Borrower pursuant
to this subsection the payment of which would place the Administrative Agent,
such Lender or the L/C Issuer in a less favorable after-Tax position than the
Administrative Agent, such Lender or the L/C Issuer would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.



77





--------------------------------------------------------------------------------

 

Section 3.02    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans in
the affected currency or currencies or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans or (y) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans (the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate), the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case, either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
Section 3.03    Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.



78





--------------------------------------------------------------------------------

 

Section 3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
(ii)    subject the Administrative Agent, any Lender or the L/C Issuer to any
Tax (except for Indemnified Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Tax described in clause (a)(ii) or clause (b)
through (d) of the definition of Excluded Tax) on its loans, loan principal,
letters of credit, commitment, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent, the L/C Issuer or any Lender of making, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender or the L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by the Administrative Agent, any Lender or the L/C
Issuer hereunder (whether of principal, interest or any other amount) then, upon
request of the Administrative Agent, such Lender or the L/C Issuer, the Borrower
will pay to the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, such additional amount or amounts as will compensate the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, for such additional
costs incurred or reduction suffered; provided, that the Borrower shall not be
obligated to pay any such compensation unless the Lender or L/C Issuer
requesting such compensation also is requesting compensation as a result of such
Change in Law from other similarly situated customers under agreements relating
to similar credit transactions that include provisions similar to this Section
3.04(a).



79





--------------------------------------------------------------------------------

 

(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered; provided, that the Borrower shall not be obligated to pay
any such compensation unless the Lender or L/C Issuer requesting such
compensation also is requesting compensation as a result of such Change in Law
from other similarly situated customers under agreements relating to similar
credit transactions that include provisions similar to this Section 3.04(b).
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or the L/C Issuer or its holding company, as the case may
be, as specified in subsection (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within ten days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurodollar liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive and binding), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender;
provided, that the Borrower shall not be obligated to pay any such additional
interest unless the Lender requesting such additional interest also is
requesting additional interest from other similarly situated customers under
agreements relating to similar credit transactions that include provisions
similar to this Section 3.04(e). If a Lender fails to give notice ten days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable ten days from receipt of such notice.



80





--------------------------------------------------------------------------------

 

Section 3.05    Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower to prepay, borrow, continue or convert any
Loan other than a Base Rate Loan on the date or in the amount notified by the
Borrower (in the case of a borrowing, for a reason other than the failure of
such Lender to make a Loan); or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 2.14(b) or Section 10.13;
including any foreign exchange losses or loss of anticipated profits and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary and reasonable
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London or other offshore interbank market for Dollars
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender, as specified in
this Section, delivered to the Borrower shall be conclusive absent manifest
error.
Section 3.06    Mitigation Obligations; Replacement of Lenders. (a) Designation
of a Different Lending Office. If any Lender requests compensation under Section
3.04, or the Borrower is required to pay any additional amount to any Lender,
the L/C Issuer, or any Governmental Authority for the account of any Lender or
the L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender or the L/C Issuer, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender or the L/C Issuer, as the case may be, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender or the
L/C Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.



81





--------------------------------------------------------------------------------

 

(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender is a Defaulting Lender hereunder, the Borrower may
replace such Lender in accordance with Section 10.13.
Section 3.07    Survival. All of the Borrower’s obligations under this Article 3
shall survive termination of the Aggregate Commitments, any assignment of rights
by, or the replacement of, a Lender, repayment, satisfaction or discharge of all
other Obligations hereunder, and resignation or replacement of the
Administrative Agent.
ARTICLE 4.
CONDITIONS PRECEDENT
Section 4.01    Conditions Precedent to the Closing Date. The Closing Date and
the obligation of the L/C Issuer and each Lender to make the initial Credit
Extensions shall, in each case, be subject to the following conditions:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, facsimiles or “pdf” or similar electronic format (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party each in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel:
(i)    a Note executed by the Borrower in favor of each Lender that has
requested a Note at least two (2) Business Days prior to the Closing Date;
(ii)    each Collateral Document set forth on Schedule 4.01(a)(ii), executed by
each Loan Party thereto, together with:
(A)    certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock or other transfer powers executed in blank (if
applicable);
(B)    evidence that all filings under the UCC shall have been taken, completed
or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent; and
(C)    any other documents and instruments as may be necessary or advisable in
the reasonable opinion of the Administrative Agent to vest in the Administrative
Agent valid and subsisting first priority perfected Liens on the properties
purported to be subject to the Collateral Documents set forth on Schedule
4.01(a)(ii), enforceable against all third parties in accordance with their
terms;



82





--------------------------------------------------------------------------------

 

(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
(iv)    an opinion from (A) Lewis, Rice & Fingersh, L.C., counsel to the Loan
Parties, and (B) local or other counsel in each of the jurisdictions listed on
Schedule 4.01(a)(iv), in each case as reasonably requested by the Administrative
Agent, in the case of each of clauses (A) and (B), in form and substance
reasonably satisfactory to the Administrative Agent;
(v)    a certificate attesting to the Solvency of the Borrower and its
Subsidiaries (taken as a whole) on the Closing Date after giving effect to the
Transaction, from the Chief Financial Officer of the Borrower;
(vi)    a certificate attesting to the compliance with clauses (c), (g), (h) and
(i) of this Section 4.01 on the Closing Date from a Responsible Officer of the
Borrower;
(vii)    if any Loans are to be made on the Closing Date, a Committed Loan
Notice pursuant to Section 2.02; and
(viii)    copies of a recent Lien and judgment search in each jurisdiction
reasonably requested by the Administrative Agent with respect to the Loan
Parties.
(b)    All reasonable fees and out-of-pocket expenses required to be paid and
invoiced on or before the Closing Date shall have been, or concurrently with the
closing of the Transaction shall be, paid in full in cash.
(c)    After giving effect to consummation of the Transaction on the Closing
Date, the Borrower and its Subsidiaries shall have outstanding (i) no
Indebtedness other than Indebtedness permitted by Section 7.03 and (ii) no
Disqualified Equity Interests.
(d)    The Administrative Agent and the Lenders shall have received the Annual
Financial Statements.
(e)    The Administrative Agent shall have received at least three Business Days
prior to the Closing Date all documentation and other information reasonably
requested in writing by them at least seven Business Days prior to the Closing
Date in order to allow the Administrative Agent and the Lenders to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
(f)    The Administrative Agent shall have received a certificate from the
Borrower’s insurance broker or other evidence reasonably satisfactory to it that
all insurance required to be maintained pursuant to Section 6.06 is in full
force and effect, together with endorsements naming the Administrative Agent,
for the benefit of Secured Parties, as additional insured and loss payee
thereunder to the extent required under Section 6.06.



83





--------------------------------------------------------------------------------

 

(g)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V hereof shall be true and correct in all material
respects; provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects.
(h)    There shall not exist any action, suit, investigation, litigation,
proceeding, hearing or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of the Administrative Agent, singly or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
(i)    There has been no change, occurrence or development since September 30,
2013 that could reasonably be expected to have a Material Adverse Effect.
Section 4.02    Conditions to All Credit Extensions after the Closing Date. The
obligation of each Lender to honor any Request for Credit Extension after the
Closing Date (other than pursuant to a Conversion/Continuation Notice) is
subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article 5 or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, that are qualified by materiality shall be true and correct (after
giving effect to any qualification therein) on and as of the date of such Credit
Extension, and each of the representations and warranties of the Borrower and
each other Loan Party contained in any other Loan Document or in any document
furnished at any time under or in connection herewith or therewith that are not
qualified by materiality shall be true and correct in all material respects on
and as of the date of such Credit Extension, except in each case to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in clauses (a) and (b) of Section 5.05 shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(d)    Only in the case of a Request for Credit Extension that is the initial
Request for Credit Extension after the then-most-recent incurrence of unsecured
Indebtedness pursuant to Section 7.03(h) and if such most-recent incurrence
would not have been permitted if the Consolidated Leverage Ratio under Section
7.03(h) had been calculated net of not more than $100,000,000 of unrestricted
cash and Cash Equivalents of the Borrower and its Subsidiaries, then the pro
forma Consolidated Leverage Ratio at the time of, and after giving effect to,
such Request for Credit Extension shall be less than 5.75:1.00.



84





--------------------------------------------------------------------------------

 

Each Request for Credit Extension (other than pursuant to a
Conversion/Continuation Notice) submitted by the Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE 5.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
on the Closing Date and on the date of each Credit Extension as contemplated by
Section 4.02(a) that:
Section 5.01    Existence, Qualification and Power. Each Loan Party and each
Subsidiary (other than any Immaterial Subsidiary) thereof (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material contract to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
Section 5.03    Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents or (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof), except for (x) filings and actions completed
on or prior to the Closing Date and as contemplated hereby and by the Collateral
Documents necessary to perfect the Liens on the Collateral granted by the Loans
Parties in favor of the Administrative Agent for the benefit of the Secured
Parties (including, without limitation, UCC financing statements, filings in the
United States Patent and Trademark Office and the United States Copyright Office
and Mortgages (if any)) and (y) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect.



85





--------------------------------------------------------------------------------

 

Section 5.04    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
Section 5.05    Financial Statements; No Material Adverse Effect. (a) The Annual
Financial Statements of the Borrower and its Subsidiaries: (A) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (B) fairly present, in all material
respects, the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (C) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness to the extent required by GAAP.
(b)    The Quarterly Financial Statements of the Borrower and its Subsidiaries:
(A) were each prepared in accordance with GAAP consistently applied throughout
the period covered thereby, subject only to normal year-end audit adjustments
and the absence of footnotes, except as otherwise expressly noted therein, and
(B) fairly present, in all material respects, the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby.
(c)    Since September 30, 2013, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
Section 5.06    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or the consummation of the Transaction, or
(b) either individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect.
Section 5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is
in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.



86





--------------------------------------------------------------------------------

 

Section 5.08    Ownership of Property; Liens.
(a)    Each of the Borrower and each Subsidiary has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(b)    Schedule 5.08(b) sets forth a complete and accurate list of all Liens on
the property or assets of each Loan Party and each of its Subsidiaries as of the
Closing Date, showing as of the Closing Date the lienholder thereof and the
property or assets of such Loan Party or such Subsidiary subject thereto. The
property of each Loan Party and each of its Subsidiaries is subject to no Liens,
other than Liens set forth on Schedule 5.08(b) or as otherwise permitted by
Section 7.01.
(c)    Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Subsidiaries as of the Closing
Date, showing as of the Closing Date the street address, county or other
relevant jurisdiction, state and record owner thereof. Each Loan Party and each
of its Subsidiaries has good, marketable and insurable fee simple title to the
real property owned by such Loan Party or such Subsidiary, free and clear of all
Liens, other than Liens created or permitted by the Loan Documents. As of the
Closing Date, no Loan Party or Subsidiary of a Loan Party has received written
notice of any pending or contemplated condemnation proceeding affecting a
material portion of such real property or any sale or disposition thereof in
lieu of condemnation.
(d)     (i) Schedule 5.08(d)(i) sets forth a complete and accurate list as of
the Closing Date of all leases of real property under which any Loan Party or
any Subsidiary of a Loan Party is the lessee, showing as of the Closing Date the
street address, county or other relevant jurisdiction, state, lessor, lessee and
expiration date thereof. The Administrative Agent has received copies of all
such leases, and there are no defaults under such leases, except those which
would not reasonably be expected to have a Material Adverse Effect.
(ii)    Schedule 5.08(d)(ii) sets forth a complete and accurate list as of the
Closing Date of all leases of real property under which any Loan Party or any
Subsidiary of a Loan Party is the lessor, showing the street address, county or
other relevant jurisdiction, state, lessor, lessee and expiration date thereof.
(e)    Schedule 5.08(e) sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the
Closing Date, showing as of the Closing Date the obligor or issuer and maturity,
if any, thereof.
Section 5.09    Environmental.
(a)    Each of the Loan Parties and its Subsidiaries is and has been in
compliance with all Environmental Laws and has received and maintained in full
force and effect all Environmental Permits required for its current operations,
except where non-compliance could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.



87





--------------------------------------------------------------------------------

 

(b)     To the Loan Parties’ knowledge, no Hazardous Materials are present, or
have been released by any Person, whether related or unrelated to any Loan Party
in, on, within, above, under, affecting or emanating from any real property
currently or previously owned, leased or operated by any Loan Party or its
Subsidiaries (i) in a quantity, location, manner or state requiring any cleanup,
investigation or remedial action pursuant to any Environmental Laws, (ii) in
violation or alleged violation of any Environmental Laws, or (iii) which has or
could give rise to any Environmental Liability, including any claim pursuant to
any Environmental Laws against any Loan Party or its Subsidiaries, except, in
each case, as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(c)    No Environmental Claim is pending or, to the Loan Parties’ knowledge,
proposed, threatened or anticipated, with respect to or in connection with any
Loan Party or its Subsidiaries or any real properties now or previously owned,
leased or operated by any Loan Party or its Subsidiaries except as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(d)    No properties now or, to the Loan Parties’ knowledge, previously owned,
leased or operated by any Loan Party or its Subsidiaries nor, to the Loan
Parties’ knowledge, any property to which any Loan Party or its Subsidiaries has
transported or arranged for the transportation of any Hazardous Material is
listed or, to the Loan Parties’ knowledge, proposed for listing on the National
Priorities List promulgated pursuant to CERCLA, on CERCLIS (as defined in
CERCLA) or on any similar federal, state or foreign list of sites requiring
investigation or cleanup, nor to the knowledge of the Loan Parties, is any such
property anticipated or threatened to be placed on any such list, except as
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
(e)    To the Loan Parties’ knowledge, there are no Environmental Liabilities of
any Loan Party or its Subsidiaries of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there are no
facts, conditions, situations or set of circumstances which could reasonably be
expected to result in or be the basis for any such Environmental Liability,
except, in each case, as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(f)    No Loan Party or its Subsidiaries has assumed or retained any
Environmental Liability of any other Person, except as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
This Section 5.09 contains the sole and exclusive representations and warranties
of the Loan Parties with respect to environmental matters.
Section 5.10    Insurance. The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.



88





--------------------------------------------------------------------------------

 

Section 5.11    Taxes. The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. To the knowledge of the
Borrower, there is no proposed tax assessment made in writing against the
Borrower or any Subsidiary that would, if made, have a Material Adverse Effect.
Neither any Loan Party nor any Subsidiary thereof is party to any tax sharing
agreement with any Person that is not a Loan Party.
Section 5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) the present value of
the aggregate benefit liabilities under each Pension Plan sponsored, maintained
or contributed to by any Loan Party, any of its Subsidiaries or any of their
respective ERISA Affiliates (determined as of the end of the most recent plan
year on the basis of the actuarial assumptions specified for funding purposes in
the most recent actuarial valuation for such Pension Plan) did not exceed the
aggregate current fair market value of the assets of such Pension Plan by more
than $5,000,000; (v) as of the most recent valuation date for each Multiemployer
Plan, the potential liability of the Borrower, its Subsidiaries and its
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 or Section 4205 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, is zero; (vi) the Borrower, its Subsidiaries and each of
its ERISA Affiliates have complied with the requirements of Section 515 of ERISA
with respect to each Multiemployer Plan and are not in material “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan; (vii) neither the Borrower nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (viii)
neither the Borrower nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA; and (ix) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.



89





--------------------------------------------------------------------------------

 

(d)    With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):
(i)    any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices;
(ii)    the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and
(iii)    each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.
Section 5.13    Subsidiaries; Equity Interests. As of the Closing Date, the
Borrower has no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens. As of the Closing Date, the Borrower has no equity
investments in any other corporation or entity other than (i) those specifically
disclosed in Part (b) of Schedule 5.13 and (ii) investments in Subsidiaries. All
of the outstanding Equity Interests in the Borrower have been validly issued and
are fully paid and nonassessable.
Section 5.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.



90





--------------------------------------------------------------------------------

 

(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
Section 5.15    Disclosure. No report, financial statement, certificate or other
information furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, taken as a whole and as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time
made, it being recognized by the Administrative Agent and the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.
Section 5.16    Compliance with Laws. Each Loan Party and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties (including the Act), except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
Section 5.17    Taxpayer Identification Number. The Borrower’s true and correct
U.S. taxpayer identification number is set forth on Schedule 10.02.
Section 5.18    Intellectual Property; Licenses, Etc. The Borrower and its
Subsidiaries own or possess the right to use all of the trademarks, service
marks, trade names, trade dress, logos, domain names and all good will
associated therewith, copyrights, patents, patent rights, trade secrets,
know-how, franchises, licenses, and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, without conflict with the
rights of any other Person, except where the failure to own or possess the right
to use any such IP Rights would not reasonably be expected to have a Material
Adverse Effect. The Borrower and its Subsidiaries hold all right, title and
interest in and to such IP Rights free and clear of any Lien (other than Liens
permitted by Section 7.01). No slogan or other advertising device, product,
process, method, substance, part or other material or activity now employed, or
now contemplated to be employed, by the Borrower or any Subsidiary infringes
upon, misappropriates or otherwise violates any rights held by any other Person,
except where such infringement, misappropriation or other violation would not
reasonably be expected to have a Material Adverse Effect.
Section 5.19    Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.



91





--------------------------------------------------------------------------------

 

Section 5.20    Collateral Documents. The provisions of the applicable
Collateral Documents are effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties a legal, valid and enforceable
first priority Lien (subject, in the case of any Collateral other than
Collateral consisting of Equity Interests, to Liens permitted by Section 7.01
and, in the case of Collateral consisting of Equity Interests, to non-consensual
Liens permitted by Section 7.01 (such Liens, “Permitted Prior Liens”)) on all
right, title and interest of the respective Loan Parties in the Collateral
described therein.
Section 5.21    Senior Debt. The Obligations constitute “Senior Indebtedness”
(or any comparable term) or “Senior Secured Financing” (or any comparable term)
under, and as defined in, the documentation governing, any Indebtedness that is
subordinated to the Obligations expressly by its terms.
Section 5.22    Anti-Terrorism; Anti-Money Laundering; Etc. No Loan Party nor
any of its Subsidiaries or, to their knowledge, any of their Related Parties (i)
is an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.),
(ii) is in violation of (A) the Trading with the Enemy Act, (B) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V) or any enabling legislation or executive order
relating thereto or (C) the Act (collectively, the “Anti-Terrorism Laws”) or
(iii) is a Sanctioned Person. No part of the proceeds of any Loan or Letter of
Credit hereunder will be unlawfully used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country, or in any other manner that will
result in any violation by any Person (including any Lender or Arranger, the
Administrative Agent, the L/C Issuer or the Swing Line Lender) of any
Anti-Terrorism Laws.
Section 5.23    Foreign Corrupt Practices Act. No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
ARTICLE 6.
AFFIRMATIVE COVENANTS
From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation (other than contingent indemnification
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit (other than Letters of Credit which have been Cash Collateralized or as
to which other arrangements satisfactory to the L/C Issuer have been made) shall
remain outstanding, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03, 6.14 and 6.16) cause each
Subsidiary to:
Section 6.01    Financial Statements. Deliver to the Administrative Agent:



92





--------------------------------------------------------------------------------

 

(a)    within 90 days after the end of each Fiscal Year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Year, and the related consolidated statements of income or
operations, changes in Stockholders’ Equity, and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;
(b)    in connection with each of the first three fiscal quarters of each Fiscal
Year of the Borrower (including for the fiscal quarter ended December 31, 2013),
within 45 days after the end of each such fiscal quarter, a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
the related consolidated statements of income or operations for such fiscal
quarter and for the portion of the Borrower’s Fiscal Year then ended, and the
related consolidated statements of changes in Stockholders’ Equity, and cash
flows for the portion of the Borrower’s Fiscal Year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous Fiscal Year and the corresponding
portion of the previous Fiscal Year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower as fairly presenting, in all material respects, the financial
condition, results of operations, Stockholders’ Equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes (the “Quarterly
Financial Statements”); and
(c)    not later than 60 days after the end of each Fiscal Year of the Borrower,
beginning with the Fiscal Year ending September 30, 2014, an annual budget of
the Borrower and its Subsidiaries on a consolidated basis consisting of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the
then-current Fiscal Year (including the Fiscal Year in which the Maturity Date
occurs, if such Fiscal Year is the then-current Fiscal Year).
As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be required separately to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clause (a) or (b) above at the times specified therein.
Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower (in each case which delivery may, unless the Administrative Agent or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);



93





--------------------------------------------------------------------------------

 

(b)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, whether or not otherwise required to be delivered to the
Administrative Agent pursuant hereto; provided that to the extent any such
documents are filed with the SEC, such documents shall be deemed delivered
pursuant to this Section 6.02(c) at the time of and so long as the Borrower
notifies the Administrative Agent (by facsimile or electronic mail) of the
filing with the SEC of any such documents;
(d)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt or equity securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement for debt or equity security in excess of $35,000,000 and not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section 6.02;
(e)    promptly, and in any event within ten (10) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;
(f)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender, through
the Administrative Agent, may from time to time reasonably request;
(g)    promptly following the written request of the Administrative Agent, a
report summarizing the insurance coverage (specifying type, amount and carrier)
in effect for each Loan Party and its Subsidiaries and containing such
additional information as the Administrative Agent may reasonably specify; and
(h)    promptly after the assertion or occurrence thereof, notice of any
Environmental Claim against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages (if any) to be subject to any material
restrictions on ownership, occupancy, use or transferability under any
Environmental Law.



94





--------------------------------------------------------------------------------

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) or referred to in Section 6.03(d) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (1) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 10.02; or (2) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) with respect
to the documents required to be delivered pursuant to Section 6.01(a) or (b)
only, the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests in writing the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) with respect
to any such documents, the Borrower shall notify the Administrative Agent (by
facsimile or electronic mail) of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower materials “PUBLIC.”
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information within the meaning of United States federal securities
laws (“MNPI”) with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any MNPI with respect to the Borrower or its securities
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information” (and the
Administrative Agent agrees that only Borrower Materials marked “PUBLIC” will be
made available on such portion of the Platform); and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform that is not designated “Public Side Information.”
Section 6.03    Notices. Promptly notify the Administrative Agent when a
Responsible Officer of the Borrower has knowledge:
(a)    of the occurrence of any Default;



95





--------------------------------------------------------------------------------

 

(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority, including in
connection with any tax liabilities, assessments, governmental charges or levies
upon it or its properties or assets and (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws;
(c)    of the occurrence or reasonably expected occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Borrower referred to in Section 2.10(b) (which requirement shall be deemed
satisfied by the description thereof in a Form 10-K, Form 10-Q or Form 8-K filed
with the SEC); or
(e)    of the incurrence or issuance of any Indebtedness for which the Borrower
is required to make a mandatory prepayment pursuant to Section 2.05(b)(i).
Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document, if any, that have been
breached.
Section 6.04    Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04; (b) maintain all rights, privileges, permits, and licenses
reasonably necessary in the normal conduct of its business, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (c) preserve, maintain, renew and keep in full force and effect
all of its registered patents, trademarks, trade names, trade dress and service
marks, the failure of which to so preserve, maintain, renew or keep in full
force and effect could reasonably be expected to have a Material Adverse Effect;
and (d) pay and discharge as the same shall become due and payable all material
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary.
Section 6.05    Maintenance of Properties. (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted,
and (b) make all necessary repairs thereto and renewals and replacements
thereof, in each case with respect to clauses (a) and (b) except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
Section 6.06    Maintenance of Insurance.



96





--------------------------------------------------------------------------------

 

(a)    Maintain with financially sound and reputable insurance companies (that
are not Affiliates of the Borrower) insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons, and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance,
which insurance (except as to Excluded Subsidiaries) shall name the
Administrative Agent as loss payee (in the case of casualty insurance) or
additional insured (in the case of liability insurance); provided, however, if
any insurance proceeds are paid on the account of a casualty to assets or
properties of any Loan Party that do not constitute Collateral and at such time
no Event of Default shall have occurred and is continuing, then the
Administrative Agent shall take such actions, including endorsement, to cause
any such insurance proceeds to be promptly remitted to the Borrower to be used
by the Borrower or such Loan Party in any manner not prohibited by this
Agreement.
(b)    Notwithstanding anything herein to the contrary, with respect to each
Mortgaged Property (if any), if at any time the area in which the buildings and
other improvements (as described in the applicable Mortgage) (i) are located in
an area with a high degree of seismic activity, obtain earthquake insurance in
such total amount as the Administrative Agent may from time to time reasonably
require or (ii) is designated a “flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such total amount as the Administrative Agent
may from time to time reasonably require, and otherwise to ensure compliance
with the NFIP as set forth in the Flood Laws. Following the Closing Date, the
Borrower shall deliver to the Administrative Agent annual renewals of each
earthquake insurance policy, each flood insurance policy or annual renewals of
each force-placed flood insurance policy, as applicable. In connection with any
amendment to this Agreement pursuant to which any increase, extension, or
renewal of Loans is contemplated, the Borrower shall cause to be delivered to
the Administrative Agent for each Mortgaged Property (if any) a Flood
Determination Form, Borrower Notice and Evidence of Flood Insurance, as
applicable.
Section 6.07    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
Section 6.08    Books and Records. Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions, and if and to the extent
required by GAAP, matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be.
Section 6.09    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and to
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants,
at such reasonable times during normal business hours and as often as may be
reasonably desired (but in no event more than one time per Fiscal Year of the
Borrower and with the Borrower being required to pay all reasonable
out-of-pocket expenses for one visit each Fiscal Year) by the Administrative
Agent, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice, and without limitation as to frequency.



97





--------------------------------------------------------------------------------

 

Section 6.10    Use of Proceeds. Use the proceeds of the Credit Extensions for
working capital, Permitted Acquisitions and for other general corporate purposes
not in contravention of any Law or of any Loan Document.
Section 6.11    Covenant to Guarantee Obligations and Give Security.
(a)    Upon the formation or acquisition by any Loan Party of any new direct or
indirect Subsidiary (other than any Excluded Subsidiary or any Immaterial
Subsidiary), or upon a Subsidiary of any Loan Party ceasing to be an Excluded
Subsidiary or ceasing to be an Immaterial Subsidiary, as applicable, the
Borrower shall, at the Borrower’s expense:
(i)    Within 30 days (as such time may be extended by the Administrative Agent
in its reasonable discretion) following the creation or acquisition of such
Subsidiary or following such Subsidiary ceasing to be an Excluded Subsidiary or
ceasing to be an Immaterial Subsidiary, as applicable, cause such Subsidiary to
(a) become a Guarantor by executing and delivering to the Administrative Agent a
joinder to the Collateral Agreement or such other document as the Administrative
Agent shall deem appropriate for such purpose and (b) deliver to the
Administrative Agent such other customary documentation reasonably requested by
the Administrative Agent including, without limitation, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent;
(ii)    within 30 days after such formation or acquisition or after such
Subsidiary ceases to be an Excluded Subsidiary or ceases to be an Immaterial
Subsidiary, as applicable, furnish to the Administrative Agent a description of
the real and personal properties of such Subsidiary, in detail reasonably
satisfactory to the Administrative Agent;
(iii)    within 30 days after such formation or acquisition or after such
Subsidiary ceases to be an Excluded Subsidiary or ceases to be an Immaterial
Subsidiary, as applicable, cause such Subsidiary and each direct and indirect
parent (to the extent such parent is the Borrower or a Subsidiary) of such
Subsidiary (if it has not already done so):
(A)    to duly execute and deliver to the Administrative Agent collateral and
security agreements or supplements thereto, as specified by and in form and
substance reasonably satisfactory to the Administrative Agent (including
delivery of all pledged Equity Interests in and of such Subsidiary, and other
instruments reasonably requested by the Administrative Agent), securing payment
of all the Obligations of such Subsidiary or such parent, as the case may be,
and constituting Liens on all such personal properties; and



98





--------------------------------------------------------------------------------

 

(B)    to take whatever action (including the recording of mortgages, the filing
of Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting first priority perfected Liens on properties purported to
be subject to the Collateral Agreement and equity pledge agreements delivered
pursuant to this Section 6.11, subject to Permitted Prior Liens; provided that,
notwithstanding the foregoing, the Loan Parties shall not be required to take
actions to perfect the security interest of the Administrative Agent (x) on any
property that is covered by a certificate of title statute of any jurisdiction
under the law of which the indication of a security interest on such certificate
is required as a condition of perfection thereof or (y) if recordation of a
security interest with the Federal Aviation Administration or the International
Registry of Mobile Assets is required as a condition of perfection thereof; and
(iv)    within 30 days after such formation or acquisition or after such
Subsidiary ceases to be an Excluded Subsidiary or ceases to be an Immaterial
Subsidiary, as applicable, deliver to the Administrative Agent, upon the request
of the Administrative Agent, a signed copy of a favorable opinion, addressed to
the Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (i) and (ii) above, and as to such other matters as the
Administrative Agent may reasonably request.
Notwithstanding any of the foregoing to the contrary, the Collateral shall be
subject to the limitations and exclusions set forth in the applicable Collateral
Documents and no instruments, documents or other action will be requested or
required with respect to any fee-owned real property or any leased real property
prior to the Mortgage Trigger Event.
(b)    If, as of any date, the Borrower shall have incurred, on or prior to such
date, Incremental Revolving Credit Commitments, Incremental Term Loans and/or
Incremental Equivalent Debt equal to at least $150,000,000 in the aggregate (the
incurrence of such minimum amount, the “Mortgage Trigger Event”), within 90 days
(as such time may be extended by the Administrative Agent in its reasonable
discretion) after (1) with respect to any Material Real Estate Asset owned or
leased by any Loan Party on the date of the Mortgage Trigger Event, the date of
the Mortgage Trigger Event and (2) with respect to any Material Real Estate
Assets not owned or leased by a Loan Party on the date of the Mortgage Trigger
Event but owned or leased by a Loan Party thereafter and all Material Real
Property owned or leased by any Subsidiary that becomes a Loan Party pursuant to
Section 6.11(a) above, 90 days after the date such Material Real Property is
acquired or leased (or such Subsidiary is formed or acquired or ceases to be an
Excluded Subsidiary or ceases to be an Immaterial Subsidiary, as the case may
be), the Borrower shall, or shall cause the applicable Loan Party to, at its
expense, provide, as applicable:



99





--------------------------------------------------------------------------------

 

(i)    (x) in the case of owned Material Real Estate Assets, deeds of trust,
trust deeds, deeds to secure debt, mortgages (collectively, with each other
mortgage or similar document delivered pursuant to this Section 6.11, the
“Mortgages”), and (y) in the case of leased Material Real Estate Assets,
landlord access waivers (unless the Borrower shall have used its commercially
reasonable efforts to obtain, but failed to obtain, such access waivers), each
in form and substance reasonably satisfactory to the Administrative Agent and
covering the Material Real Estate Assets then owned or leased by the applicable
Loan Party, together with any other Material Real Estate Asset acquired by, or
leased by, any Loan Party, in each case duly executed by the appropriate Loan
Party;
(ii)    a description of the owned property so acquired in detail reasonably
satisfactory to the Administrative Agent;
(iii)    evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
property described therein subject to Permitted Prior Liens in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing,
documentary, stamp, intangible and recording taxes and fees have been paid;
(iv)    fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies (the “Mortgage Policies”), with endorsements and in
amounts reasonably acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers acceptable to the Administrative Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, subject only to Permitted Prior Liens;
(v)    American Land Title Association/American Congress on Surveying and
Mapping form surveys, for which all necessary fees (where applicable) have been
paid, and dated no less than 90 days (or such other date as may be reasonably
acceptable to the Administrative Agent (and it shall be deemed reasonably
acceptable if sufficient to delete the survey exception from any such Mortgage
Policy)) after the Mortgage Trigger Event or the date of acquisition of such
real property and improvements thereon, as applicable, in each case certified to
the Administrative Agent, the applicable Loan Party, and the issuer of the
Mortgage Policies in a manner reasonably satisfactory to the Administrative
Agent by a land surveyor duly registered and licensed in the States in which the
property described in such surveys is located and reasonably acceptable to the
Administrative Agent, showing all buildings and other improvements, any off-site
improvements, the location of any easements, parking spaces, rights of way,
building set-back lines and other dimensional regulations and encroachments,
either by such improvements or on to such property, and other defects;
(vi)    without limiting clause (vii) below, evidence of the insurance to the
extent required by the terms of the Mortgages;



100





--------------------------------------------------------------------------------

 

(vii)    the following documents (collectively, the “Flood Documents”): (A) a
completed standard “life of loan” flood hazard determination form (a “Flood
Determination Form”), (B) if the improvement(s) to the applicable improved real
property is located in a special flood hazard area, a notification to the
Borrower (“Borrower Notice”) and (if applicable) notification to the Borrower
that flood insurance coverage under the National Flood Insurance Program
(“NFIP”) is not available because the community does not participate in the
NFIP, (C) documentation evidencing the Borrower’s receipt of the Borrower Notice
(e.g., countersigned Borrower Notice, return receipt of certified U.S. Mail, or
overnight delivery), and (D) if the Borrower Notice is required to be given and
flood insurance is available in the community in which the property is located,
a copy of one of the following: the flood insurance policy, the Borrower’s
application for a flood insurance policy plus proof of premium payment, a
declaration page confirming that flood insurance has been issued, or such other
evidence of flood insurance reasonably satisfactory to the Administrative Agent
(any of the foregoing being “Evidence of Flood Insurance”); and
(viii)    such legal opinions and other customary documents (including a
certificate from the Borrower certifying that all conditions and requirements in
clause (vii) above have been satisfied) as the Administrative Agent may
reasonably request with respect to such Mortgage or Mortgaged Property.
Notwithstanding any of the foregoing to the contrary, (i) the Collateral shall
be subject to the limitations and exclusions set forth in the applicable
Collateral Documents and (ii) the Administrative Agent shall not accept a
Mortgage for recording until it has received an officer’s certificate from the
Borrower certifying that all conditions and requirements in Section 6.11(b)(vii)
have been satisfied.
(c)    At any time upon request of the Administrative Agent, the Borrower shall,
and shall cause each of its Subsidiaries that is or becomes a Guarantor to, at
the Borrower’s expense, (i) promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may deem reasonably necessary or desirable in obtaining the full benefits
of, or (as applicable) in perfecting and preserving the Liens of, such
guaranties, deeds of trust, trust deeds, deeds to secure debt, mortgages,
landlord access waivers, security agreement supplements, intellectual property
security agreement supplements and other security and pledge agreements
consistent with the terms and provisions of this Agreement; provided that,
notwithstanding the foregoing, the Loan Parties shall not be required to take
actions to perfect the security interest of the Administrative Agent (x) on any
property that is covered by a certificate of title statute of any jurisdiction
under the law of which the indication of a security interest on such certificate
is required as a condition of perfection thereof or (y) if recordation of a
security interest with the Federal Aviation Administration or the International
Registry of Mobile Assets is required as a condition of perfection thereof.
Section 6.12    Compliance with Environmental Laws. Comply, and cause all
lessees and other Persons operating or occupying its properties to comply with
all applicable Environmental Laws and Environmental Permits, except where the
failure to so comply would not reasonably be likely to have a Material Adverse
Effect; and, if ordered to do so by a Governmental Authority or otherwise
required pursuant to any Environmental Law, conduct any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to address all Hazardous Materials from any of its properties,
in accordance with the requirements of all Environmental Laws; provided,
however, that neither the Borrower nor any of its Subsidiaries shall be required
to undertake any such ordered or required cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.



101





--------------------------------------------------------------------------------

 

Section 6.13    Preparation of Environmental Reports. At the written request of
the Required Lenders from time to time on any date that is on or after the
Mortgage Trigger Event, but no more than one time for any real property owned,
leased or operated by any Loan Party or its Subsidiaries during the term of this
Agreement (any such real property, an “Assessment Property”) (unless a Default
shall have occurred and be continuing, during which time no such limitation
shall apply) provide to the Lenders within 90 days after such request, at the
expense of the Borrower, a written environmental site assessment report for any
of such real properties described in such request, prepared by an environmental
consulting firm and in form and substance reasonably acceptable to the
Administrative Agent (which acceptance shall not be unreasonably withheld or
delayed), reasonably investigating the presence or absence of Hazardous
Materials and the estimated reasonable cost of any compliance, removal or
remedial action in connection with any Hazardous Materials on such real
properties to the extent required by Environmental Law (the “Cost Estimate”);
without limiting the generality of the foregoing, if the Administrative Agent
reasonably determines at any time that a material risk exists that any such
report will not be provided to the Lenders within the time referred to above,
the Administrative Agent may retain an environmental consulting firm to prepare
such report at the expense of the Borrower, and the Borrower hereby grants and
agrees to cause any Subsidiary that owns any real property described in such
request to grant at the time of such request to the Administrative Agent, the
Lenders, such firm and any agents or representatives thereof an irrevocable
non-exclusive license, subject to the rights of tenants, to enter onto their
respective real properties to undertake such an assessment at reasonable times
and with reasonable advance notice; provided that the Administrative Agent shall
request the environmental consulting firm to carry levels of insurance, if any,
as may be customary for the performance of such assessment. In determining the
Cost Estimate, the Borrower’s or the Administrative Agent’s environmental
consulting firm shall reasonably take into account the existing use of the
Assessment Property and the potential use of institutional controls to address
the Hazardous Materials on the Assessment Property and the availability of
risk-based approaches to address any Hazardous Materials on the Assessment
Property. No Phase II or other invasive environmental report shall be required
by this Section or undertaken pursuant to this Section unless an Event of
Default shall have occurred and be continuing at the time that the Required
Lenders have made a written request thereof.
Section 6.14    Lenders’ Meetings. Participate in an annual meeting of the
Administrative Agent and the Lenders to be held at the Borrower’s corporate
offices (or at such other location as may be agreed to by the Borrower and the
Administrative Agent, including by telephonic conference calls) at such time as
may be agreed to by the Borrower and the Administrative Agent.



102





--------------------------------------------------------------------------------

 

Section 6.15    Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents or Section 6.11 or 6.16, (iii) perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (iv)
assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so; provided that, notwithstanding the foregoing, the
Loan Parties shall not be required to take actions to perfect the security
interest of the Administrative Agent (x) on any property that is covered by a
certificate of title statute of any jurisdiction under the law of which the
indication of a security interest on such certificate is required as a condition
of perfection thereof or (y) if recordation of a security interest with the
Federal Aviation Administration or the International Registry of Mobile Assets
is required as a condition of perfection thereof.
Section 6.16    Post-Closing Obligations. Each of the Loan Parties shall satisfy
the requirements set forth on Schedule 6.16 on or before the date specified for
such requirement in such Schedule or such later date to be determined by the
Administrative Agent in its sole discretion.
ARTICLE 7.
NEGATIVE COVENANTS
From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation (other than contingent indemnification
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit (other than Letters of Credit which have been Cash Collateralized or as
to which other arrangements satisfactory to the L/C Issuer have been made) shall
remain outstanding, the Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:
Section 7.01    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(a)    Liens pursuant to any Loan Document securing the Obligations;
(b)    Liens existing on the Closing Date and listed on Schedule 5.08(b) and any
modifications, replacements, renewals or extensions thereof; provided that (i)
the Lien does not extend to any additional property other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof, and (ii) the
modification, replacement, renewal or extension of the obligations secured or
benefited thereby, to the extent constituting Indebtedness, is permitted by
Section 7.03(b);



103





--------------------------------------------------------------------------------

 

(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)    carriers’, warehousemen’s, landlords’, mechanics’, materialmen’s,
repairmen’s or other like Liens granted or arising in the ordinary course of
business which secure amounts not overdue for a period of more than 60 days or
if more than 60 days overdue, are unfiled and either no other action has been
taken to enforce such Lien or such Liens are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness for borrowed money), statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;
(g)    easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, in the aggregate, do not materially
interfere with the ordinary conduct of the business of the applicable Person,
and any exceptions on the Mortgage Policies issued in connection with the
Mortgaged Properties reasonably acceptable to the Administrative Agent;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;
(i)    Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) in the case of Liens securing purchase money Indebtedness and Capital
Leases, (A) such Liens do not at any time encumber any property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness, and (B) the Indebtedness secured thereby does not
exceed the cost or fair market value of the property, whichever is lower, being
acquired on the date of acquisition, improvements thereto and related expenses;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender on
customary terms; and (ii) with respect to any Liens existing on any property or
asset prior to the acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset of any Person that becomes a Subsidiary in
connection with a Permitted Acquisition, such Lien (x) is not created in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be and (y) shall not encumber any other property or assets of the
Borrower or any Subsidiary;



104





--------------------------------------------------------------------------------

 

(j)    precautionary filings in respect of operating leases; and leases,
licenses, subleases or sublicenses granted to others in the ordinary course of
business which do not (i) interfere in any material respect with the business of
the Borrower or any Subsidiary or (ii) secure any Indebtedness;
(k)    other Liens on property of Domestic Subsidiaries securing Indebtedness in
an aggregate principal amount and other obligations in an amount which does not
exceed the greater of $45,000,000 and 1.25% of Consolidated Total Assets of the
Borrower in the aggregate;
(l)    Liens on property of Foreign Subsidiaries securing Indebtedness of
Foreign Subsidiaries permitted by Section 7.03(f)(y) or 7.03(g);
(m)    Liens arising in connection with a Qualified Receivables Transaction on
Receivables Program Assets permitted to be Disposed of pursuant to Section
7.05(l) securing Receivables Program Obligations permitted by Section 7.03(j);
(n)    Liens in favor of custom and revenue authorities arising as a matter of
law to secure payment of non-delinquent customs duties in connection with the
importation of goods;
(o)    Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of letters of credit and
bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;
(p)    Liens arising out of conditional sale, consignment, title retention or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business;
(q)    Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection; (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business; and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;
(r)    deposits made in the ordinary course of business to secure liability to
insurance carriers;
(s)    Liens on Cash Collateral granted in favor of any Lenders and/or L/C
Issuers created as a result of any requirement or option to Cash Collateralize
pursuant to this Agreement;
(t)    Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of its Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower or any of its Subsidiaries or (iii) relating
to purchase orders and other agreements entered into with customers of the
Borrower or any of its Subsidiaries in the ordinary course of business;



105





--------------------------------------------------------------------------------

 

(u)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies except for such noncompliance that does not materially interfere with
the ordinary conduct of the business of the Borrower or any of its Subsidiaries,
and (ii) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries;
(v)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
(w)    Liens under licensing agreements for the use of intellectual property
entered into in the ordinary course of business;
(x)    Liens on cash and Cash Equivalents in an aggregate amount not to exceed
the greater of $50,000,000 and 1.50% of Consolidated Total Assets of the
Borrower to secure obligations of the Borrower or any Subsidiary in respect of
ordinary course cash management arrangements and under commodity Swap Contracts
that do not constitute Obligations;
(y)    Liens on Collateral securing obligations under the documentation for
Indebtedness permitted pursuant to Section 7.03(s); provided that such Liens
shall be subject to the Pari Passu Intercreditor Agreement; and
(z)    Liens arising in the ordinary course of business under the Perishable
Agricultural Commodities Act of 1930.
Section 7.02    Investments. Make any Investments, except:
(a)    Investments held by the Borrower or such Subsidiary in the form of cash
and Cash Equivalents;
(b)    advances to officers, directors, employees and consultants of the
Borrower and Subsidiaries (i) in an aggregate amount not to exceed $5,000,000 at
any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes and (ii) in connection with such Person’s purchase of
Equity Interests of Borrower, provided that no cash is actually advanced
pursuant to this clause (ii) unless immediately repaid;



106





--------------------------------------------------------------------------------

 

(c)    Investments (i) existing on the Closing Date in Subsidiaries existing on
the Closing Date; provided that in the case of this clause (i), any such
Investments in Subsidiaries that are not Loan Parties in the form of
intercompany loans by Loan Parties shall be evidenced by notes that have been
pledged (individually or pursuant to a global note) to the Administrative Agent
for the benefit of the Secured Parties unless such pledge would, in the good
faith judgment of the Borrower, result in adverse tax consequences to the
Borrower and its Subsidiaries as reasonably determined by Borrower in
consultation with the Administrative Agent, (ii) in Loan Parties (including
those formed or acquired after the Closing Date so long as the Borrower and its
Subsidiaries comply with the applicable provisions of Section 6.11), (iii) by
Subsidiaries that are not Loan Parties in Subsidiaries that are not Loan Parties
and (iv) by the Borrower or any other Loan Party in Subsidiaries that are not
Loan Parties; provided that, in the case of this clause (iv), (A) no Default or
Event of Default shall have occurred and be continuing, (B) the Borrower and its
Subsidiaries comply with the applicable provisions of Section 6.11, (C) the
aggregate amount of all such Investments outstanding at any time during the term
of the Facilities (determined without regard to any write-downs or write-offs of
such Investments) shall not exceed the sum of (1) the greater (x) of $75,000,000
and (y) 2.25% of Consolidated Total Assets of the Borrower plus (2) so long as
the pro forma Consolidated Leverage Ratio would be less than 5.75:1.00, an
amount not to exceed the Borrower Retained ECF Amount at the time of the making
of such Investment plus (3) any Net Equity Proceeds and (D) any such Investments
in the form of intercompany loans shall be evidenced by notes that have been
pledged (individually or pursuant to a global note) to the Administrative Agent
for the benefit of the Secured Parties, and provided further, however, no such
pledge shall be required if such pledge would, in the good faith judgment of the
Borrower, result in adverse tax consequences to the Borrower and its
Subsidiaries as reasonably determined by the Borrower in consultation with the
Administrative Agent;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Investments by the Borrower or any Guarantor in the form of Permitted
Acquisitions;
(f)    Guarantees permitted by Section 7.03;
(g)    to the extent constituting Investments, transactions expressly permitted
under Sections 7.04 (other than Section 7.04(c)) and 7.14;
(h)    Investments existing on, or made pursuant to legally binding written
commitments in existence on, the date hereof and set forth on Schedule 5.08(e)
and any modification, replacement, renewal or extension thereof; provided, that
the amount of the original Investment is not increased except by the terms of
such Investment or as otherwise permitted by this Section 7.02 and the terms and
conditions of such modified, replacement, renewed or extended Investment shall
not be materially less favorable, taken as a whole, to the Loan Parties than the
Investment being modified, replaced, renewed or extended;
(i)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;
(j)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;



107





--------------------------------------------------------------------------------

 

(k)    Investments to the extent that payment for such Investments is made
solely by the issuance of Equity Interests of the Borrower to the seller of such
Investments;
(l)    Subsidiaries of the Borrower may be established or created if the
Borrower and such Subsidiary comply with the requirements of Section 6.11, if
applicable; provided that, in each case, to the extent such new Subsidiary is
created solely for the purpose of consummating a transaction pursuant to an
acquisition permitted by this Section 7.02, and such new Subsidiary at no time
holds any assets or liabilities other than any merger or acquisition
consideration contributed to it contemporaneously with the closing of such
transactions, such new Subsidiary shall not be required to take the actions set
forth in Section 6.11, as applicable, until the respective acquisition is
consummated (at which time the surviving entity of the respective transaction
shall be required to so comply in accordance with the provisions thereof);
(m)    Investments in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person, in each case, (i) in connection with
a Qualified Receivables Transaction and (ii) constituting a Disposition
permitted pursuant to Section 7.05(l);
(n)    Swap Contracts to the extent permitted pursuant to Section 7.03(d);
(o)    so long as no Default or Event of Default has occurred and is continuing
or would be caused thereby, other Investments; provided that in no event shall
the aggregate amount of Investments allowed pursuant to this Section 7.02(o)
during the term of this Agreement (net of any returns of capital on such
Investments) exceed the sum of (1) the greater of (x) $100,000,000 and (y) 3.00%
of Consolidated Total Assets of the Borrower plus (2) so long as the pro forma
Consolidated Leverage Ratio would be less than 5.75:1.00, an amount not to
exceed the Borrower Retained ECF Amount at the time of the making of such
Investment plus (3) any Net Equity Proceeds;
(p)    Investments in Incremental Term Loans pursuant to Section 10.06(b)(vii);
(q)    Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;
(r)        (i) Investments relating to the Golden Boy Acquisition as described
on Schedule 7.02(r)(i) and (ii) Investments consisting of the Golden Boy
Acquisition and the Dyamtize Acquisition; and
(s)    loans from the Borrower to its indirect Subsidiary, PHI Acquisition
Limited Partnership, a Canadian limited partnership organized under the laws of
British Columbia, not to exceed $30,000,000 in the aggregate outstanding at any
time.
Section 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:



108





--------------------------------------------------------------------------------

 

(a)    Indebtedness under (A) the Loan Documents, including, without limitation,
Incremental Term Loans and Incremental Revolving Loans, (B) the 2022 Senior
Notes (and any Permitted Refinancing of the 2022 Senior Notes) in an aggregate
principal amount not to exceed $1,375,000,000, and (C) the 2021 Senior Notes
(and any Permitted Refinancing of the 2021 Senior Notes) in an aggregate
principal amount not to exceed $525,000,000;
(b)    Indebtedness outstanding on the Closing Date and listed on Schedule 7.03
and any Permitted Refinancing thereof; provided that any such Indebtedness
(including any Permitted Refinancing thereof), to the extent owed by a Loan
Party to a Subsidiary that is not a Loan Party, shall be subordinated to the
payment of the Obligations in a manner reasonably satisfactory to the
Administrative Agent;
(c)    (i) Guarantees by the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Guarantor,
(ii) Guarantees by any Subsidiary that is not a Loan Party in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Subsidiary and
(iii) Guarantees by the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder by Subsidiaries that are not Loan Parties to the
extent such Guarantee constitutes an Investment permitted by Section 7.02(c)(i),
7.02(c)(iv), 7.02(o) or 7.02(r)(i);
(d)    obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or hereafter arising under any Swap Contract; provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party (other than
pursuant to customary netting or set-off provisions);
(e)    Indebtedness (i) of the Borrower or any Subsidiary in respect of Capital
Leases and purchase money obligations for fixed or capital assets or (ii) of any
Person acquired in a Permitted Acquisition (so long as such Indebtedness (A)
existed prior to the acquisition of such Person by the Borrower or any
Subsidiary, (B) is not created in contemplation of such acquisition and (C) is
solely the obligation of such Person, and not of the Borrower or any other
Subsidiary), which in the case of each of clauses (i) and (ii) may be secured by
Liens under and within the applicable limitations set forth in Section 7.01(i);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding pursuant to this clause (e) shall not exceed the greater of (x)
$75,000,000 and (y) 2.00% of Consolidated Total Assets of the Borrower;
(f)    Indebtedness of the Borrower or any Subsidiary owing to the Borrower or
any Subsidiary to the extent constituting an Investment permitted by (x) Section
7.02(c) or 7.02(o) or (y) Section 7.02(r)(i); provided that, in the case of
clause (x) and clause (y), such Indebtedness, to the extent owed by a Loan Party
to a Subsidiary that is not a Loan Party, shall be subordinated to the payment
of the Obligations in a manner reasonably satisfactory to the Administrative
Agent;



109





--------------------------------------------------------------------------------

 

(g)    Indebtedness incurred by a Subsidiary that is not organized under the
laws of any political subdivision of the United States, which, when aggregated
with the principal amount of all other Indebtedness incurred pursuant to this
clause (g) and then outstanding, does not exceed the greater of (x) $75,000,000
and (y) 2.00% of Consolidated Total Assets of the Borrower;
(h)    unsecured Indebtedness issued by the Borrower, including Disqualified
Equity Interests; provided that (i) the pro forma Consolidated Leverage Ratio
would be less than 5.75:1.00, (ii) the stated maturity of such Indebtedness is
not less than 91 days following the latest Maturity Date at the time of
incurrence of such unsecured Indebtedness and the Weighted Average Life of such
Indebtedness is not shorter than the remaining Weighted Average Life of the
Revolving Credit Facility or any Incremental Term Loans, (iii) the covenants,
events of default, guaranty and other terms (excluding as to interest rate and
redemption premium) of such Indebtedness are, taken as a whole, not materially
less favorable to the Borrower and its Subsidiaries than the 2021 Senior Notes,
and (iv) at the time of incurrence of such Indebtedness, there shall be no
Default and the Borrower shall be in pro forma compliance with the covenants set
forth in Section 7.11;
(i)    other Indebtedness of the Borrower and its Subsidiaries in an aggregate
principal amount not to exceed the greater of (x) $75,000,000 and (y) 2.25% of
Consolidated Total Assets of the Borrower;
(j)    Indebtedness in respect of Receivables Program Obligations in an amount
not to exceed the greater of (x) $75,000,000 and (y) 2.25% of Consolidated Total
Assets of the Borrower; provided that (i) the Borrower is in pro forma
compliance with the Senior Secured Leverage Ratio set forth in Section 7.11(a)
as of the last day of the most recently completed Measurement Period, with
Indebtedness in respect of Receivables Program Obligations being incurred or
which has previously been incurred pursuant to this Section 7.03(j) being deemed
to be Consolidated Senior Secured Debt, whether or not satisfying the
requirements thereof, and (ii) no Default or Event of Default shall have
occurred and be continuing at the time such Indebtedness is incurred;
(k)    Indebtedness of the Borrower or any of its Subsidiaries consisting of
obligations to pay insurance premiums or take-or-pay obligations contained in
supply arrangements incurred in the ordinary course of business;
(l)    Indebtedness consisting of obligations of the Borrower or its
Subsidiaries under deferred consideration or other similar arrangements
(including earn-outs, indemnifications, incentive non-competes and other
contingent obligations and agreements consisting of the adjustment of purchase
price or similar adjustments) incurred by such Person in connection with any
Permitted Acquisition or Disposition permitted by Section 7.05 or any other
Investment permitted under Section 7.02; provided that the aggregate principal
amount of all such Indebtedness of Subsidiaries that are not Loan Parties shall
not exceed $50,000,000 in the aggregate at any time outstanding;
(m)    Indebtedness incurred by the Borrower or any of its Subsidiaries in
respect of bank guarantees, warehouse receipts or similar instruments (other
than letters of credit) issued or created in the ordinary course of business
consistent with past practice, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance, or other Indebtedness with respect to
reimbursement type obligations (other than obligations in respect of letters of
credit) regarding workers compensation claims;



110





--------------------------------------------------------------------------------

 

(n)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Subsidiaries;
(o)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;
(p)    Indebtedness in respect of overdraft facilities, automatic clearinghouse
arrangements, employee credit card programs, corporate cards and purchasing
cards, and other business cash management arrangements in the ordinary course of
business, including Indebtedness arising under or in connection with any Cash
Management Agreement with a Cash Management Bank;
(q)    Indebtedness incurred under commercial letters of credit issued for the
account of the Borrower or any of its Subsidiaries in the ordinary course of
business (and not for the purpose of, directly or indirectly, incurring
Indebtedness or providing credit support or a similar arrangement in respect of
Indebtedness) or Indebtedness of the Borrower or any of its Subsidiaries under
letters of credit and bank guarantees backstopped by Letters of Credit issued
under this Agreement;
(r)    Indebtedness representing deferred compensation to employees of the
Borrower or any of its Subsidiaries incurred in the ordinary course of business;
and
(s)    senior secured debt securities issued by the Borrower (such senior
secured debt securities, “Incremental Equivalent Debt”) in an amount such that
the pro forma Senior Secured Leverage Ratio would not exceed 2.50:1.00 as of the
Ratio Calculation Date; provided that, (i) no Default or Event of Default shall
exist before or after giving effect to the incurrence of such Incremental
Equivalent Debt; the Borrower shall be in pro forma compliance with each of the
covenants set forth in Section 7.11 as of the last day of the most recently
completed Measurement Period; (iii) such Incremental Equivalent Debt shall rank
pari passu with the Facilities and shall not be Guaranteed by any Person that is
not a Guarantor; (iv) subject to the limitations in clauses (v) and (vi) below,
the terms of such Incremental Equivalent Debt shall not be more restrictive,
taken as a whole, to the Borrower and its Subsidiaries than those applicable to
any Facility at the time of incurrence of such Incremental Equivalent Debt,
unless such other terms apply only after the latest Maturity Date of each
Facility at the time of incurrence of such Incremental Equivalent Debt or unless
such other terms relate only to pricing, fees or redemption terms; provided
that, if any Term Loans are outstanding at the time of incurrence of such
Incremental Equivalent Debt, the mandatory redemption terms are substantially
similar to, or less favorable to the investors providing such Incremental
Equivalent Debt than, those applicable to the Term Loans (except for mandatory
redemption terms applicable only after the latest Maturity Date of each Facility
at the time of incurrence of such Incremental Equivalent Debt); (v) the Weighted
Average Life to Maturity of such Incremental Equivalent Debt shall be no shorter
than the remaining Weighted Average Life of the Revolving Credit Facility; (vi)
the stated maturity of such Incremental Equivalent Debt shall be no shorter than
the final Maturity Date of the Revolving Credit Facility at the time of
incurrence of such Incremental Equivalent Debt; (vii) the Borrower shall deliver
or cause to be delivered legal opinions and such other documents (including, if
applicable, the Mortgages and related documents required pursuant to Section
6.11(b) or modifications of any Mortgages and title insurance endorsements or
policies) reasonably requested by the Administrative Agent in connection with
such transaction; and (viii) the representative and collateral trustee acting on
behalf of the holders of such Incremental Equivalent Debt shall have executed
and delivered a joinder to the Pari Passu Intercreditor Agreement to the
Administrative Agent in accordance with the terms thereof; provided that if such
Indebtedness is the initial issuance of Indebtedness designated as “Other First
Lien Obligations” thereunder, then the Borrower, the Guarantors, the
Administrative Agent and the representative and collateral trustee for such
Other First Lien Obligations shall have executed and delivered the Pari Passu
Intercreditor Agreement.



111





--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary herein, no Subsidiary shall be
permitted to guarantee the 2022 Senior Notes or the 2021 Senior Notes unless
such Subsidiary also guarantees the Obligations.
Section 7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:
(a)    any Subsidiary may merge with (i) the Borrower; provided that the
Borrower shall be the continuing or surviving Person and (ii) any Subsidiary;
provided that (A) when any wholly-owned Subsidiary is merging with another
Subsidiary, a wholly-owned Subsidiary shall be the continuing or surviving
Person, (B) when any Guarantor is merging with another Subsidiary, the
continuing or surviving Person shall be a Guarantor and (C) if as a result
thereof, the Borrower owns, directly or indirectly, less of such Subsidiary’s
equity interests than it did prior to the merger, such merger shall also
constitute a Disposition subject to Section 7.05 (and must be permitted by any
clause thereof other than Section 7.05(g));
(b)    a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05
(other than Section 7.05(g)(A));
(c)    the Borrower or any Guarantor may effect any Permitted Acquisition or any
other Investment permitted by Section 7.02(k) or (o); provided that (i) in any
such transaction involving the Borrower, the Borrower shall be the continuing or
surviving Person and (ii) in any such transaction involving a Guarantor, the
continuing or surviving Person shall be a Guarantor; and



112





--------------------------------------------------------------------------------

 

(d)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution or otherwise) (i) to the Borrower or to
a Guarantor, or (ii) if the transferor is not a Guarantor, to any other
Subsidiary; provided in each case that (A) if the transferor in such a
transaction is a wholly-owned Subsidiary, then the transferee must either be the
Borrower or a wholly-owned Subsidiary, and (B) to the extent that the transferee
is not the Borrower or a wholly-owned Subsidiary (based on the percentage of
such transferee which is not owned directly or indirectly by the Borrower), the
Disposition shall constitute a Disposition subject to Section 7.05 and shall be
permitted under this Section 7.04 so long as it is permitted by any clause of
Section 7.05 other than Section 7.05(g).
Section 7.05    Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Subsidiaries (including allowing any registrations or any applications
for registration of any immaterial intellectual property to lapse or go
abandoned);
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property by the Borrower to any Subsidiary, or by any
Subsidiary to the Borrower or to a Subsidiary; provided that if the transferor
of such property is the Borrower or a Guarantor, the transferee thereof must
either be the Borrower or a Guarantor;
(e)    Dispositions of accounts receivable for purposes of collection;
(f)    Dispositions of investment securities and Cash Equivalents in the
ordinary course of business;
(g)    (A) Dispositions permitted by Section 7.04, (B) Dispositions that
constitute Investments permitted by Section 7.02, and (C) Dispositions that
constitute Restricted Payments permitted by Section 7.06;
(h)    non-exclusive licensing or sublicensing of IP Rights in the ordinary
course of business on customary terms;
(i)    transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement;



113





--------------------------------------------------------------------------------

 

(j)    Dispositions by the Borrower and its Subsidiaries of property not
otherwise permitted under this Section 7.05 (but in any event excluding
Receivables Program Assets); provided that (i) at the time of such Disposition
and after giving effect thereto, no Default shall exist or would result from
such Disposition, (ii) the proceeds of such Disposition are less than the
greater of (x) $25,000,000 and (y) 0.75% of Consolidated Total Assets of the
Borrower in any Fiscal Year and the greater of (x) $100,000,000 and (y) 2.75% of
Consolidated Total Assets of the Borrower in the aggregate from the Closing
Date, (iii) the consideration received for such property shall be in an amount
at least equal to the fair market value thereof and (iv) no less than 75% of
such consideration shall be paid in cash; provided, however, that for the
purposes of clause (iv), the following shall be deemed to be cash: (A) any
liabilities (as shown on the Borrower’s or the applicable Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee with respect
to the applicable Disposition and for which the Borrower and all of its
Subsidiaries shall have been validly released by all applicable creditors in
writing and (B) any securities received by the Borrower or the applicable
Subsidiary from such transferee that are converted by the Borrower or such
Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within 180 days following the closing of the applicable
Disposition;
(k)    Dispositions by the Borrower and its Subsidiaries of property acquired
after the Closing Date in Permitted Acquisitions; provided that (i) the Borrower
identifies any such assets to be divested in reasonable detail in writing to the
Administrative Agent within 180 days following the closing of such Permitted
Acquisition and (ii) the fair market value of the assets to be divested in
connection with any Permitted Acquisition does not exceed an amount equal to 25%
of the total cash and non-cash consideration for such Permitted Acquisition;
(l)    Dispositions of Receivables Program Assets in connection with a Qualified
Receivables Transaction; provided that (i) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof,
(ii) no less than 75% of such consideration shall be paid in cash, (iii) the
outstanding amount of Indebtedness in respect of Receivables Program Obligations
shall not exceed the maximum amount permitted to be outstanding under Section
7.03(j), (iv) the Seller’s Retained Interest and all proceeds thereof shall
constitute Collateral (to the extent such interest is required to be Collateral
hereunder) and all necessary steps to perfect a security interest in such
Seller’s Retained Interest for the benefit of the Secured Parties are taken by
the Borrower and its Subsidiaries and (v) no Default or Event of Default shall
have occurred and be continuing at the time such Disposition is made;
(m)    Disposition of the Loan Parties’ Modesto, California, real estate,
improvements and related machinery and equipment; and
(n)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not interfere in any material respect with
the business of the Borrower or any Subsidiary.
Section 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:
(a)    each Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person (including any other Subsidiary) that owns an
Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;



114





--------------------------------------------------------------------------------

 

(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in Qualified Equity Interests of such
Person, in the case of a Subsidiary, ratably to each Person that owns an Equity
Interest in such Subsidiary of the class of Equity Interest in respect of which
the Restricted Payment is being made;
(c)    the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its Qualified Equity Interests;
(d)    the Borrower and each Subsidiary may make Restricted Payments pursuant to
and in accordance with their stock option, stock purchase and other benefit
plans of general application to management, directors or other employees of the
Borrower and its Subsidiaries, as adopted or implemented in the ordinary course
of business;
(e)    so long as no Default shall have occurred and be continuing at the time
of any action described in this clause (e) or would result therefrom, the
Borrower may (i) declare and make cash dividends to its stockholders in respect
of Qualified Equity Interests and (ii) purchase, redeem or otherwise acquire for
cash Qualified Equity Interests issued by it in an aggregate amount with respect
to clauses (i) and (ii) from and after the Closing Date not to exceed the sum of
(1) the greater of $125,000,000 and 3.75% of Consolidated Total Assets of the
Borrower plus (2) so long as the pro forma Consolidated Leverage Ratio would be
less than 5.75:1.00, an amount not to exceed the Borrower Retained ECF Amount at
the time of the making of such dividend, purchase, redemption or acquisition
plus (3) any Net Equity Proceeds; provided that, in the case of each of clauses
(i) and (ii) above, the Borrower is in pro forma compliance with the financial
covenants set forth in Section 7.11;
(f)    so long as no Default shall have occurred and be continuing at the time
of any action described in this clause (f) or would result therefrom, the
Borrower may (i) declare and make cash dividends to its stockholders in respect
of Disqualified Equity Interests if the pro forma Consolidated Interest Coverage
Ratio would be at least 1.75:1.00 and (ii) repurchase, redeem or otherwise
acquire for cash Disqualified Equity Interests issued by it to the extent
permitted pursuant to Section 7.14;
(g)    Investments pursuant to Section 7.02(c) shall be permitted;
(h)    non-cash repurchases of Equity Interests of the Borrower deemed to occur
(i) upon the non-cash exercise of stock options and warrants or similar equity
incentive awards, and (ii) in connection with the withholding of a portion of
the Equity Interests granted or awarded to a director or an employee to pay for
the taxes payable by such director or employee upon such grant or award shall be
permitted;
(i)    the Borrower or any of its Subsidiaries may (i) pay cash in lieu of
fractional shares in connection with any dividend, split or combination thereof
or any Permitted Acquisition and (ii) honor any conversion request by a holder
of convertible Indebtedness and make cash payments in lieu of fractional shares
in connection with any such conversion;



115





--------------------------------------------------------------------------------

 

(j)    the payment of dividends and distributions within ninety (90) days after
the date of declaration thereof, if at the date of declaration of such payment,
such payment would have complied with the other provisions of this Section 7.06
shall be permitted;
(k)    the purchase, redemption, acquisition, cancellation or other retirement
for a nominal value per right of any rights granted to all holders of common
stock of the Borrower pursuant to any shareholders’ rights plan adopted for the
purpose of protecting shareholders from unfair takeover tactics shall be
permitted; provided that any such purchase, redemption, acquisition,
cancellation or other retirement of such rights is not for the purpose of
evading the limitations of this covenant (all as determined in good faith by a
Responsible Officer that is a senior financial officer of the Borrower); and
(l)    Investments and the distribution of Equity Interests by certain
Subsidiaries in order to consummate the Golden Boy Acquisition, all as and to
the extent described on Schedule 7.02(r)(i), shall be permitted.
Section 7.07    Change in Nature of Business. Engage in any material line of
business substantially different from the Permitted Business or a line of
business reasonably related, complementary, synergistic or ancillary thereto or
reasonable extensions thereof.
Section 7.08    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms not materially less
favorable to the Borrower or such Subsidiary than would be obtainable by the
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, provided that the foregoing restriction
shall not apply to:
(a)    transactions between or among Loan Parties or between and among
Subsidiaries that are not Loan Parties;
(b)    Qualified Receivables Transactions otherwise permitted hereunder;
(c)    the payment of reasonable fees, expenses and compensation (including
equity compensation) to and insurance provided on behalf of current, former and
future officers and directors of the Borrower or any of its Subsidiaries and
indemnification agreements entered into by the Borrower or any of its
Subsidiaries;
(d)    employment and severance arrangements with current, former and future
officers and employees and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business;
(e)    transactions pursuant to agreements in existence on the Closing Date and
set forth on Schedule 7.08 or any amendment thereto to the extent such an
amendment is not adverse to the Lenders in any material respect;
(f)    the transactions described on Schedule 7.02(r)(i) relating to the Golden
Boy Acquisition; and



116





--------------------------------------------------------------------------------

 

(g)    transactions between or among Loan Parties and Subsidiaries who are not
Loan Parties provided any such transaction does not adversely impact the
Collateral securing the Obligations or the guarantees of the Obligations, impair
the rights of or benefits or remedies available to the Secured Parties under any
Loan Document or result in (and are not reasonably expected to result in) a
Material Adverse Effect; provided that, during the continuance of an Event of
Default, any amounts payable by a Loan Party to a Subsidiary that is not a Loan
Party in connection with any such transactions shall be subordinated to the
payment of the Obligations.
Section 7.09    Restrictive Agreements. Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower hereunder
or (iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person to secure the Obligations; provided,
however, that clauses (i) and (iii) shall not prohibit any negative pledge or
similar provision, or restriction on transfer of property, incurred or provided
in favor of any holder of Indebtedness permitted under Section 7.03(e) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness or any other property securing any other
Indebtedness permitted under Section 7.03(e); or (b) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person. Notwithstanding the foregoing, this Section
7.09 will not restrict or prohibit:
(1)    to the extent constituting a limitation described in Section 7.09(a)(i),
restrictions imposed pursuant to an agreement that has been entered into in
connection with a transaction permitted pursuant to Section 7.05 with respect to
the property that is subject to that transaction;
(2)    restrictions imposed by any agreement relating to secured Indebtedness
permitted pursuant to Section 7.03(b), (d) (to the extent secured under Section
7.01(x)), (e), (g) (to the extent secured under Section 7.01(l)), or (j), in
each case in respect of the limitation described in Section 7.09(a)(iii), to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness;
(3)    provisions restricting subletting or assignment of Contractual
Obligations;
(4)    restrictions set forth in the 2022 Senior Notes or the 2021 Senior Notes,
in each case as in effect on the Closing Date or as amended, modified,
refinanced, replaced, renewed or extended in a manner that is not more
restrictive, taken as a whole;
(5)    to the extent constituting a limitation described in Section 7.09(a)(i),
restrictions contained in Indebtedness permitted under Section 7.03(g), (h) or
(i) so long as such restrictions are no more restrictive, taken as a whole, to
the Borrower and its Subsidiaries than the restrictions or covenants contained
in this Agreement;



117





--------------------------------------------------------------------------------

 

(6)    to the extent constituting a limitation described in Section 7.09(a)(i),
provisions with respect to the disposition or distribution of assets or property
in joint venture agreements and other similar agreements entered into by the
Borrower and its Subsidiaries in the ordinary course of business;
(7)    to the extent constituting the limitation described in Section
7.09(a)(i), customary restrictions on a Receivables Subsidiary and Receivables
Program Assets effected in connection with a Qualified Receivables Transaction;
(8)    to the extent constituting a limitation described in Section 7.09(a)(i),
restrictions on cash or other deposits or net worth imposed by customers on the
Borrower and its Subsidiaries under contracts entered into in the ordinary
course of business;
(9)    to the extent constituting a limitation described in Section 7.09(a)(i),
encumbrances or restrictions arising or agreed to in the ordinary course of
business, not relating to any Indebtedness, and that do not, individually or in
the aggregate, detract from the value of property or assets of the Borrower or
any of its Subsidiaries in any manner material to the Borrower or any of its
Subsidiaries;
(10)    to the extent constituting a limitation described in Section 7.09(a)(i),
encumbrances or restrictions existing under, by reason of or with respect to
customary provisions contained in leases or licenses of intellectual property
and other agreements, in each case, entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business; or
(11)    restrictions described on Schedule 7.02(r)(i).
Section 7.10    Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.
Section 7.11    Financial Covenants.
(a)    Senior Secured Leverage Ratio. Permit the Senior Secured Leverage Ratio
at the end of any fiscal quarter of the Borrower to be greater than 2.75:1.00.
(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 1.75:1.00.
Section 7.12    Amendments of Organization Documents. Amend any of its
Organization Documents in a manner materially adverse to the Lenders.
Section 7.13    Accounting Changes. Make any change in its (a) accounting
policies or reporting practices, except as required by GAAP, or (b) Fiscal Year.



118





--------------------------------------------------------------------------------

 

Section 7.14    Prepayments of Indebtedness. Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner, or
make any payment in violation of any subordination terms of, any subordinated,
unsecured or junior secured Indebtedness (collectively, the “Junior
Indebtedness”) (it being understood that payments of regularly scheduled
interest and principal shall be permitted to the extent not expressly prohibited
by the subordination provisions applicable thereto, if any), except, in each
case, so long as no Default or Event of Default has occurred and is continuing
or would be caused thereby, (a) the refinancing thereof with the proceeds of any
Permitted Refinancing permitted by Section 7.03, (b) the prepayment of
Indebtedness of the Borrower or any Subsidiary owed to the Borrower or any
Subsidiary to the extent not prohibited by the subordination provisions
applicable thereto and (c) prepayments, redemptions, purchases or other payments
made to satisfy Junior Indebtedness (not in violation of any subordination terms
in respect thereof) in an amount not to exceed the sum of (1) the greater of
$45,000,000 and 1.25% of Consolidated Total Assets of the Borrower plus (2) so
long as the pro forma Consolidated Leverage Ratio would be less than 5.75:1.00,
an amount not to exceed the Borrower Retained ECF Amount at the time of the
making of such prepayment, redemption, repurchase or other payment plus (3)
proceeds of Loans or Incremental Equivalent Debt (net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
upfront fees, discounts or commissions and brokerage, consultant and other fees
and charges actually incurred in connection with such issuance or sale and net
of taxes paid or payable as a result of such issuance or sale (after taking into
account any available tax credit or deductions and any tax sharing
arrangements)) to be applied to such prepayment, redemption, repurchase or other
payment so long as the Senior Secured Leverage Ratio would be less than
2.50:1.00 plus (4) any Net Equity Proceeds.
Section 7.15    Sale-Leaseback Transactions. Enter into any sale-leaseback
transaction in which any Loan Party is the seller or the lessee unless the
disposition of assets is permitted under Section 7.05 and the incurrence of
indebtedness is permitted by Section 7.03.
Section 7.16    Capital Expenditures. Make or become legally obligated to make
any Capital Expenditure, except for Capital Expenditures not exceeding, in the
aggregate for the Borrower and its Subsidiaries an amount equal to the sum of
(1) $80,000,000 in each Fiscal Year plus (2) so long as the pro forma
Consolidated Leverage Ratio would be less than 5.75:1.00, an amount not to
exceed the Borrower Retained ECF Amount at the time of the making of such
Capital Expenditure plus (3) any Net Equity Proceeds (collectively, such amount,
the “Permitted Capital Expenditure Amount”); provided that if, in any Fiscal
Year, the aggregate amount of Capital Expenditures made by the Borrower and its
Subsidiaries during such Fiscal Year is less than $80,000,000 (any remaining
amount, the “CapEx Carryover Amount”), the Borrower and its Subsidiaries may
increase Capital Expenditures in the immediately succeeding Fiscal Year in an
aggregate amount equal to such CapEx Carryover Amount. With respect to any
Fiscal Year during which a Permitted Acquisition is consummated and for each
Fiscal Year subsequent thereto, the Permitted Capital Expenditure Amount
applicable to each such Fiscal Year shall be increased by an amount (or a
pro-rated portion of an amount, in the case of the Fiscal Year in which the
Permitted Acquisition occurs) equal to the product of (A) the consolidated
revenues of the acquired entity or business for the Fiscal Year immediately
preceding the consummation of such Permitted Acquisition as set forth in the
Acquired Entity Financial Statements and (B) the quotient obtained by dividing
(i) the sum of the CapEx/Revenue Ratio for the two Fiscal Years immediately
preceding consummation of such Permitted Acquisition by (ii) two.
Notwithstanding the foregoing, Capital Expenditures made (I) at any time during
which the Senior Secured Leverage Ratio is less than 2.25:1.00 for the most
recently ended Measurement Period shall not be subject to, and shall be excluded
from, the foregoing limits, and (II) to preserve or protect the environment
and/or the health and safety of any Person shall not be subject to, and shall be
excluded from, the foregoing limits.



119





--------------------------------------------------------------------------------

 

Section 7.17    Amendments of Indebtedness. Amend, modify, or change in any
manner any term or condition of any Indebtedness set forth in Schedule 7.03 or
any Junior Indebtedness, in each case, in a manner materially adverse to the
Lenders or that would effect a prepayment, redemption or repurchase or a
Restricted Payment not otherwise permitted under Section 7.06 or Section 7.14,
as applicable.
Section 7.18    Negative Pledge on Material Real Property. With respect to any
Material Real Estate Asset owned by the Borrower or its Subsidiaries, (i)
create, incur, assume or permit to exist any Lien on all or any part of such
Material Real Estate Asset, or (ii) file or permit the filing of any financing
statement or other similar notice of, any Lien with respect thereto under the
UCC of any state or under any similar recording or notice statute, in each case
on all or any part of such real property, in each case other than (1) those
liens permitted by paragraphs (a), (b), (c), (d), (f), (g), (h), (j), (l), (u)
and (y) of Section 7.01 and (2) solely in the case of any such real property
acquired after the Closing Date, those Liens permitted by Section 7.01(i).
ARTICLE 8.
EVENTS OF DEFAULT AND REMEDIES
Section 8.01    Events of Default. Each of the following shall constitute an
Event of Default (each, an “Event of Default”):
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.04, 6.10,
6.11, or 6.16, or Article 7; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the Administrative Agent or a Lender provides
written notice to the Borrower of such failure; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading, in any material respect, when made or deemed made; or



120





--------------------------------------------------------------------------------

 

(e)    Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness under the Loan Documents and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, in each
case after any applicable grace, cure or notice period, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined, or as such comparable term may be used and defined, in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which the Borrower or any Subsidiary is the Defaulting Party (as defined, or as
such comparable term may be used and defined, in such Swap Contract) or (B) any
Termination Event (as defined, or as such comparable term may be used and
defined, in such Swap Contract) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as defined, or as such
comparable term may be used and defined, in such Swap Contract) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
(h)    Judgments. There is entered against the Borrower or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or



121





--------------------------------------------------------------------------------

 

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder including the release or termination thereof
by the Administrative Agent or the Required Lenders or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Article 4 or Section 6.11 or Section 6.16 shall for any reason
(other than pursuant to the terms hereof) cease to create a valid and perfected
first priority Lien (subject to Permitted Prior Liens and any exceptions on the
Mortgage Policies issued in connection with the Mortgaged Properties reasonably
acceptable to the Administrative Agent) on the Collateral purported to be
covered thereby.
Section 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders (or, in the case of clause 8.02(a)
below, the Required Revolving Credit Lenders), take any or all of the following
actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to 105% of the then Outstanding Amount thereof); and



122





--------------------------------------------------------------------------------

 

(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or at law or in equity;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower or any Guarantor under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the order
specified in Section 6.5 of the Collateral Agreement.
ARTICLE 9.
AGENCY
Section 9.01    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third-party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Cash Management Bank and potential Hedge Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder (at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article 9 and Article 10 (including
Section 10.04(c)), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents, as if set forth in full
herein with respect thereto; provided that to the extent the L/C Issuer is
entitled to indemnification under this Section 9.01 solely in connection with
its role as the L/C Issuer, only the Revolving Credit Lenders shall be required
to indemnify the L/C Issuer in accordance with this Section 9.01.



123





--------------------------------------------------------------------------------

 

Section 9.02    Rights as a Lender. Any Agent shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent hereunder, and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as such Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not an Agent hereunder and
without any duty to account therefor to the Lenders.
Section 9.03    Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agents:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except (in the case of the Administrative Agent)
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and Section 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until it shall have received written notice from a Lender, an L/C Issuer or
the Borrower referring to this Agreement, describing such Default and stating
that such notice is a “notice of default.”



124





--------------------------------------------------------------------------------

 

No Agent or any of its Related Parties shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than, in the case of the Administrative Agent, to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
Section 9.04    Reliance. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
Section 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.



125





--------------------------------------------------------------------------------

 

Section 9.06    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuer
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a financial institution with an office in the United
States, or an Affiliate of any such financial institution with an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
Any resignation by the entity serving as Administrative Agent pursuant to this
Section shall also constitute its resignation as the L/C Issuer and Swing Line
Lender, if applicable. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor may agree to succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and Swing Line Lender, if applicable. In connection with any
such agreement to succeed to the retiring L/C Issuer the successor L/C Issuer,
if applicable, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements reasonably satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.



126





--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the failure of any successor to agree to succeed
to the retiring L/C Issuer and/or Swing Line Lender, shall not affect the
resignation of the retiring L/C Issuer or Swing Line Lender, as the case may be.
The retiring L/C Issuer shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)) but shall have no obligation to issue additional
Letters of Credit or to amend, extend or otherwise modify any existing Letters
of Credit. The retiring Swing Line Lender shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c) but
shall have no obligation to make any additional Swing Line Loans.
Section 9.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.
Section 9.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or the Agents shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
Section 9.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relating to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated), by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;



127





--------------------------------------------------------------------------------

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
Section 9.10    Collateral and Guaranty Matters. Each Lender (including in its
capacities as a potential Cash Management Bank and as a potential Hedge Bank)
and the L/C Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion:
(a)    to release any Lien to the extent securing the Obligations on any
property granted to or held by the Administrative Agent under any Loan Document
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (A) contingent indemnification obligations as to which
no claim has been asserted and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements), the expiration or
termination of all Letters of Credit (other than Letters of Credit which have
been Cash Collateralized or as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made) and the
termination and payment in full of all obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements in respect of which the
Administrative Agent has received notice pursuant to Section 9.11 (other than
any such agreements as to which other arrangements reasonably satisfactory to
the applicable Cash Management Bank or Hedge Bank have been made), (ii) that is
sold as part of or in connection with any sale permitted hereunder or that
constitutes a disposition of Receivables Program Assets permitted pursuant to
Section 7.05(l) or (iii) if approved, authorized or ratified in writing in
accordance with Section 10.01;
(b)    to release any Guarantor from its Guarantee of the Obligations under the
Collateral Agreement (i) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations as to which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreement and Secured Hedge
Agreements), the expiration or termination of all Letters of Credit (other than
Letters of Credit which have been Cash Collateralized or as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made) and the termination and payment in full of all obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements in respect of which the Administrative Agent has received notice
pursuant to Section 9.11 (other than any such agreements as to which other
arrangements reasonably satisfactory to the applicable Cash Management Bank or
Hedge Bank have been made) or (ii) if approved, authorized or ratified in
writing in accordance with Section 10.01;



128





--------------------------------------------------------------------------------

 

(c)    to release any Guarantor from its Guarantee of the Obligations and all
Liens granted by any such Guarantor, and all pledges of Equity Interests in any
such Guarantor (provided, if such Guarantor becomes an Excluded Subsidiary then
such release shall be limited to 35% of such voting Equity Interests) under the
Collateral Agreement if such Person ceases to be a Subsidiary (or becomes an
Immaterial Subsidiary or an Excluded Subsidiary) as a result of a transaction
permitted hereunder (unless such Person continues to guarantee the 2022 Senior
Notes or the 2021 Senior Notes); and
(d)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document, to the extent securing the
Obligations, to the holder of any Lien on such property that is permitted by
Section 7.01(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its Guarantee of the Obligations under the Collateral
Agreement pursuant to this Section 9.10. In each case as specified in this
Section 9.10, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to release such Guarantor from its
Guarantee of the Obligations under the Collateral Agreement, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
Section 9.11    Secured Cash Management Agreements and Secured Hedge Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of the
Collateral Agreement or any Collateral by virtue of the provisions hereof or of
the Collateral Agreement or any Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article 9 to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.
ARTICLE 10.
MISCELLANEOUS
Section 10.01    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent (or
signed by the Administrative Agent on behalf of and with the written consent of
the Required Lenders), and each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:



129





--------------------------------------------------------------------------------

 

(a)    waive any condition set forth in Section 4.01 without the written consent
of each Lender;
(b)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension under the Revolving Credit
Facility without the written consent of the Required Revolving Credit Lenders;
(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 2.06 or Section 8.02) without the
written consent of such Lender;
(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments pursuant to Section 2.05(b)) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
or any scheduled or mandatory reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender
directly affected thereby;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend (i) the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (ii) any financial covenant hereunder (or any defined term
used therein) even if the effect of such amendment would be to reduce the rate
of interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;
(f)    change (i) Section 8.03 of this Agreement or Section 6.5 of the
Collateral Agreement in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
definition of “Applicable Percentage,” the order of application or pro rata
nature of application of any reduction in the Commitments or any prepayment of
Loans within or among the Facilities from the application thereof set forth in
the applicable provisions of Sections 2.05(a), 2.05(b) or 2.06(c), or other
provisions in respect of the pro rata application of payments or offers
hereunder under Section 2.12, 2.13 or 10.06(b)(vii) in any manner that
materially and adversely affects the Lenders under a Facility without the
written consent of (i) if such Facility is an Incremental Facility comprised of
Incremental Term Loan Commitments, the Required Incremental Term Loan Lenders of
such Series and (ii) if such Facility is the Revolving Credit Facility, the
Required Revolving Credit Lenders;
(g)    change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Incremental
Term Loan Lenders” or “Required Revolving Credit Lenders” without the written
consent of each Lender under the applicable Facility;



130





--------------------------------------------------------------------------------

 

(h)    release all or substantially all of the value of the Guarantees of the
Obligations in any transaction or series of transactions without the written
consent of each Lender, except to the extent the release of any Guarantor is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);
(i)    release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender,
except to the extent the release of any Collateral is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone); and
(j)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is an Incremental Facility comprised of
Incremental Term Loan Commitments, the Required Incremental Term Loan Lenders of
the applicable Series and (ii) if such Facility is the Revolving Credit
Facility, the Required Revolving Credit Lenders;
and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the L/C Issuer in addition to the Lenders required
above, affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document, in each case, relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement, (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document and (iv) the Agency Fee Letter may be amended, and rights or
privileges thereunder may be waived, in a writing executed only by the parties
thereto.
Notwithstanding anything to the contrary contained herein, if, following the
Closing Date, the Administrative Agent and the Borrower shall have jointly
identified (1) an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of this Agreement or any other
Loan Document or (2) any change in fact or circumstance requiring a Schedule
7.02(r)(i) Update, then the Administrative Agent and the Borrower shall be
permitted to amend such provision or make a Schedule 7.02(r)(i) Update, as
applicable, and such amendment or Schedule 7.02(r)(i) Update, as applicable,
shall become effective without any further action or consent of any other party
to this Agreement or any other Loan Document if the same is not objected to in
writing by the Required Lenders within three Business Days following receipt of
notice thereof. It is understood that posting such amendment or Schedule
7.02(r)(i) Update, as applicable, electronically on IntraLinks/IntraAgency or
another relevant website with notice of such posting by the Administrative Agent
to the Required Lenders shall be deemed adequate receipt of notice thereof.
Section 10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except as provided in subsection (b) below, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:



131





--------------------------------------------------------------------------------

 

(i)    if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, or electronic mail address
specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, or electronic
mail address specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article 2
if such Lender or the L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).



132





--------------------------------------------------------------------------------

 

(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address or facsimile for
notices and other communications hereunder by notice to the other parties
hereto. Each Lender may change its address or facsimile for notices and other
communications hereunder by notice to the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain MNPI with respect to the Borrower
or its securities for purposes of United States Federal or state securities
laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower except to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Person. All telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereby consents to
such recording.
Section 10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.



133





--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer and, in respect of the Collateral Documents, any
other Secured Party; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) each of the L/C Issuer
and the Swing Line Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Secured Party from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c),
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
Section 10.04    Expenses; Indemnity; Damage Waiver. Costs and Expenses. (a) The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.



134





--------------------------------------------------------------------------------

 

(b)    Indemnification. Each Loan Party shall indemnify the Administrative Agent
(and any sub-agent thereof), each Lender and the L/C Issuer and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the Transaction and the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on, through, under or from any property currently or
formerly owned, leased or operated by the Borrower or any of its Subsidiaries,
or any Environmental Claim or Environmental Liability related in any way to any
of the Loan Parties or any of their respective Subsidiaries or (iv) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a
Lender, a third party or by the Borrower or any other Loan Party, and regardless
of whether any Indemnitee is a party thereto (collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity; provided that in respect of the proviso in
subclause (b) above, it is understood and agreed that any action taken by the
Administrative Agent (and any sub-agent thereof) and/or any of its Related
Parties in accordance with the directions of the Required Lenders or any other
appropriate group of Lenders pursuant to Section 10.01 shall not be deemed to
constitute gross negligence or willful misconduct for purposes of such proviso.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.



135





--------------------------------------------------------------------------------

 

(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
Section 10.05    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
Section 10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees and the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.



136





--------------------------------------------------------------------------------

 

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)        In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $1,000,000, in
the case of any assignment in respect of any Incremental Term Loans, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.



137





--------------------------------------------------------------------------------

 

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof in the case of assignments of
any Incremental Term Loans and ten Business Days after having received notice
thereof in the case of assignments of the Revolving Credit Facility;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Incremental Term Loan Commitment or any Revolving Credit Commitment
if such assignment is to a Person that is not a Lender with a Commitment in
respect of the applicable Facility, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (2) any Incremental Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    the consent of the L/C Issuer and the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, except as
provided below in clause (vii) or (B) to a Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Borrower Purchases. Notwithstanding anything to the contrary contained
in this Section 10.06 or any other provision of this Agreement, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, the Borrower may repurchase outstanding Incremental Term Loans on the
following basis:



138





--------------------------------------------------------------------------------

 

(A)    on or prior to the date that occurs one year prior to the applicable
Facility’s Maturity Date, the Borrower may conduct one or more auctions (each,
an “Auction”) to repurchase all or any portion of the applicable Incremental
Term Loans (such Incremental Term Loans, the “Offer Loans”) of Incremental Term
Loan Lenders; provided that (1) the Borrower delivers to the Administrative
Agent (for distribution to such Lenders) a notice of the aggregate principal
amount of the Offer Loans that will be subject to such Auction no later than
12:00 p.m. at least five Business Days (or such shorter period as may be agreed
to by the Administrative Agent) in advance of a proposed consummation date of
such Auction indicating (a) the date on which the Auction will conclude, (b) the
maximum principal amount of the Offer Loans the Borrower is willing to purchase
in the Auction and (c) the range of discounts to par at which the Borrower would
be willing to repurchase the Offer Loans; (2) the maximum dollar amount of the
Auction shall be no less than an aggregate $10,000,000 or whole multiples of
$1,000,000 in excess thereof; (3) the Borrower shall hold the Auction open for a
minimum period of three Business Days; (4) a Lender who elects to participate in
the Auction may choose to tender all or part of such Lender’s Offer Loans; (5)
the Auction shall be made to the Lenders holding the Offer Loans on a pro rata
basis in accordance with the respective principal amount then due and owing to
the applicable Incremental Term Loan Lenders; and (6) the Auction shall be
conducted pursuant to such procedures as the Administrative Agent may establish
which are consistent with this Section 10.06 and are reasonably acceptable to
the Borrower, which procedures must be followed by a Lender in order to have its
Offer Loans repurchased;
(B)    with respect to all repurchases made pursuant to this Section 10.06, (1)
the Borrower shall pay to the applicable selling Lender all accrued and unpaid
interest, if any, on the repurchased Offer Loans to the date of repurchase of
such Offer Loans, (2) the Borrower shall represent to each selling Lender that
it is not in possession of any material non-public information regarding the
Borrower or its Subsidiaries or their respective securities, that could
reasonably be expected to have a material effect upon, or otherwise be material
to, such Lender’s decision to assign the Offer Loans to the Borrower, (3) such
repurchases shall not be deemed to be optional prepayments pursuant to Section
2.05(a), (4) the amount of the Loans so repurchased shall be applied on a pro
rata basis to reduce the scheduled remaining installments of principal on the
Offer Loans, and (5) the purchase consideration for such Auction shall in no
event be funded with the proceeds of Revolving Credit Loans; and
(C)    following a repurchase pursuant to this Section 10.06, the Offer Loans so
repurchased shall, without further action by any Person, be deemed cancelled for
all purposes and no longer outstanding (and may not be resold) for all purposes
of this Agreement and all the other Loan Documents, including, but not limited
to (1) the making of, or the application of, any payments to the Lenders under
this Agreement or any other Loan Document, (2) the making of any request,
demand, authorization, direction, notice, consent or waiver under this Agreement
or any other Loan Document or (3) the determination of Required Lenders, or for
any similar or related purpose, under this Agreement or any other Loan Document.
In connection with any Incremental Term Loans repurchased and cancelled pursuant
to this Section 10.06, the Administrative Agent is authorized to make
appropriate entries in the Register to reflect any such cancellation.



139





--------------------------------------------------------------------------------

 

(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording in the Register thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). Upon its receipt of a duly completed and
executed Assignment and Assumption, the Administrative Agent shall record the
information contained therein in the Register. The entries in the Register shall
be conclusive absent manifest error, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender (with respect to such Lender’s entry), at any reasonable time and from
time to time upon reasonable prior notice.



140





--------------------------------------------------------------------------------

 

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; provided, further, that any bank that is a
Farm Credit Lender that (a) has purchased a participation from any Lender that
is a Farm Credit Lender in the minimum amount of $5,000,000 on or after the
Closing Date, (b) is, by written notice to the Borrower and the Administrative
Agent (a “Voting Participant Notification”), designated by such Lender as being
entitled to be accorded the rights of a voting participant hereunder (any such
bank so designated, a “Voting Participant”) and (c) receives the prior written
consent of the Borrower and the Administrative Agent to become a Voting
Participant (such consent to be required only to the extent and under the
circumstances it would be required if such Voting Participant were to become a
Lender pursuant to an assignment in accordance with Section 10.06(b)(iii)),
shall be entitled to vote (and the voting rights of such Lender from whom it
purchased such participation shall be correspondingly reduced), on a dollar for
dollar basis, as if such Voting Participant were a Lender under the applicable
Facility with a Commitment and/or Loans (as applicable) in an amount equal to
the Dollar amount of the participation purchased, on any matter requiring or
allowing such Lender from whom it purchased such participation, in its capacity
as a Lender under such Facility, to provide or withhold its consent, or to
otherwise vote on any proposed action. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (i) state the full
name of such Voting Participant, as well as all contact information required of
an assignee as set forth in Exhibit E-2 hereto and (ii) state the dollar amount
and the applicable Facility of the participation purchased. The Borrower and the
Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this paragraph.



141





--------------------------------------------------------------------------------

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant shall also be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an non-fiduciary agent of the Borrower (such agency being solely for
tax purposes), maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent or except to the
extent such entitlement to receive a greater payment results from a change in
law that occurs after the Participant acquired the applicable participation. A
Participant that would be a Foreign Lender if it were a Lender shall be entitled
to the benefits of Section 3.01 if the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender (provided
that all forms required under Section 3.01(e) shall instead be delivered to the
applicable Lender).
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.



142





--------------------------------------------------------------------------------

 

(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender serving as L/C Issuer or Swing Line Lender assigns all of its Revolving
Credit Commitment and Revolving Credit Loans pursuant to subsection (b) above,
such Lender may, (i) upon 30 days’ notice to the Borrower and the other Lenders,
resign as the L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as the Swing Line Lender. In the event of any such resignation as L/C
Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of the retiring entity as L/C Issuer or Swing Line
Lender, as the case may be. If any entity serving as L/C Issuer resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If the entity serving as Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender and the acceptance of such appointment by such
successor, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements reasonably satisfactory to
the retiring L/C Issuer to effectively assume the obligations of such L/C Issuer
with respect to such Letters of Credit.
Section 10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or any Facility or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to any Facility or (i) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.



143





--------------------------------------------------------------------------------

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include MNPI concerning the Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of MNPI and (c) it will handle such MNPI in accordance with
applicable Law, including United States Federal and state securities Laws.
Section 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
all other rights and remedies (including other rights of setoff) that such
Lender, the L/C Issuer or their respective Affiliates may have under applicable
Law or otherwise. Each Lender and the L/C Issuer agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
Section 10.09    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the unpaid principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or any Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
optional prepayments and the effects thereof and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.



144





--------------------------------------------------------------------------------

 

Section 10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.
Section 10.11    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
Section 10.12    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, then, to the
fullest extent permitted by law, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
Section 10.13    Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender shall have not consented to any
proposed amendment, modification, termination, waiver or consent requiring the
consent of all Lenders or all affected Lenders as contemplated by Section 10.01
and the consent of the Required Lenders, Required Revolving Credit Lenders or
Required Incremental Term Loan Lenders, as applicable, has been obtained, or if
any Lender is a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:



145





--------------------------------------------------------------------------------

 

(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, L/C Advances, funded participations in Swing
Line Loans, if any, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 3.05) from the assignee (to the extent of such outstanding
principal, L/C Advances, funded participations in Swing Line Loans, if any, and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of any such assignment resulting from a Lender becoming a
non-consenting Lender, the applicable assignee shall have consented to the
applicable amendment, modification, termination, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender and the L/C Issuer hereby agrees and acknowledges
that, with regard to any Assignment and Acceptance necessary to effectuate any
assignment of such Lender’s or the L/C Issuer’s interests hereunder in the
circumstances contemplated by this Section 10.13, consent to such Assignment and
Acceptance shall have been deemed to have been given if such Lender or the L/C
Issuer has not responded within one Business Day of a request for such consent.
Section 10.14    Governing Law; Jurisdiction; Etc.
(a)     Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ALL
CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE
BASED UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO OR THERETO OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE THEREOF OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, UNLESS OTHERWISE EXPRESSLY SET FORTH THEREIN, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    Submission to Jurisdiction. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.



146





--------------------------------------------------------------------------------

 

(c)    Waiver of Venue. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



147





--------------------------------------------------------------------------------

 

Section 10.16    California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Section
10.04, the Borrower shall be solely responsible to pay all fees and expenses of
any referee appointed in such action or proceeding.
Section 10.17    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers, the Syndication Agent and the Documentation Agents are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent, the Arrangers, the Syndication Agent
and the Documentation Agents, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and each of the Arrangers, the Syndication Agent and the Documentation
Agents is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
of the Arrangers, the Syndication Agent or the Documentation Agents has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
each of the Arrangers, the Syndication Agent and the Documentation Agents and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any of the Arrangers, the Syndication Agent
or the Documentation Agents has any obligation to disclose any of such interests
to the Borrower or its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent and each of the Arrangers, the Syndication Agent and the
Documentation Agents with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
Section 10.18    Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.



148





--------------------------------------------------------------------------------

 

Section 10.19    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name
and address of the Borrower and each Guarantor and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower and each Guarantor in accordance with the Act. The Borrower shall, and
shall cause each Guarantor to, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
Section 10.20    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.
Section 10.21    Pari Passu Intercreditor Agreement. Notwithstanding anything to
the contrary in this Agreement or in any other Loan Document: (i) the Liens
granted to the Administrative Agent in favor of the Secured Parties pursuant to
the Loan Documents and the exercise of any right related to any Collateral shall
be subject, in each case, to the terms of the Pari Passu Intercreditor Agreement
(if in effect), (ii) in the event of any conflict between the express terms and
provisions of this Agreement or any other Loan Document, on the one hand, and of
the Pari Passu Intercreditor Agreement, on the other hand, the terms and
provisions of the Pari Passu Intercreditor Agreement shall control and
(iii) each Lender (A) authorizes the Administrative Agent to execute the Pari
Passu Intercreditor Agreement on behalf of such Lender, and (B) agrees to be
bound by the terms of the Pari Passu Intercreditor Agreement and agrees that any
action taken by the Administrative Agent under the Pari Passu Intercreditor
Agreement shall be binding upon such Lender.



149





--------------------------------------------------------------------------------

 

[Remainder of page intentionally left blank]







150





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
POST HOLDINGS, INC.
By:
/s/ Diedre J. Gray
Name: Diedre J. Gray
Title: SVP, General Counsel & Secretary








[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------

 



WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, L/C Issuer,
Swing Line Lender and a Revolving Credit Lender
By:
/s/ Daniel R. Van Aken
Name: Daniel R. Van Aken
Title: Director










[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------

 





BARCLAYS BANK PLC, as a Revolving Credit Lender
By:
/s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Vice President




[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------

 



JPMORGAN CHASE BANK, N.A.,
as a Revolving Credit Lender
By:
/s/ Brendan Korb
Name: Brendan Korb
Title: Vice President




[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------

 



PNC BANK, NATIONAL
ASSOCIATION 
 as a Revolving Credit Lender
By:
/s/ Daniel J. Miller
Name: Daniel J. Miller
Title: Vice President


[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------

 



SUNTRUST BANK,
as a Revolving Credit Lender
By:
/s/ J. Haynes Gentry III
Name: J. Haynes Gentry III
Title: Director




[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------

 



CoBank, ACB,
as a Revolving Credit Lender
By:
/s/ Hal Nelson
Name: Hal Nelson
Title: Vice President




[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------

 



BANK OF THE WEST,
as a Revolving Credit Lender
By:
/s/ Roger Lumley
Name: Roger Lumley
Title: Senior Vice President




[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------

 



BMO Harris Financing Inc.,
as a Revolving Credit Lender
By:
/s/ Joan Spiotto
Name: Joan Spiotto
Title: Vice President




[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------

 









CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as a Revolving Credit Lender
By:
/s/ Christopher Day
Name: Christopher Day
Title: Authorized Signatory
 
By:
/s/ Samuel Miller
Name: Samuel Miller
Title: Authorized Signatory


[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------

 



MORGAN STANLEY BANK, N.A., as a Revolving Credit Lender
By:
/s/ Kelly Chin
Name: Kelly Chin
Title: Authorized Signatory






[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------

 



Stifel Bank & Trust,
as a Revolving Credit Lender
By:
/s/ John H. Phillips
Name: John H. Phillips
Title: Executive Vice President






[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------

 



NOMURA CORPORATE FUNDING
AMERICAS, LLC,
as a Revolving Credit Lender
By:
/s/ Carl A. Mayer III
Name: Carl A. Mayer III
Title: Managing Director




[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------

 



GOLDMAN SACHS BANK USA, as a Revolving Credit Lender
By:
/s/ Charles D. Johnston
Name: Charles D. Johnston
Title: Authorized Signatory




[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------

 



COOPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK,
B.A. “RABOBANK NEDERLAND”
NEW YORK BRANCH,
as a Revolving Credit Lender
By:
/s/ Peter Duncan
Name: Peter Duncan
Title: Managing Director
 
By:
/s/ Peter Glawe
Name: Peter Glawe
Title: Executive Director




[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------

 




--------------------------------------------------------------------------------





SCHEDULES
TO
CREDIT AGREEMENT
DATED AS OF JANUARY 29, 2014
AMONG
POST HOLDINGS, INC.,
AS BORROWER
VARIOUS LENDERS,
BARCLAYS BANK PLC,
CREDIT SUISSE SECURITIES (USA) LLC,
GOLDMAN SACHS BANK USA


AND WELLS FARGO SECURITIES, LLC,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS,
BARCLAYS BANK PLC,
AS SYNDICATION AGENT,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
AND GOLDMAN SACHS BANK USA,
AS DOCUMENTATION AGENTS
AND
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT
________________________________________________________
Senior Secured Credit Facilities
________________________________________________________



--------------------------------------------------------------------------------












--------------------------------------------------------------------------------

 





SCHEDULE 2.01
Commitments and Applicable Percentages
Lender Name
Revolving Credit Commitment
Revolving Credit Applicable Percentage
Barclays Bank PLC
$32,500,000.00
10.83%
Wells Fargo Bank, National Association
$32,500,000.00
10.83%
JPMorgan Chase Bank, N.A.
$25,000,000.00
8.33%
PNC Bank, National Association
$15,000,000.00
5.00%
SunTrust Bank
$25,000,000.00
8.33%
[Rabobank]
$25,000,000.00
8.33%
CoBank, ACB
$15,000,000.00
5.00%
Bank of the West
$15,000,000.00
5.00%
BMO Harris Financing Inc.
$25,000,000.00
8.33%
Credit Suisse AG, Cayman Islands Branch
$32,500,000.00
10.83%
Morgan Stanley Bank, N.A.
$10,000,000.00
3.33%
Stifel Bank & Trust
$5,000,000.00
1.67%
Nomura Corporate Funding Americas, LLC
$10,000,000.00
3.33%
Goldman Sachs Bank USA
$32,500,000.00
10.83%
TOTAL
$300,000,000.00
100%






--------------------------------------------------------------------------------

 

SCHEDULE 4.01(a)(ii)
Closing Date Collateral Documents
1.Guarantee and Collateral Agreement dated January 29, 2014, among the Borrower,
the Grantors party thereto and the Administrative Agent.
2.Intellectual Property Security Agreement dated January 29, 2014, among Attune
Foods, LLC, Dakota Growers Pasta Company, Inc., DNA Dreamfields Company, LLC,
Post Foods, LLC, Premier Nutrition Corporation, Premier Protein, Inc. and the
Administrative Agent.
3.The following Deposit Account Control Agreements:
i.
Deposit Account Control Agreement dated January 29, 2014, entered into by and
among Post Foods, LLC, the Administrative Agent and Wells Fargo Bank, National
Association.

ii.
Deposit Account Control Agreement dated January 29, 2014, entered into by and
among Post Holdings, Inc., the Administrative Agent and Wells Fargo Bank,
National Association.

iii.
Deposit Account Control Agreement dated January 29, 2014, entered into by and
among Post Holdings, Inc., the Administrative Agent and JPMorgan Chase.

iv.
Deposit Account Control Agreement dated January 29, 2014, entered into by and
among Post Foods, LLC, the Administrative Agent and JPMorgan Chase.

v.
Deposit Account Control Agreement (Canadian dollar depositary account) dated
January 29, 2014, entered into by and among Post Foods, LLC, the Administrative
Agent and JPMorgan Chase.

vi.
Deposit Account Control Agreement dated January 29, 2014, entered into by and
among Post Foods, LLC d/b/a Attune Foods, LLC, the Administrative Agent and
JPMorgan Chase.

vii.
Deposit Account Control Agreement dated January 29, 2014, entered into by and
among Attune Foods, LLC, the Administrative Agent and JPMorgan Chase.

viii.
Deposit Account Control Agreement dated January 29, 2014, entered into by and
among Premier Nutrition Corporation, the Administrative Agent for the Secured
Parties for the Secured Parties and JPMorgan Chase.

ix.
Deposit Account Control Agreement dated January 29, 2014, entered into by and
among Premier Nutrition Corporation d/b/a Joint Juice, Inc., the Administrative
Agent and JPMorgan Chase.




--------------------------------------------------------------------------------

 

x.
Deposit Account Control Agreement dated January 29, 2014, entered into by and
among Premier Protein, Inc., the Administrative Agent and JPMorgan Chase.






--------------------------------------------------------------------------------

 

SCHEDULE 4.01(a)(iv)
Certain Legal Opinions
1.
California

2.
Minnesota

3.
New York

4.
North Dakota

5.
Ohio




--------------------------------------------------------------------------------

 

SCHEDULE 5.08(b)
Liens
Loan Party
Secured Party
Filing Date/File #
Office Searched
Property Covered
Agricore United Holdings Inc.
Pacific Rim Capital, Inc.
11/29/2011
File #20114539022
Delaware SOS
Leased equipment.
 
 
 
 
 
Agricore United Holdings Inc.
Banc of America Leasing & Capital, LLC, assignee of Pacific Rim Capital, Inc.
11/29/2011
File #20114539378
Delaware SOS
Leased equipment.
 
 
 
 
 
Attune Foods, LLC
[Hearthside Food Solutions, LLC]
General Electric Capital Corporation
12/27/2010
File#20104590182
Delaware SOS
Leased equipment.
 
 
 
 
 
Attune Foods, LLC
[Hearthside Food Solutions, LLC]2
NMHG Financial Services, Inc.
4/25/2012
File#20121602251
Delaware SOS
Leased equipment.
 
 
 
 
 
Attune Foods, LLC
[Hearthside Food Solutions, LLC]2
Wells Fargo Bank,
N. A.
7/10/2012
File#20122647438
Delaware SOS
Certain equipment.
 
 
 
 
 
Dakota Growers Pasta Company, Inc.
De Lage Landen Financial Services, Inc., assignee of CSI Leasing, Inc.
12/5/08
File #08-000500218-8
North Dakota SOS
Leased equipment.
 
 
 
 
 
Dakota Growers Pasta Company, Inc.
Farm Credit Leasing Services Corporation
7/31/09
File #09-000545156-9
North Dakota SOS
Leased equipment.
 
 
 
 
 
Dakota Growers Pasta Company, Inc.
Farm Credit Leasing Services Corporation
1020/09
File #09-000559448-1
North Dakota SOS
Leased equipment.



_______________
2 These were filed against certain assets of Hearthside Food Solutions, LLC that
were acquired by Attune Foods, LLC pursuant to that certain Asset Purchase
Agreement dated December 31, 2012 by and between Post Foods, LLC and Attune
Foods, Inc., and subsequent Asset Transfer Agreement dated October 1, 2013 by
and between Post Foods, LLC and Attune Foods, LLC.



--------------------------------------------------------------------------------

 

Loan Party
Secured Party
Filing Date/File #
Office Searched
Property Covered
Dakota Growers Pasta Company, Inc.
Farm Credit Leasing Services Corporation
12/30/09
File #09-000571655-8
North Dakota SOS
Leased equipment.
 
 
 
 
 
Dakota Growers Pasta Company, Inc.
Orbian Financial Services III, LLC
3/11/2010
File #10-000586320-8
North Dakota SOS
All of debtor’s interest in all accounts, general intangibles or other
receivables which are owning to debtor by General Mills, Inc. and have been
purchased by the secured party from debtor, and all proceeds of the foregoing.
 
 
 
 
 
Dakota Growers Pasta Company, Inc.
Farm Credit Leasing Services Corporation
4/13/2010
File #10-000594058-6
North Dakota SOS
Leased equipment.
 
 
 
 
 
Dakota Growers Pasta Company, Inc.
De Lage Landen Financial Services, Inc., assignee of CBI Leasing, Inc.
10/6/2010
File #10-000626987-9
North Dakota SOS
Leased equipment.
 
 
 
 
 
Dakota Growers Pasta Company, Inc.
Forklifts of Minnesota, Inc.
4/7/2010
File #10-000592459-7
North Dakota SOS
Certain equipment.
 
 
 
 
 
Dakota Growers Pasta Company, Inc.
Forklifts of Minnesota, Inc.
12/13/2012
File #12-000790726-5
North Dakota SOS
Certain equipment.
 
 
 
 
 
Dakota Growers Pasta Company, Inc.
Wells Fargo Bank, N.A.
2/27/2013
File #13-000808910-0
North Dakota SOS
Leased equipment.
 
 
 
 
 
Post Foods, LLC
U.S. Bancorp Equipment Finance, Inc.
08-17-11
File#2011 3203752
Delaware SOS
Leased equipment.
 
 
 
 
 




--------------------------------------------------------------------------------

 

Loan Party
Secured Party
Filing Date/File #
Office Searched
Property Covered
Post Foods, LLC
Wells Fargo Bank,
N. A.
01-12-12
File#2012 0143281
Delaware SOS
Certain equipment.
 
 
 
 
 
Post Foods, LLC
Wells Fargo Bank,
N. A.
05-11-12
File#2012 1825316
Delaware SOS
Certain equipment.
 
 
 
 
 
Post Foods, LLC
U.S. Bank Equipment Finance
05-21-12
File#2012 1954884
Delaware SOS
Leased equipment.
 
 
 
 
 
Post Foods, LLC
U.S. Bank Equipment Finance
06-11-12
File#2012 2248807
Delaware SOS
Leased equipment.
 
 
 
 
 
Post Foods, LLC
U.S. Bank Equipment Finance
07-11-12
File#2012 2676239
Delaware SOS
Leased equipment.
`
 
 
 
 
Post Foods, LLC
U.S. Bank Equipment Finance
10-26-12
File#2012 4153948
Delaware SOS
Certain equipment.
 
 
 
 
 
Following the Golden Boy Acquisition, Golden Boy Foods Limited will remain
obligated on a letter of credit issued by Bank of Montreal to Avalon Risk
Management Insurance Agency, LLC f/b/o the sureties it represents, as
beneficiary, in an aggregate face amount not to exceed $800,000, which amount
will be secured by cash collateral in an amount not to exceed $880,000, and
Golden Boy Foods Limited will also remain obligated on a customs bond in an
amount not to exceed $70,000.


Liens limited to leased equipment and proceeds thereof pursuant to equipment
leases in the ordinary course of business for which no UCC financing statement
has been filed.






--------------------------------------------------------------------------------

 

SCHEDULE 5.08(c)
Owned Real Property
Owner
 
Street Address
 
County / Jurisdiction
Dakota Growers Pasta Company, Inc.
 
One Pasta Avenue
Carrington, ND
 
Foster
 
 
 
 
 
Post Foods Canada Inc.
 
5651 Lewis Avenue
Niagara Falls, Ontario
 
Canada
 
 
 
 
 
Post Foods, LLC
 
273 and 339 Cliff Street and 490 East Michigan Avenue
Battle Creek, MI
 
Calhoun
 
 
 
 
 
 
 
2503 and 2511 S. Hanley Road
Brentwood, MO
 
Saint Louis
 
 
 
 
 
 
 
5800 C. West Post Drive
Jonesboro, AR
 
Craighead
 
 
 
 
 
 
 
901 East Whitmore Avenue
Modesto, CA
 
San Bernardino
 
 
 
 
 
Primo Piatto, Inc.
 
7300 36th Avenue North
New Hope, MN
 
Hennepin






--------------------------------------------------------------------------------

 



SCHEDULE 5.08(d)(i)
Leased Real Property (Lessee)
Lessee
 
Street Address
 
County / Jurisdiction
 
Lessor
 
Expiration
Attune Foods, LLC
 
4002 N. 65th Place
Scottsdale, AZ
 
Maricopa
 
MSP Hayden, LLC
 
3/31/2017
 
 
 
 
 
 
 
 
 
 
 
2545 Prairie Road
Eugene, OR
 
Lane
 
GTO Property, LLC
 
11/7/2025
 
 
 
 
 
 
 
 
 
 
 
2689 Prairie Road
Eugene, OR
 
Lane
 
East-West Tea Company, LLC (sublessor)
 
8/31/2014
 
 
 
 
 
 
 
 
 
 
 
29548 Airport Road
Eugene, OR
 
Lane
 
Airport Industrial Properties, LLC
 
6/30/2017
 
 
 
 
 
 
 
 
 
Dakota Growers Pasta Company, Inc.
 
1600 Utica Avenue S., Suite 350
Saint Louis Park, MN
 
Hennepin
 
Duke Realty Limited Partnership
 
4/30/2016
 
 
 
 
 
 
 
 
 
Post Foods, LLC
 
1699 - 1701 S. Hanley Road
St. Louis, MO 63144
 
Saint Louis
 
1699-1701 South Hanley Road, LLC
 
12/31/2018
 
 
 
 
 
 
 
 
 
 
 
Morris Corporate Center 2
1 Upper Pond Road
Parsippany, NJ 07054
 
Franklin
 
OTR-MCC LLC
 
2/28/2016
 
 
 
 
 
 
 
 
 
 
 
3100 Market Street, Suite 201
Rogers, AR 72758
 
Benton
 
Pinnacle Center 4, LLC
 
12/31/2020
 
 
 
 
 
 
 
 
 
 
 
7700 Irvine Center Drive, Suite 600
Irvine, CA 92618
 
Orange
 
PPC Irvine Center Investment, LLC
 
4/30/2015
 
 
 
 
 
 
 
 
 
Post Foods Canada, Inc.
 
4950 Yonge Street, Suite 1102
Toronto, Ontario
 
Canada
 
Redbourne Madison Property Inc. and Redbourne Madison Property LP Inc.
 
9/30/2015
 
 
 
 
 
 
 
 
 
Premier Nutrition Corporation
 
5905 Christie Avenue
Emeryville, CA
 
Alameda
 
East Bay Park Company
 
5/30/2018




--------------------------------------------------------------------------------

 

SCHEDULE 5.08(d)(ii)
Leased Real Property (Lessor)
None.





--------------------------------------------------------------------------------

 

SCHEDULE 5.08(e)
Existing Investments
Loan Party / Subsidiary
 
Investment(s)
Post Holdings, Inc.
 
Agricore United Holdings Inc. (100%)
Attune Foods, LLC (100%)
Dymatize Holdings, LLC f/k/a Post Acquisition Sub III, LLC (100%)
Golden Acquisition Sub, LLC (100%)
PHI Acquisition LP ULC (100%)
Post Foods, LLC (100%)
Premier Nutrition Corporation (100%)
 
 
 
Agricore United Holdings Inc.
 
Dakota Growers Pasta Company, Inc. (100%)
 
 
 
Dakota Growers Pasta Company, Inc.
 
Primo Piatto, Inc. (100%)
DNA Dreamfields Company, LLC (100%)
 
 
 
Golden Acquisition Sub, LLC
 
PHI Acquisition GP ULC (100%)
 
 
 
PHI Acquisition GP ULC
 
PHI Acquisition Limited Partnership (0.1%)
 
 
 
PHI Acquisition LP ULC
 
PHI Acquisition Limited Partnership (99.9%)
Post Foods Canada Inc. (100%) 3
 
 
 
PHI Acquisition Limited Partnership
 
0987268 B.C. Ltd. (100%)
 
 
 
Premier Nutrition Corporation
 
Premier Protein, Inc. (100%)



_________________________
3 Either before the date hereof or within seven business days hereafter, Post
Holdings, Inc. shall sell all of the issued and outstanding shares of Post Foods
Canada Inc. to PHI Acquisition LP ULC in consideration of the issuance to Post
Holdings, Inc. of common shares in the capital of PHI Acquisition LP ULC.





--------------------------------------------------------------------------------

 

SCHEDULE 5.13
Subsidiaries; Other Equity Investments


(a)
 
0987268 B.C. Ltd.
Agricore United Holdings Inc.
 
 
Attune Foods, LLC
 
 
Dakota Growers Pasta Company, Inc.
 
 
DNA Dreamfields Company, LLC
Dymatize Holdings, LLC f/k/a Post Acquisition Sub III, LLC
Golden Acquisition Sub, LLC
PHI Acquisition GP ULC
PHI Acquisition Limited Partnership
PHI Acquisition LP ULC
 
 
Post Foods, LLC
 
 
Post Foods Canada Inc.
 
 
Premier Nutrition Corporation
 
 
Premier Protein, Inc.
 
 
Primo Piatto, Inc.
 
 
 
(b)
 
None.








--------------------------------------------------------------------------------

 

SCHEDULE 6.16
Post-Closing Obligations
1.
On or prior to fifteen (15) days following the Closing Date, or such longer
period as agreed to by the Administrative Agent in its sole discretion, the
Borrower shall execute and deliver to the Administrative Agent a Pledge of
Equity Interests in a form reasonably satisfactory to the Administrative Agent
and deliver stock certificates and related stock powers to the Administrative
Agent representing 65% of its interest in PHI Acquisition LP ULC.

2.
On or prior to fifteen (15) days following the Closing Date, or such longer
period as agreed to by the Administrative Agent in its sole discretion, the
Borrower shall provide to the Administrative Agent a favorable legal opinion of
Canadian counsel to the Borrower (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the Pledge of Equity
Interests referred to in clause (1) above and which shall be dated as of the
date thereof) in form, content and scope reasonably satisfactory to the
Administrative Agent.

3.
On or prior to fifteen (15) days following the Closing Date, or such longer
period as agreed to by the Administrative Agent in its sole discretion, Golden
Acquisition Sub, LLC shall execute and deliver to the Administrative Agent an
Acknowledgment and Agreement substantially in the form of Exhibit A to the
Collateral Agreement.

4.
On or prior to fifteen (15) days following the Closing Date, or such longer
period as agreed to by the Administrative Agent in its sole discretion, PHI
Acquisition LP ULC shall execute and deliver to the Administrative Agent an
Acknowledgment and Agreement substantially in the form of Exhibit A to the
Collateral Agreement.

5.
Unless otherwise waived by the Administrative Agent, on or prior to sixty (60)
days following the Closing Date, or such longer period as agreed to by the
Administrative Agent in its sole discretion, the Borrower shall execute and
deliver to the Administrative Agent a deposit account control agreement
substantially in the form of Exhibit D to the Collateral Agreement or such other
form as may be provided by such financial institution reasonably satisfactory to
the Administrative Agent in respect of the deposit account (Account number:
4645248503) held by the Borrower at PNC Bank.

6.
Unless otherwise waived by the Administrative Agent, on or prior to sixty (60)
days following the Closing Date, or such longer period as agreed to by the
Administrative Agent in its sole discretion, the Borrower shall execute and
deliver to the Administrative Agent a deposit account control agreement
substantially in the form of Exhibit D to the Collateral Agreement or such other
form as may be provided by such financial institution reasonably satisfactory to
the Administrative Agent in respect of the deposit account (Account number:
030-358689) held by the Borrower at Bank of the West.

7.
Unless otherwise waived by the Administrative Agent, on or prior to sixty (60)
days following the Closing Date, or such longer period as agreed to by the
Administrative Agent in its sole discretion, the Borrower shall execute and
deliver to the Administrative Agent a deposit account control agreement
substantially in the form of Exhibit D to the Collateral Agreement or such other
form as may be provided by such financial institution reasonably satisfactory to
the Administrative Agent in respect of the deposit account (Account number:
20838922) held by the Borrower at Union Bank.




--------------------------------------------------------------------------------

 

8.
Unless otherwise waived by the Administrative Agent, on or prior to sixty (60)
days following the Closing Date, or such longer period as agreed to by the
Administrative Agent in its sole discretion, the Borrower shall execute and
deliver to the Administrative Agent a deposit account control agreement
substantially in the form of Exhibit D to the Collateral Agreement or such other
form as may be provided by such financial institution reasonably satisfactory to
the Administrative Agent in respect of the deposit account (Account number:
50707612) held by the Borrower at Barclays Bank.

9.
Unless otherwise waived by the Administrative Agent, on or prior to sixty (60)
days following the Closing Date, or such longer period as agreed to by the
Administrative Agent in its sole discretion, the Borrower shall execute and
deliver to the Administrative Agent a deposit account control agreement
substantially in the form of Exhibit D to the Collateral Agreement or such other
form as may be provided by such financial institution reasonably satisfactory to
the Administrative Agent in respect of the deposit account (Account number:
333023666) held by the Borrower at SunTrust Bank.














--------------------------------------------------------------------------------

 

SCHEDULE 7.03
Existing Indebtedness
1.
Debt secured by liens listed on Schedule 5.08(b).

2.    Following the Golden Boy Acquisition, Golden Boy Foods Limited will remain
obligated on a letter of credit issued by Bank of Montreal to Avalon Risk
Management Insurance Agency, LLC f/b/o the sureties it represents, as
beneficiary, in an aggregate face amount not to exceed $800,000, which amount
will be secured by cash collateral in an amount not to exceed $880,000, and
Golden Boy Foods Limited will also remain obligated on a customs bond in an
amount not to exceed $70,000.



--------------------------------------------------------------------------------

 

SCHEDULE 7.08
Transactions with Affiliates
None.





--------------------------------------------------------------------------------

 

SCHEDULE 10.02
Administrative Agent’s Office; Certain Addresses for Notices
If to the Borrower:


Post Holdings, Inc.
2503 S. Hanley Road
St. Louis, MO 63144
Attn: Chief Financial Officer
Facsimile No.: 314.646.3365
Email: robert.vitale@postfoods.com


with a copy to:
Post Holdings, Inc.

2503 S. Hanley Road
St. Louis, MO 63144
Attn: General Counsel
Facsimile No.: 314.646.3367
Email: diedre.gray@postfoods.com


with a copy to:
Lewis, Rice & Fingersh, L.C.

600 Washington Avenue, Suite 2500
St. Louis, MO 63101
Attn: Tom W. Zook
Facsimile No.: 314.612.7671
Email: tzook@lewisrice.com


Borrower U.S. taxpayer identification number: 45-3355106


Borrower website: http://postholdings.com/investor-relations/





















--------------------------------------------------------------------------------

 

If to the Administrative Agent, the L/C Issuer or the Swing Line Lender:


Wells Fargo Bank, National Association
MAC: D1114-029
1525 West W.T. Harris Boulevard
Charlotte, NC 28262
Attn: Agency Services
Facsimile No.: 704.715.0017
Email: agencyservices.requests@wellsfargo.com


with a copy to:
Wells Fargo Corporate Banking

MAC N8405-222
10 S. Wacker Drive 22nd Floor
Chicago, IL 60606
Attn: Daniel R. Van Aken
Facsimile No.: 312.553.4783
Email: vanakend@wellsfargo.com



















--------------------------------------------------------------------------------

 

EXHIBIT A-1 TO
CREDIT AGREEMENT
FORM OF COMMITTED LOAN NOTICE
Reference is made to the Credit Agreement, dated as of January 29, 2014 (as it
may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among POST HOLDINGS, INC., as the
Borrower, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.
The undersigned hereby requests:
A Borrowing of Revolving Credit Loans on [insert Business Day]
o
Base Rate Loans:
$[___,___,___]
o
Eurodollar Rate Loans, with an initial Interest Period of ________ month(s):
$[___,___,___]



The Revolving Credit Borrowing requested herein complies with the proviso to the
first sentence of Section 2.01 of the Credit Agreement.
The account of the Borrower to which the proceeds of the Loans are to be made
available by Administrative Agent to the Borrower are as follows:
Bank Name:    _______________________
Bank Address:    _______________________
ABA Number:    _______________________
Account Number:    _______________________
Attention:    _______________________
Reference:    _______________________








--------------------------------------------------------------------------------

 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.




Date: [_____]
POST HOLDINGS, INC.

By: ___________________________________
Name:
Title:










--------------------------------------------------------------------------------

 

EXHIBIT A-2 TO
CREDIT AGREEMENT
FORM OF CONVERSION/CONTINUATION NOTICE
Reference is made to the Credit Agreement, dated as of January 29, 2014 (as it
may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among POST HOLDINGS, INC., as the
Borrower, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.
Pursuant to Section 2.02(a) of the Credit Agreement, the Borrower desires to
convert or to continue the following Loans, each such conversion and/or
continuation to be effective as of [mm/dd/yy]:
1.  Revolving Credit Loans:
$[___,___,___]
Eurodollar Rate Loans to be continued with Interest Period of [____] month(s)
 
 
$[___,___,___]
Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
[____] month(s)
 
 
$[___,___,___]
Eurodollar Rate Loans to be converted to Base Rate Loans
 
 



2.  Incremental Term Loans:
$[___,___,___]
Eurodollar Rate Loans to be continued with Interest Period of [____] month(s)
 
 
$[___,___,___]
Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
____ month(s)
 
 
$[___,___,___]
Eurodollar Rate Loans to be converted to Base Rate Loans









--------------------------------------------------------------------------------

 



Date: [_____]
POST HOLDINGS, INC.

By: ___________________________________
Name:
Title:








--------------------------------------------------------------------------------

 

EXHIBIT A-3 TO
CREDIT AGREEMENT


FORM OF PREPAYMENT NOTICE


[Date]
To:    Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of January 29. 2014 (as it
may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among POST HOLDINGS, INC., as the
Borrower, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.
The Borrower hereby gives you notice pursuant to Section 2.05(a)(i) of the
Credit Agreement that it shall be making an optional prepayment under the Credit
Agreement:




(A)
Prepayment date
________________________________


(B)
Type of Borrowing being repaid
[Revolving Credit Loan]
[Incremental Term Loan]
(C)
Type of rate on Loan that is being prepaid
[Eurodollar Rate Loans] 1
[Base Rate Loans] 2
(D)
Amount being prepaid 3
________________________________
(E)
Interest Periods 4
________________________________



____________________
1    Notice must be delivered not later than 12:00 P.M. three Business Days
before the date of prepayment.
2    Notice must be delivered not later than 12:00 P.M. one Business Day before
the date of prepayment.
3 
Eurodollar Rate Loans shall be repaid in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof. Base Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.

4    Interest Periods are only required if Eurodollar Rate Loans are being
prepaid.








--------------------------------------------------------------------------------

 

(F)
Any voluntary prepayment set forth in this notice shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05 of the Credit Agreement. Subject to Section
2.16 thereof, each such prepayment of the outstanding Incremental Term Loans
pursuant to Section 2.05(a)(i) thereof shall be applied as directed by the
Borrower to the installments thereof. All payments made pursuant to Section
2.05(a) of the Credit Agreement shall be applied on a pro rata basis to each
Lender holding Loans of the applicable Facility being prepaid.









--------------------------------------------------------------------------------

 

EXHIBIT A-4 TO
CREDIT AGREEMENT
FORM OF PREPAYMENT NOTICE FOR SWING LINE LOANS


[Date]
To:    [Swing Line Lender]
C.C.: Wells Fargo Bank, National Association, as Administrative Agent


Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of January 29, 2014 (as it
may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among POST HOLDINGS, INC., as the
Borrower, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.
The Borrower hereby gives you notice pursuant to Section 2.05(a)(ii) of the
Credit Agreement that it shall be making a prepayment under the Credit
Agreement:




Swing Line Loan:
(A)
Prepayment date 1
________________________________
(B)
Amount being prepaid 2
________________________________









____________________
1 
Notice must be delivered not later than 12:00 P.M. on the date of prepayment.

2 
Any prepayment of a Swing Line Loan shall be in a minimum principal amount of
$500,000 and in integral multiples of $100,000.









--------------------------------------------------------------------------------

 

EXHIBIT B TO
CREDIT AGREEMENT
FORM OF SWING LINE LOAN NOTICE
Reference is made to the Credit Agreement, dated as of January 29, 2014 (as it
may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among POST HOLDINGS, INC., as Borrower,
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.
Pursuant to Section 2.04 of the Credit Agreement, the Borrower:
hereby requests a Swing Line Loan:
1.    On                          (a Business Day).
2.    In the amount of $                .
The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Credit Agreement.
The account of the Borrower to which the proceeds of the Swing Line Loans to be
made available by the Swing Line Lender to the Borrower are as follows:
Bank Name:    _______________________
Bank Address:    _______________________
ABA Number:    _______________________
Account Number:    _______________________
Attention:    _______________________
Reference:    _______________________
















--------------------------------------------------------------------------------

 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.
Date: [____]
POST HOLDINGS, INC.

By: ___________________________________
Name:
Title:








--------------------------------------------------------------------------------

 

EXHIBIT C-1 TO
CREDIT AGREEMENT
FORM OF REVOLVING CREDIT NOTE
$[1] [___,___,___]
 
[2] [mm/dd/yy]
New York, New York



FOR VALUE RECEIVED, POST HOLDINGS, INC., a Missouri corporation (the
“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns, on or before [mm/dd/yy], the lesser of (a) [DOLLARS] ($[___,___,___])
and (b) the unpaid principal amount of all advances made by Payee to the
Borrower as Revolving Credit Loans under the Credit Agreement referred to below.
The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit Agreement, dated as of January 29, 2014 (as it may be amended, restated,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among POST HOLDINGS, INC., the Lenders party thereto from time to time,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.
This Note is one of the “Notes” referred to in the Credit Agreement and is
issued pursuant to and entitled to the benefits of the Credit Agreement, to
which reference is hereby made for a more complete statement of the terms and
conditions under which the Loans evidenced hereby were made and are to be
repaid.
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, the Borrower, the Administrative Agent and
Lenders shall be entitled to deem and treat Payee as the owner and holder of
this Note and the obligations evidenced hereby. Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, the failure to
make a notation of any payment made on this Note shall not limit or otherwise
affect the obligations of the Borrower hereunder with respect to payments of
principal of or interest on this Note.
This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Credit Agreement.








____________________
[1] Lender’s Revolving Credit Commitment.
[2] Closing Date.






--------------------------------------------------------------------------------

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.
The Borrower promises to pay all reasonable out-of-pocket costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note. The Borrower and any
endorsers of this Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand notice of every kind and, to the full extent
permitted by Law, the right to plead any statute of limitations as a defense to
any demand hereunder.
[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------

 

TRANSACTIONS ON
REVOLVING CREDIT NOTE
Date
 
Amount of Loan Made This Date
 
Amount of Principal Paid This Date
 
Outstanding Principal Balance This Date
 
Notation
Made By
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.
POST HOLDINGS, INC.
By: ______________________________
Name:
Title:








--------------------------------------------------------------------------------

 

EXHIBIT C-2 TO
CREDIT AGREEMENT
FORM OF INCREMENTAL TERM LOAN NOTE
FOR VALUE RECEIVED, POST HOLDINGS, INC., a Missouri corporation (the
“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount of [DOLLARS] ($[___,___,___]) in the installments
referred to below.
The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit Agreement, dated as of January 29, 2014 (as it may be amended, restated,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among the Borrower, the Lenders party thereto from time to time, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.
The Borrower shall make scheduled principal payments on this Note as set forth
in Section 2.07 of the Credit Agreement.
This Note is one of the “Notes” referred to in the Credit Agreement and is
issued pursuant to and entitled to the benefits of the Credit Agreement, to
which reference is hereby made for a more complete statement of the terms and
conditions under which the Incremental Term Loan evidenced hereby was made and
is to be repaid.
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, the Borrower, the Administrative Agent and
Lenders shall be entitled to deem and treat Payee as the owner and holder of
this Note and the obligations evidenced hereby. Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, the failure to
make a notation of any payment made on this Note shall not limit or otherwise
affect the obligations of the Borrower hereunder with respect to payments of
principal of or interest on this Note.
This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Credit Agreement.
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.






--------------------------------------------------------------------------------

 

Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.
The Borrower promises to pay all reasonable out-of-pocket costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note. The Borrower and any
endorsers of this Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand notice of every kind and, to the full extent
permitted by Law, the right to plead any statute of limitations as a defense to
any demand hereunder.
[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.
POST HOLDINGS, INC.
By: ______________________________
Name:
Title:








--------------------------------------------------------------------------------

 

EXHIBIT D TO
CREDIT AGREEMENT
FORM OF COMPLIANCE CERTIFICATE
THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:
1.    I am the [Chief Executive Officer, Chief Financial Officer, Treasurer,
Controller] of POST HOLDINGS, INC. (the “Borrower”). The certifications herein
are made in the name (and on behalf) of the Borrower and not in my individual
capacity.
2.    I have reviewed the terms of that certain Credit Agreement, dated as of
January 29, 2014 (as it may be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among POST
HOLDINGS, INC., each Lender from time to time party hereto, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent, and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.
3.    The examination described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, describing in detail, the nature of the condition or event, the
period during which it has existed and the action which the Borrower has taken,
is taking, or proposes to take with respect to each such condition or event.
The foregoing certifications, together with the computations set forth in the
Annex A hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered as of [____] pursuant to Section 6.02(a)
of the Credit Agreement.
POST HOLDINGS, INC.
By: ______________________________
Name:
Title: [Chief Executive Officer, Chief Financial Officer, Treasurer, Controller]






--------------------------------------------------------------------------------

 

ANNEX A TO
COMPLIANCE CERTIFICATE
FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].


1. Consolidated EBITDA: (i)+(ii) -(iii) =
$[___,___,___]
 
 
Means, at any date of determination, an amount equal to
 
 
(i)
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period: plus,
$[___,___,___]
 
(ii)
the following, without duplication, to the extent deducted in calculating such
Consolidated Net Income
 
 
 
(a)  Consolidated Interest Charges, plus,
$[___,___,___]
 
 
(b)   the provision for Federal, state, local and foreign income and franchise
taxes payable (calculated net of Federal, state, local and foreign income tax
credits) and other taxes, interest and penalties included under GAAP in income
tax expense (provided that such amounts in respect of any Subsidiary shall be
included in this clause (b) only to the extent that a corresponding amount would
be permitted at the date of determination to be dividended to the Borrower by
such Subsidiary without prior approval (that has not been obtained), pursuant to
the terms of its Organization Documents and all agreements, instruments,
judgments, decrees, orders, statutes, rules and governmental regulations
applicable to such Subsidiary or its stockholders), plus,
$[___,___,___]
 
 
(c) depreciation and amortization expenses (including amortization of goodwill
and other intangibles but excluding amortization of prepaid cash expenses that
were paid in a prior period), plus,
$[___,___,___]
 
 
(d)   other non-recurring expenses, write-offs, write-downs or impairment
charges which do not represent a cash item in such period (or in any future
period) (excluding any such non-cash expense to the extent that it represents an
accrual of or reserve for cash expenses in any future period or amortization of
a prepaid cash expense that was paid in a prior period and any non-cash charge,
expense or loss relating to write-offs, write-downs or reserves with respect to
accounts receivable or inventory), plus,
$[___,___,___]







--------------------------------------------------------------------------------

 

 
 
(e) non-cash charges or expenses related to stock-based compensation and other
non-cash charges or non-cash losses (including extraordinary, unusual or
non-recurring non-cash losses) incurred or recognized, plus,
$[___,___,___]
 
 
(f)   cash or non-cash charges constituting fees and expenses incurred in
connection with the Transaction in an amount not to exceed $5,000,000 in the
aggregate pursuant to this clause (f), plus,
$[___,___,___]
 
 
(g)  unrealized losses relating to hedging transactions and mark-to-market of
Indebtedness denominated in foreign currencies resulting from the application of
FASB ASC 830 or any similar accounting standard, plus,
$[___,___,___]
 
 
(h) one-time deal advisory, financing, legal, accounting, and consulting cash
expenses incurred by the Borrower and its Subsidiaries in connection with
Permitted Acquisitions not constituting the consideration for the Permitted
Acquisition (as set forth in reasonable detail on Annex I), plus,
$[___,___,___]
 
 
(i) non-cash losses and expenses resulting from fair value accounting (as
permitted by Accounting Standard Codification Topic No. 825-10-25 - Fair Value
Option or any similar accounting standard), plus,
$[___,___,___]
 
 
(j)  restructuring charges or reserves, including in connection with (x) any
Permitted Acquisition or any Specified Transaction and (y) the consolidation or
closing of facilities during such Measurement Period; provided that the
aggregate amount of restructuring charges or reserves added-back in connection
with Permitted Acquisitions or the consolidation or closing of facilities
pursuant to this clause (j) in any Measurement Period, when added to the
aggregate amount of extraordinary, unusual or non-recurring cash charges and
losses added-back pursuant to clause (l) below in such Measurement Period and
the aggregate amount of cost savings added-back pursuant to clause (C) in the
paragraph below in such Measurement Period, shall not exceed 15% of Consolidated
EBITDA for such Measurement Period prior to giving effect to this clause (j),
clause (l) below or clause (C) in the paragraph below, plus,
$[___,___,___]







--------------------------------------------------------------------------------

 

 
 
(k)  restructuring charges or reserves with respect to (i) the previously
announced closure of the Modesto, California facility and (ii) the Spin-Off,
plus,


$[___,___,___]
 
 
(l)  extraordinary, unusual or non-recurring cash charges and losses incurred or
recognized; provided that the aggregate amount of extraordinary, unusual or
non-recurring cash charges and losses added-back pursuant to this clause (l) in
any Measurement Period, when added to the aggregate amount of restructuring
charges or reserves added-back in connection with Permitted Acquisitions or the
consolidation or closing of facilities pursuant to clause (j) above in such
Measurement Period and the aggregate amount of cost savings added-back pursuant
to clause (C) in the paragraph below in such Measurement Period, shall not
exceed 15% of Consolidated EBITDA for such Measurement Period prior to giving
effect to this clause (l), clause (j) above or clause (C) in the paragraph
below, plus,
$[___,___,___]
 
 
(m) any increase in cost of goods sold resulting from the write up of inventory
attributable to purchase accounting treatment with respect to any acquisition,
$[___,___,___]
 
 
minus,
 
  
(iii)
Without duplication:
 
 
 
(a)    any amount included in Consolidated EBITDA for such Measurement Period in
respect of cancellation of debt income arising as a result of the repurchase of
Incremental Term Loans by the Borrower pursuant to Section 10.06(b)(vii), and
minus, without duplication,
$[___,___,___]







--------------------------------------------------------------------------------

 

 
 
(b) non-cash gains included in Consolidated Net Income for such Measurement
Period (excluding any such non-cash gain to the extent it represents the
reversal of an accrual or a reserve for a potential cash gain in any prior
period).
$[___,___,___]
 
 
 
 
 
If there has occurred a Permitted Acquisition or other Investment permitted by
this Agreement during the applicable Measurement Period, or for purposes of
calculating pro forma Consolidated Leverage Ratio, Senior Secured Leverage Ratio
or Consolidated Interest Coverage Ratio after the applicable Measurement Period
but prior to or on the Ratio Calculation Date in accordance with Section 1.09(b)
of the Credit Agreement, Consolidated EBITDA shall be calculated on a Pro Forma
Basis. Calculating Consolidated EBITDA on a Pro Forma Basis shall mean giving
effect to any such Permitted Acquisition or other Investment, and any
Indebtedness incurred or assumed in connection therewith, as follows:
(A)      any Indebtedness incurred or assumed in connection with such Permitted
Acquisition or other permitted Investment was incurred or assumed on the first
day of the applicable Measurement Period and remained outstanding, plus,
(B)     the rate on such Indebtedness shall be calculated as if the rate in
effect on the date of such Permitted Acquisition or other permitted Investment
had been the applicable rate for the entire period (taking into account any
interest rate Swap Contracts applicable to such Indebtedness), plus,
(C)     all income, depreciation, amortization, taxes, and expense associated
with the assets or entity acquired in connection with such Permitted Acquisition
or other permitted Investment for the applicable period shall be calculated on a
pro forma basis after giving effect to cost savings, operating expense
reductions, other operating improvements and acquisition synergies that are
reasonably identifiable and projected by the Borrower in good faith to be
realized during such period (calculated on a pro forma basis as though such
items had been realized on the first day of such period) as a result of actions
taken by the Borrower or any Subsidiary in connection with such Permitted
Acquisition or other permitted Investment and net of (x) the amount of actual
benefits realized during such period from such actions that are otherwise
included in the calculation of Consolidated EBITDA in each case from and after
the first day of such Measurement Period and (y) the amount of all income,
depreciation, amortization, taxes and expenses associated with any assets or
entity acquired in connection with such Permitted Acquisition or other permitted
Investment that the Borrower reasonably anticipates will be divested pursuant to
Section 7.05(k) of the Credit Agreement or otherwise;









--------------------------------------------------------------------------------

 

 
provided that:
(i)      the aggregate amount of cost savings added-back in connection with
Permitted Acquisitions or other permitted Investments (other than the Specified
Transactions) pursuant to this clause (C) in any four consecutive fiscal quarter
period, when added to the aggregate amount of restructuring charges or reserves
added-back in connection with Permitted Acquisitions or other permitted
Investments (other than the Specified Transactions) or the consolidation or
closing of facilities pursuant to clause (j) in the preceding paragraph in such
four consecutive fiscal quarter period and the aggregate amount of
extraordinary, unusual or non-recurring cash charges and losses added-back
pursuant to clause (l) in the preceding paragraph in such Measurement Period
shall not exceed 15% of Consolidated EBITDA for such period prior to giving
effect to this clause (C) or clause (j) or (l) of the definition of Consolidated
EBITDA above; and
(ii)     at the time any such calculation pursuant to this clause (C) is made,
the Borrower shall deliver to the Administrative Agent a certificate signed by a
Responsible Officer (which may be the Compliance Certificate) setting forth
reasonably detailed calculations in respect of the matters referred to in this
clause (C), as well as the relevant factual support in respect thereof.
2. Consolidated Current Assets:
$[___,___,___]
3. Consolidated Current Liabilities:
$[___,___,___]
4. Consolidated Excess Cash Flow: (i) - (ii) =
$[___,___,___]
 
 
Means, for any period, an amount (if positive) equal to:
 
 
(i)
the sum, without duplication, of the amounts for such period of:
 
 
 
(a)     Consolidated Net Income, plus,
$[___,___,___]







--------------------------------------------------------------------------------

 

 
 
(b)  to the extent reducing Consolidated Net Income, the sum, without
duplication, of amounts for non-cash charges reducing Consolidated Net Income,
including for depreciation and amortization (excluding any such non-cash charge
to the extent that it represents an accrual or reserve for a potential cash
charge in any future period or amortization of a prepaid cash charge that was
paid in a prior period), plus,
  $[___,___,___]
 
 
(c)   the Consolidated Working Capital Adjustment:
  $[___,___,___]
 
 
Total (i) [(a) + (b) + (c)]:
  $[___,___,___]
 
(ii)
Minus the sum, without duplication, of:
 
 
 
(a)   the amounts for such period paid in cash by the Borrower and its
Subsidiaries from operating cash flow (and not already reducing Consolidated Net
Income) of:
 
 
 
 
 
 
 
(1) scheduled repayments (but not optional or mandatory prepayments) of
Indebtedness for borrowed money of the Borrower and its Subsidiaries (excluding
scheduled repayments of Revolving Credit Loans or Swing Line Loans (or other
loans which by their terms may be re-borrowed if prepaid) except to the extent
the Revolving Credit Commitments (or commitments in respect of such other
revolving loans) are permanently reduced in connection with such repayments) and
scheduled repayments of obligations of the Borrower and its Subsidiaries under
Capital Leases (excluding any interest expense portion thereof), plus,
$[___,___,___]
 
 
 
 
 
 
(2)     Capital Expenditures permitted to be made hereunder by the Borrower and
its Subsidiaries pursuant to Section 7.16(1), plus,
$[___,___,___]
 
 
 
 
 
 
(3)     payments of the type described in clause (f) of the definition of
Consolidated EBITDA, plus,
$[___,___,___]







--------------------------------------------------------------------------------

 

 
(4)  repurchases of Incremental Term Loans by the Borrower pursuant to Section
10.06(b)(vii), plus,
$[___,___,___]
 
(5) consideration in respect of Permitted Acquisitions:
 $[___,___,___]
 
Total (a) [(1) + (2) + (3) + (4) + (5)]:
$[___,___,___]
 
plus,
 
 
(b)  other non-cash gains increasing Consolidated Net Income for such period
(excluding any such non-cash gain to the extent it represents the reversal of an
accrual or reserve for a potential cash gain in any prior period):
$[___,___,___]
 
Total (ii) [(a) + (b)]:
$[___,___,___]
6. Consolidated Interest Charges: (i)
 
means, for any Measurement Period:
 
 
 
 
(i)
consolidated interest expense (net of interest income) for such period whether
paid or accrued and whether or not capitalized (including, without limitation
and without duplication, amortization of original issue discount, non-cash
interest payments, the interest component of any deferred payment obligations,
the interest component of all payments associated with Capital Leases, imputed
interest with respect to Attributable Indebtedness, commissions, discounts and
other fees and charges incurred in respect of letter of credit or bankers'
acceptance financings, discounts, yield and other fees and charges (including
any interest expense) related to any Qualified Receivables Transaction, dividend
payments made in cash on any Disqualified Equity Interests and the Existing Post
Preferred Stock and net payments, if any, pursuant to interest rate Swap
Contracts, but excluding amortization of debt issuance costs), in each case, of
or by the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.
$[___,___,___]
8. Consolidated Net Income: (i) but excluding (ii) =
 
means, at any date of determination:
 







--------------------------------------------------------------------------------

 

 
(i)
the net income (or loss) of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period taken as a single
accounting period determined in conformity with GAAP; provided that Consolidated
Net Income shall exclude, without duplication:
$[___,___,___]
 
 
 
 
 
(ii)
(a) extraordinary gains and extraordinary non-cash losses for such Measurement
Period,
$[___,___,___]
 
 
 
 
 
 
(b) the net income of any Subsidiary (other than a Receivables Subsidiary)
during such Measurement Period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, except that the Borrower’s equity in any net loss of any
such Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income,
$[___,___,___]
 
 
 
 
 
 
(c)     any income (or loss) for such Measurement Period of any Person if such
Person is not a Subsidiary or is a Receivables Subsidiary, except that (x) the
Borrower’s equity in the net income of any such Person for such Measurement
Period shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such Measurement Period to
the Borrower or a Subsidiary as a dividend or other distribution (and in the
case of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to the Borrower as described in
clause (b) of this proviso) and (y) any such loss for such Measurement Period
shall be included to the extent funded with cash contributed by the Borrower or
a Subsidiary, and:
$[___,___,___]
 
 
 
 
 
 
(d)   any cancellation of debt income arising from a repurchase of Incremental
Term Loans by the Borrower pursuant to Section 10.06(b)(vii)
$[___,___,___]
 
 
 
 
 
 
Total (ii) [(a) + (b) + (c) + (d)]:
$[___,___,___]







--------------------------------------------------------------------------------

 

9. Consolidated Funded Indebtedness: (i)
$[___,___,___]
 
 
 
 
 
 
means, as of any date of determination, for the Borrower and its Subsidiaries on
a consolidated basis, the sum, without duplication, of:
 
 
 
 
 
 
(i)
(a)     the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including the Obligations hereunder and any
Indebtedness in respect of Receivables Program Obligations) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments,
$[___,___,___]
 
 
 
 
 
 
(b)     all purchase money Indebtedness,
$[___,___,___]
 
 
 
 
 
 
(c)     all direct non-contingent obligations arising in connection with letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments,
$[___,___,___]
 
 
 
 
 
 
(d)     all obligations to pay the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business and (ii) contingent earn-outs, hold-backs and other deferred payment of
consideration in Permitted Acquisitions),
$[___,___,___]
 
 
 
 
 
 
(e)    Attributable Indebtedness in respect of Capital Leases and Synthetic
Lease Obligations,
$[___,___,___]
 
 
 
 
 
 
(f)    all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) through (e) above of Persons other than the Borrower or
any Subsidiary, and
$[___,___,___]
 
 
 
 
 
 
(g)      all Indebtedness of the types referred to in clauses (a) through (f)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which the Borrower or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Borrower or such Subsidiary


$[___,___,___]
 
 
 
 
10. Consolidated Working Capital: (i)-(ii) =
$[___,___,___]







--------------------------------------------------------------------------------

 

 
 
Means, as at any date of determination,
 
 
 
 
 
 
(i)
Consolidated Current Assets of the Borrower and its Subsidiaries
$[___,___,___]
 
 
 
 
 
 
minus
 
 
 
 
 
 
(ii)
Consolidated Current Liabilities of the Borrower and its Subsidiaries
$[___,___,___]

11. Consolidated Working Capital Adjustment:1  (i)-(ii) =
$[___,___,___]
 
 
means, for any period on a consolidated basis, the amount (which may be a
negative number) by which clause (i) below exceeds (or is less than) clause (ii)
below:
 
 
 
 
 
 
(i)
Consolidated Working Capital as of the beginning of such period
$[___,___,___]
 
 
 
 
 
(ii)
Consolidated Working Capital as of the end of such period
$[___,___,___]

12. Consolidated Interest Coverage Ratio:
 
 
 
 
 
 
 
means, as of any date of determination, the ratio of:
 
 
 
 
 
 
(a)
Consolidated EBITDA for the most recently completed Measurement Period:
$[___,___,___]
 
 
 
 
 
 
to
 
 
 
 
 
 
(b)
Consolidated Interest Charges for the most recently completed Measurement
Period:
$[___,___,___]
 
 
 
 
 
 
 
 
Actual:
[(a) / (b)]:1.00
 
 
 
Required:
_.__:1.00





____________________
1 In calculating the Consolidated Working Capital Adjustment there shall be
excluded the effect of reclassification during such period of current assets to
long-term assets and current liabilities to long-term liabilities and the effect
of any Permitted Acquisition during such period; provided, that there shall be
included with respect to any Permitted Acquisition during such period an amount
(which may be a negative number) by which the Consolidated Working Capital of
the Person acquired in such Permitted Acquisition as at the time of such
acquisition exceeds (or is less than) the Consolidated Working Capital of the
Person acquired at the end of such period (in each case, substituting the Person
acquired for the Borrower and its Subsidiaries in the calculation of such
acquired Consolidated Working Capital).






--------------------------------------------------------------------------------

 

14. Consolidated Leverage Ratio:
 
 
 
 
 
 
 
means, as of any date of determination, the ratio of
 
 
 
 
 
 
(a)
Consolidated Funded Indebtedness (net of up to $100,000,000 of unrestricted cash
and Cash Equivalents of the Borrower and its Subsidiaries; provided that for
purposes of Section 7.03(h) of the Credit Agreement, if there are no Loans
outstanding at such time, Consolidated Funded Indebtedness shall be calculated
net of up to $350,000,000 of unrestricted cash and Cash Equivalents of the
Borrower and its Subsidiaries) as of such date
 to 
$[___,___,___]
 
 
 
 
 
(b)
Consolidated EBITDA for the most recently completed Measurement Period:
$[___,___,___]
 
 
 
 
 
 
 
 
Actual:
[(a) / (b)]:1.00
 
 
 
Required:
_.__:1.00







--------------------------------------------------------------------------------

 

Annex I
[Provide reasonable detail regarding cost expenses and other cost savings,
operating expenses, reductions, other operating improvements and acquisition
synergies in connection with Permitted Acquisitions]








--------------------------------------------------------------------------------

 

EXHIBIT E-1 TO
CREDIT AGREEMENT
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including without limitation any Letters of Credit and Swing Line Loans
included in such facilities), and (ii) to the extent permitted to be assigned
under applicable Law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.
1.
Assignor:
______________________
 
 
 
 
 
2.
Assignee:
______________________ [and is an Affiliate/Approved Fund of [identify Lender]]
 
 
 
3.
Borrower:
Post Holdings, Inc.
 
 
 
4.
Administrative Agent:
Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement



____________________
1 Select as applicable.






--------------------------------------------------------------------------------

 

5.
Credit Agreement:
The $300,000,000 Credit Agreement dated as of January 29, 2014 among POST
HOLDINGS, INC., the Lenders parties thereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, and the other agents parties thereto.
 
 
 
6.
Assigned Interest[s]:



Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans 2
____________ 3
$______________
$______________
____________%
____________
$______________
$______________
____________%
____________
$______________
$______________
____________%



7.
Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

8.
[Trade Date: ________ To be completed if the Assignor and Assignee intend that
the minimum assignment amount is to be determined as of the Trade Date.]

9.
Notice and Wire Instructions:

[NAME OF ASSIGNOR]
Notices:
_________________________
_________________________
_________________________
Attention:
Facsimile:
with a copy to:
_________________________
_________________________
_________________________
Attention:
Facsimile:
Wire Instructions:
[NAME OF ASSIGNEE]
Notices:
_________________________
_________________________
_________________________
Attention:
Facsimile:
with a copy to:
_________________________
_________________________
_________________________
Attention:
Facsimile:
Wire Instructions:



____________________
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Incremental Term Loan Commitment”, etc.)






--------------------------------------------------------------------------------

 

The terms set forth in this Assignment are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:_______________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]
By:_______________________
Title:
[Consented to and]4 Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent
By:_______________________


Title: _____________________


[Consented to:] 5 
POST HOLDINGS, INC.
By:_______________________


Title: _____________________
























____________________
4 To be added only if the consent of the Administrative Agent is required by the
terms of Section 10.06(b)(iii) the Credit Agreement.
5 To be added only if the consent of the Borrower is required by the terms of
Section 10.06(b)(iii) of the Credit Agreement.






--------------------------------------------------------------------------------

 

[Consented to:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
As L/C Issuer and
Swing Line Lender


By:_______________________


Title: _____________________]1 
































____________________
1 To be added only if the consents of the L/C Issuer and Swing Line Lender are
required by the terms of Section 10.06(b)(iii) of the Credit Agreement.








--------------------------------------------------------------------------------

 

ANNEX 1
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT
1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.06(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. [The Assignee
further represents and warrants that it is not in possession of any material
non-public information regarding the Borrower or its Subsidiaries or their
respective securities, that could reasonably be expected to have a material
effect upon, or otherwise be material to, such Assignor’s decision to assign the
Assigned Interest to the Assignee.] 1 






____________________
1 To be included in any assignments to the Borrower pursuant to Section
10.06(b)(vii) of the Credit Agreement.








--------------------------------------------------------------------------------

 

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






































--------------------------------------------------------------------------------

 

EXHIBIT E-2 TO
CREDIT AGREEMENT
FORM OF ADMINISTRATIVE QUESTIONNAIRE
Please email to Agency Services at Wells Fargo Bank, National Association
(agencyservices.requests@wellsfargo.com).


Borrower: Post Holdings, Inc.


Lender / Investor: (as name appears on assignment agreement):
 
 
 
 
Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.
 
Primary Credit Contact
 
Secondary Credit Contact
Name:
 
 
 
Title:
 
 
 
Address:
 
 
 
 
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
E-Mail Address:
 
 
 



Primary Operations Contact
Name:
 
 
 
Title:
 
 
 
Address:
 
 
 
 
 
 
 
Telephone:
 
 
 
Email
 
 
 
Group E-Mail :
 
 
 



Primary L/C Contact
Name:
 
 
 
Title:
 
 
 







--------------------------------------------------------------------------------

 

Address:
 
 
 
 
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
E-Mail Address:
 
 
 



 
Electronic Distribution
Contact
Information
Name:
 
Address cont’d:
 
Title:
 
Telephone:
 
Address:
 
E-Mail Address:
 
Bank Name:
 
City and State:
 
ABA/Routing No.:
 
Account Name:
 
Account No.:
 
FFC Account Name:
 
FFC Account No.:
 
Attention:
 
Reference:
 



Lender’s Foreign Wire Instructions (please include wiring instructions for EACH
currency as applicable)
Bank Name:
 
ABA/Routing No.:
 
Account Name:
 
Account No.:
 
FFC Account Name:
 
FFC Account No.:
 
Attention:
 
Reference:
 







--------------------------------------------------------------------------------

 

SWIFT:
 
Country of Origin:
 

, hereby authorizes Wells Fargo Bank to rely on the payment instructions
contained in this Administrative Details Form.


By: _____________________________


Its:_____________________________








--------------------------------------------------------------------------------

 

EXHIBIT F TO
CREDIT AGREEMENT
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT, dated as of [__________ __, 20__] (this “Agreement”), by
and among [ ] (each a “Lender” and collectively the “Lenders”), POST HOLDINGS,
INC., a Missouri corporation (the “Borrower”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of January
29, 2014 (as it may be amended, restated, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among the Lenders party thereto from time to time, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent; and
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may request an increase in the existing Revolving Commitments and/or
request new Incremental Term Loan Commitments by entering into one or more
Joinder Agreements with the Incremental Revolving Loan Lenders and/or the
Incremental Term Loan Lenders, as applicable.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each Lender party hereto hereby agrees to commit to provide its respective
Commitment as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below:
Each Lender (i) confirms that it has received a copy of the Credit Agreement and
the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement and it is sophisticated with respect to decisions to make
loans similar to those contemplated to be made hereunder and it is experienced
in making loans of such type; (ii) agrees that it will, independently and
without reliance upon Administrative Agent or any other Lender or Agent and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to Administrative
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.






--------------------------------------------------------------------------------

 

Each Lender hereby agrees to make its Commitment on the following terms and
conditions1:
1.
Applicable Rate. The Applicable Rate for each Series [__] Incremental Term Loan
shall mean, as of any date of determination, [___]% per annum

2.
Principal Payments. The Borrower shall make principal payments on the Series
[__] Incremental Term Loans in installments on the dates and in the amounts set
forth below:

(A)
Payment
Date
(B)
Scheduled
Repayment of
Series [__] Incremental Term Loans
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
 
$__________
TOTAL
$__________



3.
Voluntary and Mandatory Prepayments. Scheduled installments of principal of the
[Series [__]] Incremental Term Loans set forth above shall be reduced in
connection with any voluntary or mandatory prepayments and repayments of the
[Series [__]] Incremental Term Loans in accordance with Sections 2.05, 2.06
and 2.07 of the Credit Agreement, respectively.







____________________
1 Insert completed items 1-7 as applicable with respect to Incremental Revolving
Loans or Incremental Term Loans, with such modifications as may be agreed to by
the parties hereto to the extent consistent with Section 2.14 of the Credit
Agreement.






--------------------------------------------------------------------------------

 

4.
Prepayment Fees. The Borrower agrees to pay to each Incremental Term Loan Lender
the following prepayment fees, if any: [__________].

[Insert other additional prepayment provisions with respect to Incremental Term
Loans]
5.
Other Fees. The Borrower agrees to pay each [Incremental Term Loan Lender]
[Incremental Revolving Loan Lender] its pro rata share of an aggregate fee equal
to [________ __, ____] on [_________ __, ____].

6.
Proposed Borrowing. This Agreement represents the Borrower’s request to borrow
[Series [__] Incremental Term Loans] [Incremental Revolving Loans] from each
[Incremental Term Loan Lender] [Incremental Revolving Loan Lender] as follows
(the “Proposed Borrowing”):

a.    Business Day of Proposed Borrowing: ___________, ____
b.    Amount of Proposed Borrowing: $___________________
c.
Interest rate option:    o    a. Base Rate Loan(s)

o    b. Eurodollar Rate Loans
with an initial Interest
Period of ____ month(s)
7.
[New Lenders. Each [Incremental Term Loan Lender] [Incremental Revolving Loan
Lender] acknowledges and agrees that upon its execution of this Agreement [and
the making of the [Series [___] Incremental Term Loans] [Incremental Revolving
Loans] that such [Incremental Term Loan Lender] [Incremental Revolving Loan
Lender] shall become a “Lender” under, and for all purposes of, the Credit
Agreement and the other Loan Documents, and shall be subject to and bound by the
terms thereof, and shall perform all the obligations of and shall have all
rights of a Lender thereunder.]2 

8.
Credit Agreement Governs. Except as set forth in this Agreement, the
[Incremental Revolving Loans] [Series [__] Incremental Term Loans] shall
otherwise be subject to the provisions of the Credit Agreement and the other
Loan Documents.

9.
Borrower’s Certifications. By its execution of this Agreement, the undersigned
officer and the Borrower hereby certify that, as of the date hereof:

i.
no Default or Event of Default exists before or after giving effect to the
Proposed Borrowing contemplated hereby and the extensions of credit to be made
hereunder on the date hereof;







____________________
2 Insert bracketed language if the lending institution is not already a Lender.








--------------------------------------------------------------------------------

 

ii.
the representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct after giving effect to any qualification therein), except in each
case to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date;3    

iii.
the Borrower is in pro forma compliance with each of the covenants set forth in
Section 7.11 of the Credit Agreement as of the last day of the most recently
completed Measurement Period and as of the date of the Proposed Borrowing; and

iv.
the aggregate amount of Incremental Revolving Credit Commitments plus the
aggregate amount of Incremental Term Loan Commitments incurred prior to such
date (together with the Incremental [Revolving Credit Commitments][Term Loan
Commitments] being requested on the date hereof) does not exceed the greater of
(x) $300,000,000 and (y) an amount such that the pro forma Senior Secured
Leverage Ratio would not exceed 2.50:1.00.

10.
Borrower Covenants. By its execution of this Agreement, the Borrower hereby
covenants that:

i.
the Borrower shall deliver or cause to be delivered legal opinions, officer’s
certificates and such other documents (including, if applicable, the Mortgages
and related documents required pursuant to Section 6.11(b) of the Credit
Agreement or modifications of any Mortgages and title insurance endorsements or
policies) reasonably requested by the Administrative Agent in connection with
this Agreement; and

ii.
set forth on the attached Officer’s Certificate are the calculations (in
reasonable detail) demonstrating compliance with the financial covenants
described in Section 7.11 of the Credit Agreement.

11.
Eligible Assignee. By its execution of this Agreement, each [Incremental Term
Loan Lender] [Incremental Revolving Loan Lender] represents and warrants that it
is an Eligible Assignee.

12.
Notice. For purposes of the Credit Agreement, the initial notice address of each
[Incremental Term Loan Lender] [Incremental Revolving Loan Lender] shall be as
set forth below its signature below







____________________
3 In the case of Incremental Term Loans incurred to finance a Permitted
Acquisition, this clause shall be limited to the representations and warranties
of the Borrower and each other Loan Party set forth in Sections 5.01(a),
5.01(b), 5.02(a), 5.02(b)(i), 5.02(c), 5.14, 5.19, 5.20, 5.21, 5.22 and 5.23 of
the Credit Agreement






--------------------------------------------------------------------------------

 

13.
Non-US Lenders. For each [Incremental Revolving Loan Lender] [Incremental Term
Loan Lender] that is a Non-US Lender, delivered herewith to Administrative Agent
are such forms, certificates or other evidence with respect to United States
federal income tax withholding matters as such [Incremental Revolving Loan
Lender] [Incremental Term Loan Lender] may be required to deliver to
Administrative Agent pursuant to Section 3.01(e) of the Credit Agreement.

14.
Recordation of the New Loans. Upon execution and delivery hereof, Administrative
Agent will record the [Series [__] Incremental Term Loans] [Incremental
Revolving Loans] made by [Incremental Term Loan Lenders] [Incremental Revolving
Loan Lenders] in the Register.

15.
Amendment, Modification and Waiver. This Agreement may not be amended, restated,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

16.
Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and oral, among the parties or any of them with
respect to the subject matter hereof.

17.
GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR
OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO OR
TO THE NEGOTIATION, EXECUTION OR PERFORMANCE THEREOF OR TO THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

18.
Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

19.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [_____________,
______].
[NAME OF LENDER]
By:______________________________
Name:
Title:
Notice Address:
Attention:
Telephone:
Facsimile:
POST HOLDINGS, INC.
By: __________________________
Name:
Title:






--------------------------------------------------------------------------------

 

Consented to by:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
By: _____________________________
Authorized Signatory






--------------------------------------------------------------------------------

 

SCHEDULE A
TO JOINDER AGREEMENT


Name of Lender
Type of Commitment
Amount
[___________________]
[Incremental Term Loan Commitment] [Incremental Revolving Loan Commitment]
$________________
 
 
 
 
 
Total: $_________________









--------------------------------------------------------------------------------

 

EXHIBIT G TO
CREDIT AGREEMENT
FORM OF GUARANTEE AND COLLATERAL AGREEMENT
See Execution Version








--------------------------------------------------------------------------------

 

EXHIBIT H-1 TO
CREDIT AGREEMENT
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the CREDIT AGREEMENT dated as of January 29, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among POST HOLDINGS, INC., a Missouri corporation (the “Borrower”)
, each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, and (ii) it is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code.
The undersigned has delivered to the Administrative Agent and the Borrower
executed originals of IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF LENDER]
 
By:
 
 
Name:
 
Title:

Date:________ __, 20[__]








--------------------------------------------------------------------------------

 

EXHIBIT H-2 TO
CREDIT AGREEMENT
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the CREDIT AGREEMENT dated as of January 29, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among POST HOLDINGS, INC., a Missouri corporation (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent..
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, and (ii) it
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a ”10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code or (C) a “controlled foreign corporation” related to
the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has delivered to its participating Lender executed originals of
IRS Form W-8BEN. By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF PARTICIPANT]
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[__]








--------------------------------------------------------------------------------

 

EXHIBIT H-3 TO
CREDIT AGREEMENT
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the CREDIT AGREEMENT dated as of January 29, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among POST HOLDINGS INC., a Missouri Corporation (the “Borrower”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its direct or indirect partners/members is a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, and (iv) none of
its direct or indirect partners/members is (A) a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (B) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code.
The undersigned has delivered to its participating Lender executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, U.S. Tax
Compliance Certificates, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF PARTICIPANT]
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[__]








--------------------------------------------------------------------------------

 

EXHIBIT H-4 TO
CREDIT AGREEMENT
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the CREDIT AGREEMENT dated as of January 29, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among POST HOLDINGS INC., a Missouri Corporation (the “Borrower”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.


Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, and (iv) none of its direct or indirect partners/members is (A) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (B) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code.


The undersigned has delivered to the Administrative Agent and the Borrower
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, U.S. Tax
Compliance Certificates, IRS Form W-8BEN, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF LENDER]
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[__]








--------------------------------------------------------------------------------

 

EXHIBIT I




[FORM OF] PARI PASSU INTERCREDITOR AGREEMENT
dated as of
[               ], 20[   ]
among
[WELLS FARGO BANK, NATIONAL ASSOCIATION],
as Initial First Lien Representative and Initial First Lien Collateral Agent,
[                                       ],
as the Initial Other Representative,
[                                       ],
as the Initial Other Collateral Agent,
and
each additional Representative and Collateral Agent from time to time party
hereto
and acknowledged and agreed to by
POST HOLDINGS, INC.,
as the Company
and the other Grantors referred to herein
 








--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


 
Page
 
 
ARTICLE I. DEFINITIONS
2
SECTION 1.01
Certain Defined Terms
2
SECTION 1.02
Rules of Interpretation
13
 
 
 
ARTICLE II. PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL
14
SECTION 2.01
Priority of Claims
14
SECTION 2.02
Actions with Respect to Shared Collateral; Prohibition on Contesting Liens
16
SECTION 2.03
No Interference; Payment Over; Exculpatory Provisions
17
SECTION 2.04
Automatic Release of Liens
19
SECTION 2.05
Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings
19
SECTION 2.06
Reinstatement
21
SECTION 2.07
Insurance and Condemnation Awards
21
SECTION 2.08
Refinancings
21
SECTION 2.09
Gratuitous Bailee/Agent for Perfection
21
SECTION 2.10
Amendments to First Lien Collateral Documents
22
SECTION 2.11
Similar Liens and Agreements
23
 
 
 
ARTICLE III. EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS
23
 
 
ARTICLE IV. THE APPLICABLE COLLATERAL AGENT
24
SECTION 4.01
Authority
24
SECTION 4.02
Power-of-Attorney
25
 
 
 
ARTICLE V. MISCELLANEOUS
25
SECTION 5.01
Integration/Conflicts
25
SECTION 5.02
Effectiveness; Continuing Nature of this Agreement; Severability
26
SECTION 5.03
Amendments; Waivers
26
SECTION 5.04
Information Concerning Financial Condition of the Grantors and their
Subsidiaries
27
SECTION 5.05
Submission to Jurisdiction; Certain Waivers
27
SECTION 5.06
WAIVER OF JURY TRIAL
28
SECTION 5.07
Notices
29
SECTION 5.08
Further Assurances
29
SECTION 5.09
Agency Capacities
29
SECTION 5.10
GOVERNING LAW.
30
SECTION 5.11
Binding on Successors and Assigns
30
SECTION 5.12
Section Headings
30
SECTION 5.13
Counterparts
30
SECTION 5.14
Other First Lien Obligations
30






i

--------------------------------------------------------------------------------

 

SECTION 5.15
Authorization
32
SECTION 5.16
No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights
32
SECTION 5.17
No Indirect Actions
32
SECTION 5.18
Additional Grantors
33





EXHIBITS


Exhibit A
–
Form of Joinder Agreement (Additional First Lien Debt/Replacement Credit
Agreement)
Exhibit B
–
Form of Additional First Lien Debt/Replacement Credit Agreement Designation
Exhibit C
–
Form of Joinder Agreement (Additional Grantors)










ii

--------------------------------------------------------------------------------

 

PARI PASSU INTERCREDITOR AGREEMENT
This PARI PASSU INTERCREDITOR AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of [                  ], 20[  ], among [WELLS FARGO BANK,
NATIONAL ASSOCIATION], as administrative agent for the Initial Credit Agreement
Claimholders (in such capacity and together with its successors from time to
time in such capacity, the “Initial First Lien Representative”) and as
collateral agent for the Initial Credit Agreement Claimholders (in such capacity
and together with its successors from time to time in such capacity, the
“Initial First Lien Collateral Agent”),
[                                                  ], as Representative for the
Initial Other First Lien Claimholders (in such capacity and together with its
successors from time to time in such capacity, the “Initial Other
Representative”), [                                 ], as collateral agent for
the Initial Other First Lien Claimholders (in such capacity and together with
its successors from time to time in such capacity, the “Initial Other Collateral
Agent”), and each additional Representative and Collateral Agent from time to
time party hereto for the Other First Lien Claimholders of the Series with
respect to which it is acting in such capacity, and acknowledged and agreed to
by POST HOLDINGS, INC., a Missouri corporation (the “Company”), and the other
Grantors. Capitalized terms used in this Agreement have the meanings assigned to
them in Article 1 below.
Reference is made to the Credit Agreement dated as of January 29, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Initial Credit Agreement”), among the Company, the Lenders
party thereto from time to time, the Initial First Lien Representative, the
Initial First Lien Collateral Agent and the other parties named therein.
Pursuant to the Initial Credit Agreement, the Company has agreed to cause
certain current and future Subsidiaries to agree to guarantee the Initial Credit
Agreement Obligations pursuant to guarantee provisions in a Guarantee and
Collateral Agreement (the “Guarantee”);
The obligations of the Company under the Initial Credit Agreement, the
obligations of the Company and/or any Guarantor Subsidiary (as defined below)
under any Initial Credit Agreement Hedge Agreements and any Initial Credit
Agreement Cash Management Agreements and the obligations of the Subsidiary
guarantors under the Guarantee will be secured on a first-priority basis by
liens on certain assets of the Company and the Subsidiary guarantors (such
current and future Subsidiaries of the Company providing a guarantee thereof,
the “Guarantor Subsidiaries”), respectively, pursuant to the terms of the
Initial Credit Agreement Collateral Documents;
The Initial Credit Agreement Documents provide, among other things, that the
parties thereto shall set forth in this Agreement their respective rights and
remedies with respect to the Collateral; and



1

--------------------------------------------------------------------------------

 

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, each of the Initial First Lien
Representative (for itself and on behalf of each other Initial Credit Agreement
Claimholder), the Initial First Lien Collateral Agent (for itself and on behalf
of each other Initial Credit Agreement Claimholder), the Initial Other
Representative (for itself and on behalf of each other Initial Other First Lien
Claimholder), the Initial Other Collateral Agent (for itself and on behalf of
each other Initial Other First Lien Claimholder) and each Additional First Lien
Representative and Additional First Lien Collateral Agent (in each case, for
itself and on behalf of the Additional First Lien Claimholders of the applicable
Series), intending to be legally bound, hereby agrees as follows:
ARTICLE I


DEFINITIONS
SECTION 1.01
Certain Defined Terms

Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Initial Credit Agreement (whether or not then in effect), and
the following terms which are defined in the UCC are used herein as so defined
(and if defined in more than one article of the UCC shall have the meaning
specified in Article 9 thereof): Certificated Security, Commodity Account,
Commodity Contract, Deposit Account, Electronic Chattel Paper, Promissory Note,
Instrument, Letter of Credit Right, Securities Entitlement, Securities Account
and Tangible Chattel Paper. As used in this Agreement, the following terms have
the meanings specified below:
“Additional First Lien Claimholders” shall have the meaning assigned to such
term in Section 5.14.
“Additional First Lien Collateral Agent” means with respect to each Series of
Other First Lien Obligations and each Replacement Credit Agreement, in each
case, that becomes subject to the terms of this Agreement after the date hereof,
the Person serving as collateral agent (or the equivalent) for such Series of
Other First Lien Obligations or Replacement Credit Agreement and named as such
in the applicable Joinder Agreement delivered pursuant to Section 5.14 hereof,
together with its successors from time to time in such capacity. If an
Additional First Lien Collateral Agent is the Collateral Agent under a
Replacement Credit Agreement, it shall also be a Replacement Collateral Agent
and the Credit Agreement Collateral Agent; otherwise, it shall be an Other First
Lien Collateral Agent.
“Additional First Lien Debt” shall have the meaning assigned to such term in
Section 5.14.
“Additional First Lien Representative” means with respect to each Series of
Other First Lien Obligations and each Replacement Credit Agreement, in each
case, that becomes subject to the terms of this Agreement after the date hereof,
the Person serving as administrative agent, trustee or in a similar capacity for
such Series of Other First Lien Obligations or Replacement Credit Agreement and
named as such in the applicable Joinder Agreement delivered pursuant to Section
5.14 hereof, together with its successors from time to time in such capacity. If
an Additional First Lien Representative is the Representative under a
Replacement Credit Agreement, it shall also be a Replacement Representative and
the Credit Agreement Representative; otherwise, it shall be an Other First Lien
Representative.



2

--------------------------------------------------------------------------------

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.
“Applicable Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement and (y) the Non-Controlling Representative Enforcement Date,
the Credit Agreement Collateral Agent and (ii) from and after the earlier of (x)
the Discharge of Credit Agreement and (y) the Non-Controlling Representative
Enforcement Date, the Collateral Agent for the Series of First Lien Obligations
represented by the Major Non-Controlling Representative.
“Applicable Representative” means (i) until the earlier of (x) the Discharge of
Credit Agreement and (y) the Non-Controlling Representative Enforcement Date,
the Credit Agreement Representative and (ii) from and after the earlier of (x)
the Discharge of Credit Agreement and (y) the Non-Controlling Representative
Enforcement Date, the Major Non-Controlling Representative.
“Bankruptcy Case” shall have the meaning assigned to such term in Section
2.05(b).
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.
“Collateral” means all assets and properties subject to, or purported to be
subject to, Liens created pursuant to any First Lien Collateral Document to
secure one or more Series of First Lien Obligations and shall include any
property or assets subject to replacement Liens or adequate protection Liens in
favor of any First Lien Claimholder.
“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent (which in the case of the Initial Credit
Agreement Obligations shall be the Initial First Lien Collateral Agent and in
the case of any Replacement Credit Agreement shall be the Replacement Collateral
Agent) and (ii) in the case of the Other First Lien Obligations, the Other First
Lien Collateral Agent (which in the case of the Initial Other First Lien
Obligations shall be the Initial Other Collateral Agent and in the case of any
other Series of Other First Lien Obligations shall be the Additional First Lien
Collateral Agent for such Series).
“Company” has the meaning assigned to such term in the introductory paragraph to
this Agreement.
“Control Collateral” means any Shared Collateral in the “control” (within the
meaning of Section 9-104, 9-105, 9-106, 9-107 or 8-106 of the Uniform Commercial
Code of any applicable jurisdiction) of any Collateral Agent (or its agents or
bailees), to the extent that control thereof perfects a Lien thereon under the
Uniform Commercial Code of any applicable jurisdiction. Control Collateral
includes any Deposit Accounts, Securities Accounts, Securities Entitlements,
Commodity Accounts, Commodity Contracts, Letter of Credit Rights or Electronic
Chattel Paper over which any Collateral Agent has “control” under the applicable
Uniform Commercial Code.



3

--------------------------------------------------------------------------------

 

“Controlling Claimholders” means (i) at any time when the Credit Agreement
Collateral Agent is the Applicable Collateral Agent, the Credit Agreement
Claimholders and (ii) at any other time, the Series of First Lien Claimholders
whose Collateral Agent is the Applicable Collateral Agent.
“Credit Agreement” means (i) the Initial Credit Agreement and (ii) each
Replacement Credit Agreement.
“Credit Agreement Claimholders” means (i) the Initial Credit Agreement
Claimholders and (ii) the Replacement Credit Agreement Claimholders.
“Credit Agreement Collateral Agent” means (i) the Initial First Lien Collateral
Agent and (ii) the Replacement Collateral Agent under any Replacement Credit
Agreement.
“Credit Agreement Collateral Documents” means (i) the Initial Credit Agreement
Collateral Documents and (ii) the Replacement Credit Agreement Collateral
Documents.
“Credit Agreement Documents” means (i) the Initial Credit Agreement Documents
and (ii) the Replacement Credit Agreement Documents.
“Credit Agreement Obligations” means (i) the Initial Credit Agreement
Obligations and (ii) the Replacement Credit Agreement Obligations.
“Credit Agreement Representative” means (i) the Initial First Lien
Representative and (ii) the Replacement Representative under any Replacement
Credit Agreement.
“Declined Liens” shall have the meaning assigned to such term in Section 2.11.
“Default” means a “Default” (or similarly defined term) as defined in any First
Lien Document.
“Designation” means a designation of Additional First Lien Debt and, if
applicable, the designation of a Replacement Credit Agreement, in each case, in
substantially the form of Exhibit B attached hereto.
“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).
“DIP Financing Liens” shall have the meaning assigned to such term in Section
2.05(b).
“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).



4

--------------------------------------------------------------------------------

 

“Discharge” means, with respect to any Series of First Lien Obligations, that
such Series of First Lien Obligations is no longer secured by, and no longer
required to be secured by, any Shared Collateral. The term “Discharged” shall
have a corresponding meaning.
“Discharge of Credit Agreement” means, except to the extent otherwise provided
in Section 2.06, the Discharge of the Credit Agreement Obligations; provided
that the Discharge of Credit Agreement shall be deemed not to have occurred if a
Replacement Credit Agreement is entered into until, subject to Section 2.06, the
Replacement Credit Agreement Obligations shall have been Discharged.
“Equity Release Proceeds” shall have the meaning assigned to such term in
Section 2.04(a).
“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any First Lien Document.
“First Lien Claimholders” means (i) the Credit Agreement Claimholders and (ii)
the Other First Lien Claimholders with respect to each Series of Other First
Lien Obligations.
“First Lien Collateral Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Other First Lien Collateral Documents.
“First Lien Documents” means (i) the Credit Agreement Documents, (ii) the
Initial Other First Lien Documents and (iii) each other Other First Lien
Document.
“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other First Lien Obligations.
“Grantors” means the Company and each Subsidiary of the Company which has
granted a security interest pursuant to any First Lien Collateral Document to
secure any Series of First Lien Obligations.
“Impairment” shall have the meaning assigned to such term in Section
2.01(b)(ii).
“Indebtedness” means indebtedness in respect of borrowed money.
“Initial Credit Agreement” shall have the meaning assigned to such term in the
second paragraph of this Agreement.
“Initial Credit Agreement Cash Management Agreements” means the Secured Cash
Management Agreements as defined in the Initial Credit Agreement.
“Initial Credit Agreement Claimholders” means the holders of any Initial Credit
Agreement Obligations, including the “Secured Parties” as defined in the Initial
Credit Agreement or in the Initial Credit Agreement Collateral Documents and the
Initial First Lien Representative and Initial First Lien Collateral Agent.



5

--------------------------------------------------------------------------------

 

“Initial Credit Agreement Collateral Documents” means the Collateral Documents
(as defined in the Initial Credit Agreement) and any other agreement, document
or instrument entered into for the purpose of granting a Lien to secure any
Initial Credit Agreement Obligations or to perfect such Lien (as each may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).
“Initial Credit Agreement Documents” means the Initial Credit Agreement, each
Initial Credit Agreement Collateral Document and the other Loan Documents (as
defined in the Initial Credit Agreement), and each of the other agreements,
documents and instruments providing for or evidencing any other Initial Credit
Agreement Obligation, as each may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Initial Credit Agreement Hedge Agreements” means the Secured Hedge Agreements
as defined in the Initial Credit Agreement.
“Initial Credit Agreement Obligations” means:
(a)(i) all principal of and interest (including any Post-Petition Interest) and
premium (if any) on all loans made pursuant to the Initial Credit Agreement,
(ii) all reimbursement obligations (if any) and interest thereon (including any
Post-Petition Interest) with respect to any letter of credit or similar
instrument issued pursuant to the Initial Credit Agreement, (iii) all
obligations with respect to Initial Credit Agreement Hedge Agreements and all
amounts owing in respect of Initial Credit Agreement Cash Management Agreements
and (iv) all guarantee obligations, fees, expenses and all other obligations
under the Initial Credit Agreement and the other Initial Credit Agreement
Documents, in each case whether or not allowed or allowable in an Insolvency or
Liquidation Proceeding; and
(b)to the extent any payment with respect to any Initial Credit Agreement
Obligation (whether by or on behalf of any Grantor, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any Other First Lien Claimholder, receiver or similar
Person, then the obligation or part thereof originally intended to be satisfied
shall, for the purposes of this Agreement and the rights and obligations of the
Initial Credit Agreement Claimholders and the Other First Lien Claimholders, be
deemed to be reinstated and outstanding as if such payment had not occurred. To
the extent that any interest, fees, expenses or other charges (including
Post-Petition Interest) to be paid pursuant to the Initial Credit Agreement
Documents are disallowed by order of any court, including by order of a court of
competent jurisdiction presiding over an Insolvency or Liquidation Proceeding,
such interest, fees, expenses and charges (including Post-Petition Interest)
shall, as between the Initial Credit Agreement Claimholders and the Other First
Lien Claimholders, be deemed to continue to accrue and be added to the amount to
be calculated as the “Initial Credit Agreement Obligations”.
“Initial First Lien Collateral Agent” shall have the meaning assigned to such
term in the introductory paragraph to this Agreement.



6

--------------------------------------------------------------------------------

 

“Initial First Lien Representative” shall have the meaning assigned to such term
in the introductory paragraph to this Agreement.
“Initial Other Collateral Agent” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.
“Initial Other Collateral Documents” means the [Security][Collateral] Documents
(as defined in the Initial Other First Lien Agreement) and any other agreement,
document or instrument entered into for the purpose of granting a Lien to secure
any Initial Other First Lien Obligations or to perfect such Lien (as each may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).
“Initial Other First Lien Agreement” means [describe the indenture or other
document pursuant to which the Initial Other First Lien Obligations are
incurred].
“Initial Other First Lien Claimholders” means the holders of any Initial Other
First Lien Obligations, the Initial Other Representative and the Initial Other
Collateral Agent.
“Initial Other First Lien Documents” means the Initial Other First Lien
Agreement, each Initial Other Collateral Document and each of the other
agreements, documents and instruments providing for or evidencing any other
Initial Other First Lien Obligations, as each may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time.
“Initial Other First Lien Obligations” means the Other First Lien Obligations
pursuant to the Initial Other First Lien Documents.
“Initial Other Representative” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.
“Insolvency or Liquidation Proceeding” means:
(a)any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;
(b)any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of its assets;
(c)any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or
(d)any assignment for the benefit of creditors or any other marshaling of assets
and liabilities of any Grantor.
“Intervening Creditor” shall have the meaning assigned to such term in Section
2.01(b)(i).



7

--------------------------------------------------------------------------------

 

“Joinder Agreement” means a document in the form of Exhibit A to this Agreement
required to be delivered by a Representative to each Collateral Agent and each
other Representative pursuant to Section 5.14 of this Agreement in order to
create an additional Series of Other First Lien Obligations or a Refinancing of
any Series of First Lien Obligations (including the Credit Agreement) and bind
First Lien Claimholders hereunder.
“Lien” means any lien (including judgment liens and liens arising by operation
of law), mortgage, pledge, assignment, security interest, charge or encumbrance
of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, and any lease in the nature
thereof) and any option, call, trust (whether contractual, statutory, deemed,
equitable, constructive, resulting or otherwise), UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing, including any right of set-off or recoupment.
“Major Non-Controlling Representative” means the Representative of the Series of
Other First Lien Obligations that constitutes the largest outstanding principal
amount of any then outstanding Series of Other First Lien Obligations (provided,
however, that if there are two outstanding Series of Other First Lien
Obligations which have an equal outstanding principal amount, the Series of
Other First Lien Obligations with the earlier maturity date shall be considered
to have the larger outstanding principal amount for purposes of this clause
(i)). For purposes of this definition, “principal amount” shall be deemed to
include the face amount of any outstanding letter of credit issued under the
particular Series.
“Non-Controlling Claimholders” means the First Lien Claimholders which are not
Controlling Claimholders.
“Non-Controlling Representative” means, at any time, each Representative that is
not the Applicable Representative at such time.
“Non-Controlling Representative Enforcement Date” means, with respect to any
Non-Controlling Representative, the date which is 180 days (throughout which 180
day period such Non-Controlling Representative was the Major Non-Controlling
Representative) after the occurrence of both (i) an Event of Default (under and
as defined in the First Lien Documents under which such Non-Controlling
Representative is the Representative) and (ii) each Collateral Agent’s and each
other Representative’s receipt of written notice from such Non-Controlling
Representative certifying that (x) such Non-Controlling Representative is the
Major Non-Controlling Representative and that an Event of Default (under and as
defined in the First Lien Documents under which such Non-Controlling
Representative is the Representative) has occurred and is continuing and (y) the
First Lien Obligations of the Series with respect to which such Non-Controlling
Representative is the Representative are currently due and payable in full
(whether as a result of acceleration thereof or otherwise) in accordance with
the terms of the applicable Other First Lien Document; provided that the
Non-Controlling Representative Enforcement Date shall be stayed and shall not
occur and shall be deemed not to have occurred (1) at any time the Applicable
Collateral Agent acting on the instructions of the Applicable Representative has
commenced and is diligently pursuing any enforcement action with respect to
Shared Collateral, (2) at any time the Grantor that has granted a security
interest in Shared Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding or (3) if such
Non-Controlling Representative subsequently rescinds or withdraws the written
notice provided for in clause (ii).



8

--------------------------------------------------------------------------------

 

“Other First Lien Agreement” means any indenture, notes or other agreement,
document or instrument, including the Initial Other First Lien Agreement,
pursuant to which any Grantor has or will incur Other First Lien Obligations;
provided that, in each case, the Indebtedness thereunder (other than the Initial
Other First Lien Obligations) has been designated as Other First Lien
Obligations pursuant to and in accordance with Section 5.14. For avoidance of
doubt, neither the Initial Credit Agreement nor any Replacement Credit Agreement
shall constitute an Other First Lien Agreement.
“Other First Lien Claimholder” means the holders of any Other First Lien
Obligations and any Representative and Collateral Agent with respect thereto and
shall include the Initial Other First Lien Claimholders.
“Other First Lien Collateral Agents” means each of the Collateral Agents other
than the Credit Agreement Collateral Agent.
“Other First Lien Collateral Documents” means the Security Documents or
Collateral Documents or similar term (in each case as defined in the applicable
Other First Lien Agreement) and any other agreement, document or instrument
entered into for the purpose of granting a Lien to secure any Other First Lien
Obligations or to perfect such Lien (as each may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time).
“Other First Lien Documents” means, with respect to the Initial Other First Lien
Obligations or any Series of Other First Lien Obligations, the Other First Lien
Agreements, including the Initial Other First Lien Documents and the Other First
Lien Collateral Documents applicable thereto and each other agreement, document
and instrument providing for or evidencing any other Other First Lien
Obligation, as each may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time; provided that, in each case, the
Indebtedness thereunder (other than the Initial Other First Lien Obligations)
has been designated as Other First Lien Obligations pursuant to and in
accordance with Section 5.14 hereto.
“Other First Lien Obligations” means all amounts owing to any Other First Lien
Claimholder (including any Initial Other First Lien Claimholder) pursuant to the
terms of any Other First Lien Document (including the Initial Other First Lien
Documents), including all amounts in respect of any principal, interest
(including any Post-Petition Interest), premium (if any), penalties, fees,
expenses (including fees, expenses and disbursements of agents, professional
advisors and legal counsel), indemnifications, reimbursements, damages and other
liabilities, and guarantees of the foregoing amounts, in each case whether or
not allowed or allowable in an Insolvency or Liquidation Proceeding. Other First
Lien Obligations shall include any Registered Equivalent Notes and guarantees
thereof by the Grantors issued in exchange therefor. For avoidance of doubt,
neither the Initial Credit Agreement Obligations nor any Replacement Credit
Agreement Obligations shall constitute Other First Lien Obligations.



9

--------------------------------------------------------------------------------

 

“Other First Lien Representatives” means each of the Representatives other than
the Credit Agreement Representative.
“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or otherwise. Possessory Collateral includes any Certificated
Securities, Promissory Notes, Instruments, and Tangible Chattel Paper, in each
case, delivered to or in the possession of any Collateral Agent under the terms
of the First Lien Collateral Documents.
“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Credit Agreement Documents or Other First Lien Documents, as
applicable, continue to accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable under the Bankruptcy Law or in any such
Insolvency or Liquidation Proceeding.
“Proceeds” shall have the meaning assigned to such term in Section 2.01(a).
“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other Indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part and regardless of whether the principal amount of such
Refinancing Indebtedness is the same, greater than or less than the principal
amount of the Refinanced Indebtedness. “Refinanced” and “Refinancing” shall have
correlative meanings.
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees and
substantially the same collateral) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.
“Replacement Collateral Agent” means, in respect of any Replacement Credit
Agreement, the collateral agent or person serving in similar capacity under the
Replacement Credit Agreement.
“Replacement Credit Agreement” means any loan agreement, indenture or other
agreement that (i) Refinances the Credit Agreement in accordance with Section
2.08 hereof so long as, after giving effect to such Refinancing, the agreement
that was the Credit Agreement immediately prior to such Refinancing is no longer
secured, and no longer required to be secured, by any of the Collateral and (ii)
becomes the Credit Agreement hereunder by designation as such pursuant to
Section 5.14.
“Replacement Credit Agreement Cash Management Agreements” means the Secured Cash
Management Agreements or Banking Product Obligations or similar term as defined
in the Replacement Credit Agreement.
“Replacement Credit Agreement Claimholders” means the holders of any Replacement
Credit Agreement Obligations, including the “Secured Parties” as defined in the
Replacement Credit Agreement or in the Replacement Credit Agreement Collateral
Documents and the Replacement Representative and Replacement Collateral Agent.



10

--------------------------------------------------------------------------------

 

“Replacement Credit Agreement Collateral Documents” means the Security Documents
or Collateral Documents or similar term (as defined in the Replacement Credit
Agreement) and any other agreement, document or instrument entered into for the
purpose of granting a Lien to secure any Replacement Credit Agreement
Obligations or to perfect such Lien (as each may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time).
“Replacement Credit Agreement Documents” means the Replacement Credit Agreement,
each Replacement Credit Agreement Collateral Document and the other Loan
Documents (as defined in the Replacement Credit Agreement), and each of the
other agreements, documents and instruments providing for or evidencing any
other Replacement Credit Agreement Obligation, as each may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
“Replacement Credit Agreement Hedge Agreement” means interest rate swap, cap or
collar agreements, interest rate future or option contracts, currency swap
agreements, currency future or option contracts and other hedging agreements,
but excluding long term agreements for the purchase of goods and services
entered into in the ordinary course of business, entered into with a Hedge Bank
(as defined in the Replacement Credit Agreement) in order to satisfy the
requirements of the Replacement Credit Agreement or otherwise as permitted under
the Replacement Credit Agreement Documents and secured under the Replacement
Credit Agreement Collateral Documents.
“Replacement Credit Agreement Obligations” means:
(a)(i) all principal of and interest (including any Post-Petition Interest) and
premium (if any) on all loans made pursuant to the Replacement Credit Agreement,
(ii) all reimbursement obligations (if any) and interest thereon (including any
Post-Petition Interest) with respect to any letter of credit or similar
instrument issued pursuant to the Replacement Credit Agreement, (iii) all
obligations with respect to Replacement Credit Agreement Hedge Agreements and
all amounts owing in respect of Replacement Credit Agreement Cash Management
Agreements and (iv) all guarantee obligations, fees, expenses and all other
obligations under the Replacement Credit Agreement and the other Replacement
Credit Agreement Documents, in each case whether or not allowed or allowable in
an Insolvency or Liquidation Proceeding; and
(b)to the extent any payment with respect to any Replacement Credit Agreement
Obligation (whether by or on behalf of any Grantor, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any Other First Lien Claimholder, receiver or similar
Person, then the obligation or part thereof originally intended to be satisfied
shall, for the purposes of this Agreement and the rights and obligations of the
Replacement Credit Agreement Claimholders and the Other First Lien Claimholders,
be deemed to be reinstated and outstanding as if such payment had not occurred.
To the extent that any interest, fees, expenses or other charges (including
Post-Petition Interest) to be paid pursuant to the Replacement Credit Agreement
Documents are disallowed by order of any court, including by order of a court of
competent jurisdiction presiding over an Insolvency or Liquidation Proceeding,
such interest, fees, expenses and charges (including Post-Petition Interest)
shall, as between the Replacement Credit Agreement Claimholders and the Other
First Lien Claimholders, be deemed to continue to accrue and be added to the
amount to be calculated as the “Replacement Credit Agreement Obligations”.



11

--------------------------------------------------------------------------------

 

“Replacement Representative” means, in respect of any Replacement Credit
Agreement, the administrative agent, trustee or person serving in similar
capacity under the Replacement Credit Agreement.
“Representative” means, at any time, (i) in the case of any Initial Credit
Agreement Obligations or the Initial Credit Agreement Claimholders, the Initial
First Lien Representative, (ii) in the case of the Initial Other First Lien
Obligations or the Initial Other First Lien Claimholders, the Initial Other
Representative, (iii) in the case of any Replacement Credit Agreement
Obligations or the Replacement Credit Agreement Claimholders, the Replacement
Representative and (iv) in the case of any other Series of Other First Lien
Obligations or Other First Lien Claimholders of such Series that becomes subject
to this Agreement after the date hereof, the Additional First Lien
Representative for such Series.
“Series” means (a) with respect to the First Lien Claimholders, each of (i) the
Initial Credit Agreement Claimholders (in their capacities as such), (ii) the
Initial Other First Lien Claimholders (in their capacities as such), (iii) the
Replacement Credit Agreement Claimholders (in their capacities as such), and
(iv) the Other First Lien Claimholders (in their capacities as such) that become
subject to this Agreement after the date hereof that are represented by a common
Representative (in its capacity as such for such Other First Lien Claimholders)
and (b) with respect to any First Lien Obligations, each of (i) the Initial
Credit Agreement Obligations, (ii) the Initial Other First Lien Obligations,
(iii) the Replacement Credit Agreement Obligations and (iv) the Other First Lien
Obligations incurred pursuant to any Other First Lien Document, which pursuant
to any Joinder Agreement, are to be represented hereunder by a common
Representative (in its capacity as such for such Other First Lien Obligations).
“Shared Collateral” means, at any time, subject to Section 2.01(e) hereof,
Collateral in which the holders of two or more Series of First Lien Obligations
(or their respective Representatives or Collateral Agents on behalf of such
holders) hold, or purport to hold, or are required to hold pursuant to the First
Lien Documents in respect of such Series, a valid security interest or Lien at
such time. If more than two Series of First Lien Obligations are outstanding at
any time and the holders of less than all Series of First Lien Obligations hold,
or purport to hold, or are required to hold pursuant to the First Lien Documents
in respect of such Series, a valid security interest or Lien in any Collateral
at such time, then such Collateral shall constitute Shared Collateral for those
Series of First Lien Obligations that hold, or purport to hold, or are required
to hold pursuant to the First Lien Documents in respect of such Series, a valid
security interest or Lien in such Collateral at such time and shall not
constitute Shared Collateral for any Series which does not hold, or purport to
hold, or are required to hold pursuant to the First Lien Documents in respect of
such Series, a valid security interest or Lien in such Collateral at such time.



12

--------------------------------------------------------------------------------

 

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of such other Person or Persons (whether directors, managers,
trustees or other Persons performing similar functions) having the power to
direct or cause the direction of the management and policies thereof is at the
time owned or Controlled, directly or indirectly, by that Person or one or more
of the other Subsidiaries of that Person or a combination thereof.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.
“Underlying Assets” shall have the meaning assigned to such term in Section
2.04(a).
SECTION 1.02
Rules of Interpretation

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as amended, restated, amended and restated, supplemented or
otherwise modified from time to time and any reference herein to any statute or
regulations shall include any amendment, renewal, extension or replacement
thereof, (ii) any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns from time to time, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.



13

--------------------------------------------------------------------------------

 



ARTICLE II.


PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL
SECTION 2.01
Priority of Claims

(a)Anything contained herein or in any of the First Lien Documents to the
contrary notwithstanding (but subject to Section 2.01(b) and 2.11(b)), if an
Event of Default has occurred and is continuing, and the Applicable Collateral
Agent is taking action to enforce rights in respect of any Collateral, or any
distribution is made in respect of any Shared Collateral in any Bankruptcy Case
of any Grantor or any First Lien Claimholder receives any payment pursuant to
any intercreditor agreement (other than this Agreement) or otherwise with
respect to any Shared Collateral, the proceeds of any sale, collection or other
liquidation of any Shared Collateral or Equity Release Proceeds received by any
First Lien Claimholder or received by the Applicable Collateral Agent or any
First Lien Claimholder pursuant to any such intercreditor agreement or otherwise
with respect to such Collateral and proceeds of any such distribution (subject,
in the case of any such distribution, to the sentence immediately following
clause THIRD below) to which the First Lien Obligations are entitled under any
intercreditor agreement (other than this Agreement) or otherwise (all proceeds
of any sale, collection or other liquidation of any Collateral comprising either
Shared Collateral or Equity Release Proceeds and all proceeds of any such
distribution and any proceeds of any insurance covering the Shared Collateral
received by the Applicable Collateral Agent and not returned to any Grantor
under any First Lien Document being collectively referred to as “Proceeds”),
shall be applied by the Applicable Collateral Agent in the following order:
(i)FIRST, to the payment of all amounts owing to each Collateral Agent (in its
capacity as such) and each Representative (in its capacity as such) secured by
such Shared Collateral or, in the case of Equity Release Proceeds, secured by
the Underlying Assets, including all reasonable costs and expenses incurred by
each Collateral Agent (in its capacity as such) and each Representative (in its
capacity as such) in connection with such collection or sale or otherwise in
connection with this Agreement, any other First Lien Document or any of the
First Lien Obligations, including all court costs and the reasonable fees and
expenses of its agents and legal counsel, and any other reasonable costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other First Lien Document and all fees and indemnities
owing to such Collateral Agents and Representatives, ratably to each such
Collateral Agent and Representative in accordance with the amounts payable to it
pursuant to this clause FIRST;
(ii)SECOND, subject to Section 2.01(b) and 2.11(b), to the extent Proceeds
remain after the application pursuant to preceding clause (i), to each
Representative for the payment in full of the other First Lien Obligations of
each Series secured by such Shared Collateral or, in the case of Equity Release
Proceeds, secured by the Underlying Assets, and, if the amount of such Proceeds
are insufficient to pay in full the First Lien Obligations of each Series so
secured then such Proceeds shall be allocated among the Representatives of each
Series secured by such Shared Collateral or, in the case of Equity Release
Proceeds, secured by the Underlying Assets, pro rata according to the amounts of
such First Lien Obligations owing to each such respective Representative and the
other First Lien Claimholders represented by it for distribution by such
Representative in accordance with its respective First Lien Documents; and



14

--------------------------------------------------------------------------------

 

(iii)THIRD, any balance of such Proceeds remaining after the application
pursuant to preceding clauses (i) and (ii), to the Grantors, their successors or
assigns from time to time, or to whomever may be lawfully entitled to receive
the same.
If, despite the provisions of this Section 2.01(a), any First Lien Claimholder
shall receive any payment or other recovery in excess of its portion of payments
on account of the First Lien Obligations to which it is then entitled in
accordance with this Section 2.01(a), such First Lien Claimholder shall hold
such payment or recovery in trust for the benefit of all First Lien Claimholders
for distribution in accordance with this Section 2.01(a).
(b)(i)    Notwithstanding the foregoing, with respect to any Shared Collateral
or Equity Release Proceeds for which a third party (other than a First Lien
Claimholder) has a Lien that is junior in priority to the Lien of any Series of
First Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the Lien of any other Series of First
Lien Obligations (such third party an “Intervening Creditor”), the value of any
Shared Collateral, Equity Release Proceeds or Proceeds which are allocated to
such Intervening Creditor shall be deducted on a ratable basis solely from the
Shared Collateral, Equity Release Proceeds or Proceeds to be distributed in
respect of the Series of First Lien Obligations with respect to which such
Impairment exists.
(ii)In furtherance of the foregoing and without limiting the provisions of
Section 2.03, it is the intention of the First Lien Claimholders of each Series
that the holders of First Lien Obligations of such Series (and not the First
Lien Claimholders of any other Series) (1) bear the risk of any determination by
a court of competent jurisdiction that (x) any of the First Lien Obligations of
such Series are unenforceable under applicable law or are subordinated to any
other obligations (other than another Series of First Lien Obligations), (y) any
of the First Lien Obligations of such Series do not have a valid and perfected
security interest in any of the Collateral securing any other Series of First
Lien Obligations and/or (z) any intervening security interest exists securing
any other obligations (other than another Series of First Lien Obligations) on a
basis ranking prior to the security interest of such Series of First Lien
Obligations but junior to the security interest of any other Series of First
Lien Obligations and (2) not take into account for purposes of this Agreement
the existence of any Collateral (other than Equity Release Proceeds) for any
other Series of First Lien Obligations that is not Shared Collateral (any such
condition referred to in the foregoing clauses (1) or (2) with respect to any
Series of First Lien Obligations, an “Impairment” of such Series); provided that
the existence of a maximum claim with respect to any real property subject to a
mortgage which applies to all First Lien Obligations shall not be deemed to be
an Impairment of any Series of First Lien Obligations. In the event of any
Impairment with respect to any Series of First Lien Obligations, the results of
such Impairment shall be borne solely by the holders of such Series of First
Lien Obligations, and the rights of the holders of such Series of First Lien
Obligations (including the right to receive distributions in respect of such
Series of First Lien Obligations pursuant to Section 2.01) set forth herein
shall be modified to the extent necessary so that the effects of such Impairment
are borne solely by the holders of the Series of such First Lien Obligations
subject to such Impairment. Additionally, in the event the First Lien
Obligations of any Series are modified pursuant to applicable law (including
pursuant to Section 1129 of the Bankruptcy Code), any reference to such First
Lien Obligations or the First Lien Documents governing such First Lien
Obligations shall refer to such obligations or such documents as so modified.



15

--------------------------------------------------------------------------------

 

(c)It is acknowledged that the First Lien Obligations of any Series may, subject
to the limitations set forth in the then existing First Lien Documents and
subject to any limitations set forth in this Agreement, be increased, extended,
renewed, replaced, restated, supplemented, restructured, repaid, refunded,
Refinanced or otherwise amended or modified from time to time, all without
affecting the priorities set forth in Section 2.01(a) or the provisions of this
Agreement defining the relative rights of the First Lien Claimholders of any
Series.
(d)Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the First
Lien Documents or any defect or deficiencies in the Liens securing the First
Lien Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 2.01(b)), each First Lien Claimholder hereby
agrees that the Liens securing each Series of First Lien Obligations on any
Shared Collateral shall be of equal priority.
(e)Notwithstanding anything in this Agreement or any other First Lien Document
to the contrary, prior to the Discharge of the Credit Agreement Obligations,
Collateral consisting of cash and cash equivalents pledged to secure Credit
Agreement Obligations consisting of reimbursement obligations in respect of
letters of credit pursuant to the Credit Agreement shall be applied as specified
in the Credit Agreement and will not constitute Shared Collateral.
SECTION 2.02
Actions with Respect to Shared Collateral; Prohibition on Contesting Liens

(a)Notwithstanding Section 2.01, (i) only the Applicable Collateral Agent shall
act or refrain from acting with respect to Shared Collateral (including with
respect to any other intercreditor agreement with respect to any Shared
Collateral), (ii) the Applicable Collateral Agent shall act only on the
instructions of the Applicable Representative and shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any other intercreditor agreement with respect to any Shared Collateral) from
any Non-Controlling Representative (or any other First Lien Claimholder other
than the Applicable Representative) and (iii) no Other First Lien Claimholder
shall or shall instruct any Collateral Agent to, and any other Collateral Agent
that is not the Applicable Collateral Agent shall not, commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, Shared Collateral
(including with respect to any other intercreditor agreement with respect to
Shared Collateral), whether under any First Lien Collateral Document (other than
the First Lien Collateral Documents applicable to the Applicable Collateral
Agent), applicable law or otherwise, it being agreed that only the Applicable
Collateral Agent, acting in accordance with the First Lien Collateral Documents
applicable to it, shall be entitled to take any such actions or exercise any
remedies with respect to such Shared Collateral at such time.



16

--------------------------------------------------------------------------------

 

(b)Without limiting the provisions of Section 4.02, each Non-Controlling
Representative and Collateral Agent that is not the Applicable Collateral Agent
hereby appoints the Applicable Collateral Agent as its agent and authorizes the
Applicable Collateral Agent to exercise any and all remedies under each First
Lien Collateral Document with respect to Shared Collateral and to execute
releases in connection therewith.
(c)Notwithstanding the equal priority of the Liens securing each Series of First
Lien Obligations granted on the Shared Collateral, the Applicable Collateral
Agent (acting on the instructions of the Applicable Representative) may deal
with the Shared Collateral as if such Applicable Collateral Agent had a senior
and exclusive Lien on such Shared Collateral. No Non-Controlling Representative,
Non-Controlling Claimholder or Collateral Agent that is not the Applicable
Collateral Agent will contest, protest or object to any foreclosure proceeding
or action brought by the Applicable Collateral Agent, the Applicable
Representative or the Controlling Claimholders or any other exercise by the
Applicable Collateral Agent, the Applicable Representative or the Controlling
Claimholders of any rights and remedies relating to the Shared Collateral. The
foregoing shall not be construed to limit the rights and priorities of any First
Lien Claimholder, Collateral Agent or Representative with respect to any
Collateral not constituting Shared Collateral.
(d)Each of the Collateral Agents (other than the Credit Agreement Collateral
Agent) and the Representatives (other than the Credit Agreement Representative)
agrees that it will not accept any Lien on any Collateral for the benefit of any
Series of Other First Lien Obligations (other than funds deposited for the
satisfaction, discharge or defeasance of any Other First Lien Agreement) other
than pursuant to the First Lien Collateral Documents, and by executing this
Agreement (or a Joinder Agreement), each such Collateral Agent and each such
Representative and the Series of First Lien Claimholders for which it is acting
hereunder agree to be bound by the provisions of this Agreement and the other
First Lien Collateral Documents applicable to it.
(e)Each of the First Lien Claimholders agrees that it will not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the perfection,
priority, validity or enforceability of a Lien held by or on behalf of any of
the First Lien Claimholders in all or any part of the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any Collateral Agent or any
Representative to enforce this Agreement.
SECTION 2.03
No Interference; Payment Over; Exculpatory Provisions




17

--------------------------------------------------------------------------------

 

(a)Each First Lien Claimholder agrees that (i) it will not challenge or question
or support any other Person in challenging or questioning in any proceeding the
validity or enforceability of any First Lien Obligations of any Series or any
First Lien Collateral Document or the validity, attachment, perfection or
priority of any Lien under any First Lien Collateral Document or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any First Lien Claimholder from
challenging or questioning the validity or enforceability of any First Lien
Obligations constituting unmatured interest or the validity of any Lien relating
thereto pursuant to Section 502(b)(2) of the Bankruptcy Code, (ii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the
Collateral by the Applicable Collateral Agent, (iii) except as provided in
Section 2.02, it shall have no right to and shall not otherwise (A) direct the
Applicable Collateral Agent or any other First Lien Claimholder to exercise any
right, remedy or power with respect to any Shared Collateral (including pursuant
to any other intercreditor agreement) or (B) consent to, or object to, the
exercise by, or any forbearance from exercising by, the Applicable Collateral
Agent or any other First Lien Claimholder represented by it of any right, remedy
or power with respect to any Collateral, (iv) it will not institute any suit or
assert in any suit, bankruptcy, insolvency or other proceeding any claim against
the Applicable Collateral Agent or any other First Lien Claimholder represented
by it seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Collateral and (v) it will not
attempt, directly or indirectly, whether by judicial proceedings or otherwise,
to challenge the enforceability of any provision of this Agreement; provided
that nothing in this Agreement shall be construed to prevent or impair the
rights of any of the Applicable Collateral Agent or any other First Lien
Claimholder to (i) enforce this Agreement including Section 2.01(b) hereof and
(ii) contest or support any other Person in contesting the enforceability of any
Lien purporting to secure obligations not constituting First Lien Obligations.
(b)Each First Lien Claimholder hereby agrees that if it shall obtain possession
of any Shared Collateral or shall realize any proceeds or payment in respect of
any Shared Collateral, pursuant to any First Lien Collateral Document or by the
exercise of any rights available to it under applicable law or in any Insolvency
or Liquidation Proceeding or through any other exercise of remedies (including
pursuant to any intercreditor agreement), at any time prior to the Discharge of
each of the First Lien Obligations, then it shall hold such Shared Collateral,
proceeds or payment in trust for the other First Lien Claimholders having a
security interest in such Shared Collateral and promptly transfer any such
Shared Collateral, proceeds or payment, as the case may be, to the Applicable
Collateral Agent, to be distributed by such Applicable Collateral Agent in
accordance with the provisions of Section 2.01(a) hereof, provided, however,
that the foregoing shall not apply to any Shared Collateral purchased by any
First Lien Claimholder for cash pursuant to any exercise of remedies permitted
hereunder.
(c)None of the Applicable Collateral Agent, any Applicable Representative or any
other First Lien Claimholder shall be liable for any action taken or omitted to
be taken by the Applicable Collateral Agent, such Applicable Representative or
any other First Lien Claimholder with respect to any Collateral in accordance
with the provisions of this Agreement.



18

--------------------------------------------------------------------------------

 

SECTION 2.04
Automatic Release of Liens.

(a)If, at any time any Shared Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Applicable Collateral Agent in accordance with the provisions of this Agreement,
then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the other Collateral Agents for the benefit of each
Series of First Lien Claimholders (or in favor of such other First Lien
Claimholders if directly secured by such Liens) upon such Shared Collateral will
automatically be released and discharged upon final conclusion of such
disposition as and when, but only to the extent, such Liens of the Applicable
Collateral Agent on such Shared Collateral are released and discharged; provided
that any proceeds of any Shared Collateral realized therefrom shall be applied
pursuant to Section 2.01 hereof. If in connection with any such foreclosure or
other exercise of remedies by the Applicable Collateral Agent, the Applicable
Collateral Agent or related Applicable Representative of such Series of First
Lien Obligations releases any guarantor from its obligation under a guarantee of
the Series of First Lien Obligations for which it serves as agent prior to a
Discharge of such Series of First Lien Obligations, such guarantor also shall be
released from its guarantee of all other First Lien Obligations. If in
connection with any such foreclosure or other exercise of remedies by the
Applicable Collateral Agent, the equity interests of any Person are foreclosed
upon or otherwise disposed of and the Applicable Collateral Agent releases its
Lien on the property or assets of such Person, then the Liens of each other
Collateral Agent (or in favor of such other First Lien Claimholders if directly
secured by such Liens) with respect to any Collateral consisting of the property
or assets of such Person will be automatically released to the same extent as
the Liens of the Applicable Collateral Agent are released; provided that any
proceeds of any such equity interests foreclosed upon where the Applicable
Collateral Agent releases its Lien on the assets of such Person on which another
Series of First Lien Obligations holds a Lien on any of the assets of such
Person (any such assets, the “Underlying Assets”) which Lien is released as
provided in this sentence (any such Proceeds being referred to herein as “Equity
Release Proceeds” regardless of whether or not such other Series of First Lien
Obligations holds a Lien on such equity interests so disposed of) shall be
applied pursuant to Section 2.01 hereof.
(b)Without limiting the rights of the Applicable Collateral Agent under Section
4.02, each Collateral Agent and each Representative agrees to execute and
deliver (at the sole cost and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested by the Applicable
Collateral Agent to evidence and confirm any release of Shared Collateral,
Underlying Assets or guarantee provided for in this Section.
SECTION 2.05
Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings.

(a)This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against any Grantor or any of its subsidiaries.



19

--------------------------------------------------------------------------------

 

(b)If any Grantor shall become subject to a case (a “Bankruptcy Case”) under the
Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each First Lien Claimholder (other
than any Controlling Claimholder or any Representative of any Controlling
Claimholder) agrees that it will not raise any objection to any such financing
or to the Liens on the Shared Collateral securing the same (“DIP Financing
Liens”) or to any use of cash collateral that constitutes Shared Collateral,
unless a Representative of the Controlling Claimholders shall then oppose or
object to such DIP Financing or such DIP Financing Liens or use of cash
collateral (and (i) to the extent that such DIP Financing Liens are senior to
the Liens on any such Shared Collateral for the benefit of the Controlling
Claimholders, each Non-Controlling Claimholder will subordinate its Liens with
respect to such Shared Collateral on the same terms as the Liens of the
Controlling Claimholders (other than any Liens of any First Lien Claimholders
constituting DIP Financing Liens) are subordinated thereto, and (ii) to the
extent that such DIP Financing Liens rank pari passu with the Liens on any such
Shared Collateral granted to secure the First Lien Obligations of the
Controlling Claimholders, each Non-Controlling Claimholder will confirm the
priorities with respect to such Shared Collateral as set forth herein), in each
case so long as (A) the First Lien Claimholders of each Series retain the
benefit of their Liens on all such Shared Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-à-vis all the other First Lien Claimholders (other
than any Liens of the First Lien Claimholders constituting DIP Financing Liens)
as existed prior to the commencement of the Bankruptcy Case, (B) the First Lien
Claimholders of each Series are granted Liens on any additional collateral
pledged to any First Lien Claimholders as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, with the same
priority vis-à-vis the First Lien Claimholders as set forth in this Agreement
(other than any Liens of any First Lien Claimholders constituting DIP Financing
Liens), (C) if any amount of such DIP Financing or cash collateral is applied to
repay any of the First Lien Obligations, such amount is applied pursuant to
Section 2.01(a) of this Agreement, and (D) if any First Lien Claimholders are
granted adequate protection with respect to the First Lien Obligations subject
hereto, including in the form of periodic payments, in connection with such use
of cash collateral, the proceeds of such adequate protection are applied
pursuant to Section 2.01(a) of this Agreement; provided that the First Lien
Claimholders of each Series shall have a right to object to the grant of a Lien
to secure the DIP Financing over any Collateral subject to Liens in favor of the
First Lien Claimholders of such Series or its Representative that shall not
constitute Shared Collateral (unless such Collateral fails to constitute Shared
Collateral because the Lien in respect thereof constitutes a Declined Lien with
respect to such First Lien Claimholders or their Representative or Collateral
Agent); provided, further, that the First Lien Claimholders receiving adequate
protection shall not object to any other First Lien Claimholder receiving
adequate protection comparable to any adequate protection granted to such First
Lien Claimholders in connection with a DIP Financing or use of cash collateral.
(c)If any First Lien Claimholder is granted adequate protection (A) in the form
of Liens on any additional collateral, then each other First Lien Claimholder
shall be entitled to seek, and each First Lien Claimholder will consent and not
object to, adequate protection in the form of Liens on such additional
collateral with the same priority vis-à-vis the First Lien Claimholders as set
forth in this Agreement, (B) in the form of a superpriority or other
administrative claim, then each other First Lien Claimholder shall be entitled
to seek, and each First Lien Claimholder will consent and not object to,
adequate protection in the form of a pari passu superpriority or administrative
claim or (C) in the form of periodic or other cash payments, then the proceeds
of such adequate protection must be applied to all First Lien Obligations
pursuant to Section 2.01.



20

--------------------------------------------------------------------------------

 

SECTION 2.06
Reinstatement.

In the event that any of the First Lien Obligations shall be paid in full and
such payment or any part thereof shall subsequently, for whatever reason
(including an order or judgment for disgorgement of a preference under Title 11
of the Bankruptcy Code, or any similar law, or the settlement of any claim in
respect thereof), be required to be returned or repaid, the terms and conditions
of this Agreement shall be fully applicable thereto until all such First Lien
Obligations shall again have been paid in full in cash. This Section 2.06 shall
survive termination of this Agreement.
SECTION 2.07
Insurance and Condemnation Awards.

As among the First Lien Claimholders, the Applicable Collateral Agent (acting at
the direction of the Applicable Representative), shall have the right, but not
the obligation, to adjust or settle any insurance policy or claim covering or
constituting Shared Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the Shared Collateral. To the extent any Collateral Agent or any other First
Lien Claimholder receives proceeds of such insurance policy and such proceeds
are not permitted or required to be returned to any Grantor under the applicable
First Lien Documents, such proceeds shall be turned over to the Applicable
Collateral Agent for application as provided in Section 2.01 hereof.
SECTION 2.08
Refinancings.

The First Lien Obligations of any Series may, subject to Section 5.14, be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any First Lien Document) of any First Lien Claimholder of any
other Series, all without affecting the priorities provided for herein or the
other provisions hereof; provided that the Representative and Collateral Agent
of the holders of any such Refinancing Indebtedness shall have executed a
Joinder Agreement on behalf of the holders of such Refinancing Indebtedness. If
such Refinancing Indebtedness is intended to constitute a Replacement Credit
Agreement, the Company shall so state in its Designation.
SECTION 2.09
Gratuitous Bailee/Agent for Perfection.

(a)The Applicable Collateral Agent shall be entitled to hold any Possessory
Collateral constituting Shared Collateral.



21

--------------------------------------------------------------------------------

 

(b)Notwithstanding the foregoing, each Collateral Agent agrees to hold any
Possessory Collateral constituting Shared Collateral and any other Shared
Collateral from time to time in its possession or control (or in the possession
or control of its agents or bailees) as gratuitous bailee for the benefit of
each other First Lien Claimholder (such bailment being intended, among other
things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and
9-313(c) of the UCC) and any assignee, solely for the purpose of perfecting the
security interest granted in such Shared Collateral, if any, pursuant to the
applicable First Lien Collateral Documents, in each case, subject to the terms
and conditions of this Section 2.09. Solely with respect to any Deposit Accounts
constituting Shared Collateral under the control (within the meaning of Section
9-104 of the UCC) of any Collateral Agent, each such Collateral Agent agrees to
also hold control over such Deposit Accounts as gratuitous agent for each other
First Lien Claimholder and any assignee solely for the purpose of perfecting the
security interest in such Deposit Accounts, subject to the terms and conditions
of this Section 2.09.
(c)No Collateral Agent shall have any obligation whatsoever to any First Lien
Claimholder to ensure that the Possessory Collateral and Control Collateral is
genuine or owned by any of the Grantors or to preserve rights or benefits of any
Person except as expressly set forth in this Section 2.09. The duties or
responsibilities of each Collateral Agent under this Section 2.09 shall be
limited solely to holding any Possessory Collateral constituting Shared
Collateral or any other Shared Collateral in its possession or control as
gratuitous bailee (and with respect to Deposit Accounts, as gratuitous agent) in
accordance with this Section 2.09 and delivering the Possessory Collateral
constituting Shared Collateral as provided in Section 2.09(e) below.
(d)None of the Collateral Agents or any of the First Lien Claimholders shall
have by reason of the First Lien Documents, this Agreement or any other document
a fiduciary relationship in respect of the other Collateral Agents or any other
First Lien Claimholder, and each Collateral Agent and each First Lien
Claimholder hereby waives and releases the other Collateral Agents and First
Lien Claimholders from all claims and liabilities arising pursuant to any
Collateral Agent’s role under this Section 2.09 as gratuitous bailee with
respect to the Possessory Collateral constituting Shared Collateral or any other
Shared Collateral in its possession or control (and with respect to the Deposit
Accounts, as gratuitous agent).
(e)At any time the Applicable Collateral Agent is no longer the Applicable
Collateral Agent, such outgoing Applicable Collateral Agent shall deliver the
remaining Possessory Collateral constituting Shared Collateral in its possession
(if any) together with any necessary endorsements (which endorsement shall be
without recourse and without any representation or warranty), first, to the then
Applicable Collateral Agent to the extent First Lien Obligations remain
outstanding and second, to the applicable Grantor to the extent no First Lien
Obligations remain outstanding (in each case, so as to allow such Person to
obtain possession or control of such Shared Collateral) or to whomever may be
lawfully entitled to receive the same. The outgoing Applicable Collateral Agent
further agrees to take all other action reasonably requested by the then
Applicable Collateral Agent at the expense of the Company in connection with the
then Applicable Collateral Agent obtaining a first-priority security interest in
the Shared Collateral.
SECTION 2.10
Amendments to First Lien Collateral Documents.

(a)Without the prior written consent of each other Collateral Agent, each
Collateral Agent agrees that no First Lien Collateral Document may be amended,
restated, amended and restated, supplemented, replaced or Refinanced or
otherwise modified from time to time or entered into to the extent such
amendment, supplement, Refinancing or modification, or the terms of any new
First Lien Collateral Document, would be prohibited by, or would require any
Grantor to act or refrain from acting in a manner that would violate, any of the
terms of this Agreement.



22

--------------------------------------------------------------------------------

 

(b)In determining whether an amendment to any First Lien Collateral Document is
permitted by this Section 2.10, each Collateral Agent may conclusively rely on
an officer’s certificate of the Company stating that such amendment is permitted
by this Section 2.10.
SECTION 2.11
Similar Liens and Agreements.

(a)Subject to Section 2.11(b) below, the parties hereto agree that it is their
intention that the Collateral be identical for all First Lien Claimholders;
provided, that this provision will not be violated with respect to any
particular Series if the First Lien Document for such Series prohibits the
Collateral Agent for that Series from accepting a Lien on such asset or property
or such Collateral Agent otherwise expressly declines to accept a Lien on such
asset or property (any such prohibited or declined Liens with respect to a
particular Series, a “Declined Lien”). In furtherance of, but subject to, the
foregoing, the parties hereto agree, subject to the other provisions of this
Agreement:
(i)upon request by any Collateral Agent, to cooperate in good faith (and to
direct their counsel to cooperate in good faith) from time to time in order to
determine the specific items included in the Shared Collateral and the steps
taken to perfect their respective Liens thereon and the identity of the
respective parties obligated under the Credit Agreement Documents and the Other
First Lien Documents; and
(ii)that the documents and agreements creating or evidencing the Liens on Shared
Collateral securing the Credit Agreement Obligations and the Other First Lien
Obligations shall, subject to the terms and conditions of Section 5.02, be in
all material respects the same forms of documents as one another, except that
the documents and agreements creating or evidencing the Liens securing the Other
First Lien Obligations may contain additional provisions as may be necessary or
appropriate to establish the intercreditor arrangements among the various
separate classes of creditors holding Other First Lien Obligations and to
address any Declined Lien.
(b)Notwithstanding anything in this Agreement or any other First Lien Documents
to the contrary, Collateral consisting of cash and cash equivalents pledged to
secure reimbursement obligations in respect of letters of credit shall solely
secure and shall be applied as specified in the Credit Agreement or Other First
Lien Agreement, as applicable, pursuant to which such letters of credit were
issued and will not constitute Shared Collateral.
ARTICLE III.


EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS



23

--------------------------------------------------------------------------------

 

Whenever any Applicable Collateral Agent or any Applicable Representative shall
be required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any First
Lien Obligations of any Series, or the Shared Collateral subject to any Lien
securing the First Lien Obligations of any Series, it may request that such
information be furnished to it in writing by each other Representative or each
other Collateral Agent and shall be entitled to make such determination or not
make any determination on the basis of the information so furnished; provided,
however, that if a Representative or a Collateral Agent shall fail or refuse
reasonably promptly to provide the requested information, the requesting
Applicable Collateral Agent or Applicable Representative shall be entitled to
make any such determination or not make any determination by such method as it
may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Company. Each Applicable Collateral Agent and
each Applicable Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any First
Lien Claimholder or any other person as a result of such determination.
ARTICLE IV.


THE APPLICABLE COLLATERAL AGENT
SECTION 4.01
Authority.

(a)Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Applicable Collateral
Agent to any Non-Controlling Claimholder or give any Non-Controlling Claimholder
the right to direct any Applicable Collateral Agent, except that each Applicable
Collateral Agent shall be obligated to distribute proceeds of any Shared
Collateral in accordance with Section 2.01 hereof.
(b)In furtherance of the foregoing, each Non-Controlling Claimholder
acknowledges and agrees that the Applicable Collateral Agent shall be entitled,
for the benefit of the First Lien Claimholders, to sell, transfer or otherwise
dispose of or deal with any Shared Collateral as provided herein and in the
First Lien Collateral Documents, as applicable, without regard to any rights to
which the Non-Controlling Claimholders would otherwise be entitled as a result
of the First Lien Obligations held by such Non-Controlling Claimholders. Without
limiting the foregoing, each Non-Controlling Claimholder agrees that none of the
Applicable Collateral Agent, the Applicable Representative or any other First
Lien Claimholder shall have any duty or obligation first to marshal or realize
upon any type of Shared Collateral (or any other Collateral securing any of the
First Lien Obligations), or to sell, dispose of or otherwise liquidate all or
any portion of such Shared Collateral (or any other Collateral securing any
First Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Claimholders, notwithstanding that the order and timing of any
such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Claimholders from such
realization, sale, disposition or liquidation. Each of the First Lien
Claimholders waives any claim it may now or hereafter have against any
Collateral Agent or Representative of any other Series of First Lien Obligations
or any other First Lien Claimholder of any other Series arising out of (i) any
actions which any such Collateral Agent, Representative or any First Lien
Claimholder represented by it take or omit to take (including actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First Lien Obligations
from any account debtor, guarantor or any other party) in accordance with the
First Lien Collateral Documents or any other agreement related thereto or in
connection with the collection of the First Lien Obligations or the valuation,
use, protection or release of any security for the First Lien Obligations;
provided that nothing in this clause (i) shall be construed to prevent or impair
the rights of any Collateral Agent or Representative to enforce this Agreement,
(ii) any election by any Applicable Representative or any holders of First Lien
Obligations, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code or (iii) subject to
Section 2.05, any borrowing, or grant of a security interest or administrative
expense priority under Section 364 of the Bankruptcy Code or any equivalent
provision of any other Bankruptcy Law, by the Company or any of its
Subsidiaries, as debtor-in-possession. Notwithstanding any other provision of
this Agreement, the Applicable Collateral Agent shall not (i) accept any Shared
Collateral in full or partial satisfaction of any First Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,



24

--------------------------------------------------------------------------------

 

without the consent of each Representative representing holders of First Lien
Obligations for whom such Collateral constitutes Shared Collateral or (ii)
“credit bid” for or purchase (other than for cash) Shared Collateral at any
public, private or judicial foreclosure upon such Shared Collateral, without the
consent of each Representative representing holders of First Lien Obligations
for whom such Collateral constitutes Shared Collateral.
SECTION 4.02
Power-of-Attorney.

Each Non-Controlling Representative and Collateral Agent that is not the
Applicable Collateral Agent, for itself and on behalf of each other First Lien
Claimholder of the Series for whom it is acting, hereby irrevocably appoints the
Applicable Collateral Agent and any officer or agent of the Applicable
Collateral Agent, which appointment is coupled with an interest with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Non-Controlling
Representative, Collateral Agent or First Lien Claimholder, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the purposes of this Agreement, including the
exercise of any and all remedies under each First Lien Collateral Document with
respect to Shared Collateral and the execution of releases in connection
therewith.
ARTICLE V.


MISCELLANEOUS
SECTION 5.01
Integration/Conflicts.

This Agreement, together with the other First Lien Documents and the First Lien
Collateral Documents, represents the entire agreement of each of the Grantors
and the First Lien Claimholders with respect to the subject matter hereof and
thereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. There are no
promises, undertakings, representations or warranties by any Representative,
Collateral Agent or First Lien Claimholder relative to the subject matter hereof
and thereof not expressly set forth or referred to herein or therein. In the
event of any conflict between the provisions of this Agreement and the
provisions of the First Lien Documents the provisions of this Agreement shall
govern and control.



25

--------------------------------------------------------------------------------

 

SECTION 5.02
Effectiveness; Continuing Nature of this Agreement; Severability.

This Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement and the First Lien Claimholders of any
Series may continue, at any time and without notice to any First Lien
Claimholder of any other Series, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any
Grantor constituting First Lien Obligations in reliance hereon. Each
Representative and each Collateral Agent, on behalf of itself and each other
First Lien Claimholder represented by it, hereby waives any right it may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding. Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions. All references to the Company or any other Grantor shall include the
Company or such Grantor as debtor and debtor in possession and any receiver,
trustee or similar person for the Company or any other Grantor (as the case may
be) in any Insolvency or Liquidation Proceeding. This Agreement shall terminate
and be of no further force and effect with respect to any Representative or
Collateral Agent and the First Lien Claimholders represented by such
Representative or Collateral Agent and their First Lien Obligations, on the date
on which no First Lien Obligations of such First Lien Claimholders are any
longer secured by, or required to be secured by, any of the Collateral pursuant
to the terms of the applicable First Lien Documents, subject to the rights of
the First Lien Claimholders under Section 2.06; provided, however, that such
termination shall not relieve any such party of its obligations incurred
hereunder prior to the date of such termination.
SECTION 5.03
Amendments; Waivers.

(a)No amendment, modification or waiver of any of the provisions of this
Agreement shall be deemed to be made unless the same shall be in writing signed
on behalf of each party hereto or its authorized agent and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the rights of the parties making such waiver or the obligations
of the other parties to such party in any other respect or at any other time.
Notwithstanding the foregoing, the Company and the other Grantors shall not have
any right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except to the extent their rights and obligations
are adversely affected.
(b)Notwithstanding the foregoing, without the consent of any First Lien
Claimholder, any Representative and Collateral Agent may become a party hereto
by execution and delivery of a Joinder Agreement in accordance with Section 5.14
of this Agreement and upon such execution and delivery, such Representative and
Collateral Agent and the Other First Lien Claimholders and Other First Lien
Obligations of the Series for which such Representative and Collateral Agent is
acting shall be subject to the terms hereof.



26

--------------------------------------------------------------------------------

 

(c)Notwithstanding the foregoing, without the consent of any other
Representative or First Lien Claimholder, the Applicable Collateral Agent may
effect amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Other First Lien Obligations in compliance with
the Credit Agreement and the other First Lien Documents.
SECTION 5.04
Information Concerning Financial Condition of the Grantors and their
Subsidiaries.

The Representative and Collateral Agent and the other First Lien Claimholders of
each Series shall each be responsible for keeping themselves informed of (a) the
financial condition of the Grantors and their Subsidiaries and all endorsers
and/or guarantors of the First Lien Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the First Lien Obligations. The
Representative and Collateral Agent and the other First Lien Claimholders of
each Series shall have no duty to advise the Representative, Collateral Agent or
First Lien Claimholders of any other Series of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
the Representative or Collateral Agent or any of the other First Lien
Claimholders, in its or their sole discretion, undertakes at any time or from
time to time to provide any such information to the Representative, Collateral
Agent or First Lien Claimholders of any other Series, it or they shall be under
no obligation:
(a)to make, and such Representative and Collateral Agent and such other First
Lien Claimholders shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;
(b)to provide any additional information or to provide any such information on
any subsequent occasion;
(c)to undertake any investigation; or
(d)to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
SECTION 5.05
Submission to Jurisdiction; Certain Waivers.

Each of the Company, each other Grantor, each Collateral Agent and each
Representative, on behalf of itself and each other First Lien Claimholder
represented by it, hereby irrevocably and unconditionally:
(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Collateral Documents (whether
arising in contract, tort or otherwise) to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
(subject to Section 5.05(c) below) general jurisdiction of the courts of the
State of New York sitting in the Borough of Manhattan, the courts of the United
States for the Southern District of New York sitting in the Borough of
Manhattan, and appellate courts from any thereof;



27

--------------------------------------------------------------------------------

 

(b)agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York state court or, to the fullest extent
permitted by applicable law, in such federal court;
(c)agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Agreement or any
other First Lien Document shall affect any right that any Collateral Agent,
Representative or other First Lien Claimholder may otherwise have to bring any
action or proceeding relating to this Agreement or any other First Lien Document
against such Grantor or any of its assets in the courts of any jurisdiction;
(d)waives, to the fullest extent permitted by applicable law, any objection that
it may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other First Lien Collateral
Document in any court referred to in Section 5.05(a) (and irrevocably waives to
the fullest extent permitted by applicable law the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court);
(e)consents to service of process in any such proceeding in any such court by
registered or certified mail, return receipt requested, to the applicable party
at its address provided in accordance with Section 5.07 (and agrees that nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law);
(f)agrees that service as provided in Section 5.05(e) above is sufficient to
confer personal jurisdiction over the applicable party in any such proceeding in
any such court, and otherwise constitutes effective and binding service in every
respect; and
(g)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover any special, exemplary, punitive or consequential damages.
SECTION 5.06
WAIVER OF JURY TRIAL.

EACH PARTY HERETO, THE COMPANY AND THE OTHER GRANTORS HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER FIRST LIEN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT, BREACH OF DUTY,
COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH PARTY HERETO AND THE COMPANY AND
THE OTHER GRANTORS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT EACH SUCH PARTY HERETO AND THE COMPANY AND EACH OTHER
GRANTOR HAVE BEEN INDUCED TO ENTER INTO OR ACKNOWLEDGE THIS AGREEMENT AND THE
OTHER FIRST LIEN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO AND THE COMPANY AND THE OTHER
GRANTORS FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.



28

--------------------------------------------------------------------------------

 

SECTION 5.07
Notices.

Unless otherwise specifically provided herein, any notice hereunder shall be in
writing and may be personally served or sent by facsimile or United States mail
or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of facsimile, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed. For the purposes
hereof, the addresses of the parties hereto shall be as set forth below each
party’s name on the signature pages hereto or in the Joinder Agreement pursuant
to which it becomes a party hereto, or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.
SECTION 5.08
Further Assurances.

Each Representative and Collateral Agent, on behalf of itself and each other
First Lien Claimholder represented by it, and the Company and each other
Grantor, agree that each of them shall take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as any Representative and Collateral Agent may reasonably
request to effectuate the terms of and the Lien priorities contemplated by this
Agreement.
SECTION 5.09
Agency Capacities.

Except as expressly provided herein, (a) [Wells Fargo Bank, National
Association] is acting in the capacity of Initial First Lien Representative and
Initial First Lien Collateral Agent solely for the Initial Credit Agreement
Claimholders, (b) the Initial Other Representative and the Initial Other
Collateral Agent is acting in the capacity of Representative and Collateral
Agent, respectively, solely for the Initial Other First Lien Claimholders, (c)
each Replacement Representative and Replacement Collateral Agent is acting in
the capacity of Representative and Collateral Agent, respectively, solely for
the Replacement Credit Agreement Claimholders and (d) each other Representative
and each other Collateral Agent is acting in the capacity of Representative and
Collateral Agent, respectively, solely for the Other First Lien Claimholders
under the Other First Lien Documents for which it is the named Representative or
Collateral Agent, as the case may be, in the applicable Joinder Agreement.



29

--------------------------------------------------------------------------------

 

SECTION 5.10
GOVERNING LAW.

THIS AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).
SECTION 5.11
Binding on Successors and Assigns.

This Agreement shall be binding upon each Representative and each Collateral
Agent, the First Lien Claimholders, the Company and the other Grantors, and
their respective successors and assigns from time to time. If any of the
Representatives and/or Collateral Agents resigns or is replaced pursuant to the
applicable First Lien Documents its successor shall be deemed to be a party to
this Agreement and shall have all the rights of, and be subject to all the
obligations of, this Agreement. No provision of this Agreement will inure to the
benefit of a trustee, debtor-in-possession, creditor trust or other
representative of an estate or creditor of any Grantor, including where any such
trustee, debtor-in-possession, creditor trust or other representative of an
estate is the beneficiary of a Lien securing Collateral by virtue of the
avoidance of such Lien in an Insolvency or Liquidation Proceeding.
SECTION 5.12
Section Headings.

Section headings and the Table of Contents used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
SECTION 5.13
Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile or other
electronic imaging means), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
(e.g., “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.
SECTION 5.14
Other First Lien Obligations.

(a)To the extent not prohibited by the provisions of the Credit Agreement and
the other First Lien Documents, the Company may incur additional Indebtedness
(which for the avoidance of doubt shall include any Indebtedness incurred
pursuant to a Refinancing) and Other First Lien Obligations or Replacement
Credit Agreement Obligations after the date hereof that is secured on an equal
and ratable basis with the Liens (other than any Declined Liens) securing the
then existing First Lien Obligations (such Indebtedness, “Additional First Lien
Debt”). Any such Additional First Lien Debt and any Series of Other First Lien
Obligations or Replacement Credit Agreement Obligations, as applicable, may be
secured by a Lien on a ratable basis, in each case under and pursuant to the
applicable First Lien Collateral Documents of such Series, if, and subject to
the condition that, the Additional First Lien Collateral Agent and Additional
First Lien Representative of any such Additional First Lien Debt, acting on
behalf of the holders of such Additional First Lien Debt and the holders of such
Other First Lien Obligations or Replacement Credit Agreement Obligations, as
applicable (such Additional First Lien Collateral Agent, Additional First Lien
Representative, the holders in respect of any such Additional First Lien Debt
and the holders of any such Series of Other First Lien Obligations or
Replacement Credit Agreement Obligations, as applicable, being referred to as
“Additional First Lien Claimholders”), each becomes a party to this Agreement by
satisfying the conditions set forth in Section 5.14(b).



30

--------------------------------------------------------------------------------

 

(b)In order for an Additional First Lien Representative and Additional First
Lien Collateral Agent (including, in the case of a Replacement Credit Agreement,
the Replacement Representative and the Replacement Collateral Agent in respect
thereof) to become a party to this Agreement,
(i)such Additional First Lien Representative and such Additional First Lien
Collateral Agent shall have executed and delivered an instrument substantially
in the form of Exhibit A (with such changes as may be reasonably approved by
each Collateral Agent and such Additional First Lien Representative and such
Additional First Lien Collateral Agent, as the case may be) pursuant to which
either (x) such Additional First Lien Representative becomes a Representative
hereunder and such Additional First Lien Collateral Agent becomes a Collateral
Agent hereunder, and such Additional First Lien Debt and such Series of Other
First Lien Obligations or Replacement Credit Agreement Obligations, as
applicable, and the Additional First Lien Claimholders of such Series become
subject hereto and bound hereby;
(ii)the Company shall have delivered to each Collateral Agent:
1.true and complete copies of each of the Other First Lien Agreement or
Replacement Credit Agreement, as applicable, and the First Lien Collateral
Documents for such Series, certified as being true and correct by a Responsible
Officer of the Company;
2.a Designation substantially in the form of Exhibit B pursuant to which the
Company shall (A) identify the Indebtedness to be designated as Other First Lien
Obligations or Replacement Credit Agreement Obligations, as applicable, and the
initial aggregate principal amount or committed amount thereof, (B) specify the
name and address of the Additional First Lien Collateral Agent and Additional
First Lien Representative, (C) certify that such (x) Additional First Lien Debt
is permitted by each First Lien Document and that the conditions set forth in
this Section 5.14 are satisfied with respect to such Additional First Lien Debt
and such Series of Other First Lien Obligations or Replacement Credit Agreement
Obligations, as applicable, and (D) in the case of a Replacement Credit
Agreement, expressly state that such agreement giving rise to the new
Indebtedness satisfies the requirements of a Replacement Credit Agreement and
the Company elects to designate such agreement as a Replacement Credit
Agreement; and



31

--------------------------------------------------------------------------------

 

(iii)the Other First Lien Documents or Replacement Credit Agreement Documents,
as applicable, relating to such Additional First Lien Debt shall provide, in a
manner reasonably satisfactory to each Collateral Agent, that each Additional
First Lien Claimholder with respect to such Additional First Lien Debt will be
subject to and bound by the provisions of this Agreement in its capacity as a
holder of such Additional First Lien Debt.
(c)Upon the execution and delivery of a Joinder Agreement by an Additional First
Lien Representative and an Additional First Lien Collateral Agent, in each case,
in accordance with this Section 5.14, each other Representative and Collateral
Agent shall acknowledge such receipt thereof by countersigning a copy thereof,
subject to the terms of this Section 5.14 and returning the same to such
Additional First Lien Representative and Additional First Lien Collateral Agent,
as applicable; provided that the failure of any Representative or Collateral
Agent to so acknowledge or return shall not affect the status of such debt as
Additional First Lien Debt if the other requirements of this Section 5.14 are
complied with.
SECTION 5.15
Authorization.

By its signature, each Person executing this Agreement, on behalf of such party
or Grantor but not in his or her personal capacity as a signatory, represents
and warrants to the other parties hereto that it is duly authorized to execute
this Agreement.
SECTION 5.16
No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights.

The provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the First Lien Claimholders in relation to one
another. None of the Company, any other Grantor or any other creditor thereof
shall have any rights or obligations hereunder and no such Person is an intended
beneficiary or third party beneficiary hereof, except, in each case, as
expressly provided in this Agreement, and none of the Company nor any other
Grantor may rely on the terms hereof (other than as set forth in Sections 2.04
and 2.08 and Article V). Nothing in this Agreement is intended to or shall
impair the obligations of the Company or any other Grantor, which are absolute
and unconditional, to pay the First Lien Obligations as and when the same shall
become due and payable in accordance with their terms. Without limitation of any
other provisions of this Agreement, the Company and each Grantor hereby (a)
acknowledges that it has read this Agreement and consents hereto, (b) agrees
that it will not take any action that would be contrary to the express
provisions of this Agreement and (c) agrees to abide by the requirements
expressly applicable to it under this Agreement.
SECTION 5.17
No Indirect Actions.

Unless otherwise expressly stated, if a party may not take an action under this
Agreement, then it may not take that action indirectly, or support any other
Person in taking that action directly or indirectly. “Taking an action
indirectly” means taking an action that is not expressly prohibited for the
party but is intended to have substantially the same effects as the prohibited
action.



32

--------------------------------------------------------------------------------

 

SECTION 5.18
Additional Grantors.

Each Grantor agrees that it shall ensure that each of its Subsidiaries that is
or is to become a party to any First Lien Document and which grants a lien on
any of its assets shall either execute this Agreement on the date hereof or
shall confirm that it is a Grantor hereunder pursuant to a joinder agreement
substantially in the form attached hereto as Exhibit C that is executed and
delivered by such Subsidiary prior to or concurrently with its execution and
delivery of such First Lien Document.
[Remainder of this page intentionally left blank]
 



33

--------------------------------------------------------------------------------

 





 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
[WELLS FARGO BANK, NATIONAL ASSOCIATION],
as Initial First Lien Representative and Initial First Lien Collateral Agent
By:    ________________________________________
Name:
Title:
NOTICE ADDRESS:


[MAC: D1114-029
1525 W. WT Harris Boulevard
Charlotte, NC 28262
Attn: Agency Services
Facsimile No.: 704.715.0017
Email: agencyservices.requests@wellsfargo.com]


with copies to:    


[Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attn: Michele Penzer
Fax No. 212-751-4864]



34

--------------------------------------------------------------------------------

 



[________________________],
as Initial Other Collateral Agent
By:    ________________________________________
Name:
Title:
[NOTICE ADDRESS]
[_________________________],
as Initial Other Representative
By:    ________________________________________
Name:
Title:
[NOTICE ADDRESS]



35

--------------------------------------------------------------------------------

 

Acknowledged and Agreed to by:


POST HOLDINGS, INC.




By:___________________________________
Name:
Title:




AGRICORE UNITED HOLDINGS INC.




By:___________________________________
Name:
Title:




ATTUNE FOODS, LLC




By:___________________________________
Name:
Title:




DAKOTA GROWERS PASTA COMPANY, INC.




By:___________________________________
Name:
Title:




DNA DREAMFIELDS COMPANY, LLC




By:___________________________________
Name:
Title:









36

--------------------------------------------------------------------------------

 





POST FOODS, LLC


By:    
Name:
Title:




NOTICE ADDRESS:


Post Holdings, Inc.
2503 S. Hanley Road
St. Louis, MO 63144
Attn: Chief Financial Officer
Facsimile No.: 314.646.3365
Email: robert.vitale@postfoods.com


with a copy to:
Post Holdings, Inc.

2503 S. Hanley Road
St. Louis, MO 63144
Attn: General Counsel
Facsimile No.: 314.646.3367
Email: diedre.gray@postfoods.com


with a copy to:
Lewis, Rice & Fingersh, L.C.

600 Washington Avenue, Suite 2500
St. Louis, MO 63101
Attn: Tom W. Zook
Facsimile No.: 314.612.7671
Email: tzook@lewisrice.com


 



37

--------------------------------------------------------------------------------

 



Exhibit A to
Pari Passu Intercreditor Agreement
[FORM OF] JOINDER AGREEMENT
JOINDER NO. [       ] dated as of [              ], 20[   ] (the “Joinder
Agreement”) to the PARI PASSU INTERCREDITOR AGREEMENT dated as of [         ],
20[   ], (the “Pari Passu Intercreditor Agreement”), among [WELLS FARGO BANK,
NATIONAL ASSOCIATION], as Initial First Lien Representative and as Initial First
Lien Collateral Agent, [_________], as Initial Other Representative, and
[__________], as Initial Other Collateral Agent, and the additional
Representatives and Collateral Agents from time to time a party thereto, and
acknowledged and agreed to by POST HOLDINGS, INC., a Missouri corporation (the
“Company”), and the other Grantors signatory thereto.
A.Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Pari Passu Intercreditor Agreement.
B.As a condition to the ability of the Company to incur [Other First Lien
Obligations][Replacement Credit Agreement Obligations under the Replacement
Credit Agreement] and to secure such [Other First Lien Obligations][Replacement
Credit Agreement Obligations] with the liens and security interests created by
the [Other First Lien Collateral Documents][Replacement Credit Agreement
Collateral Documents], the Additional First Lien Representative in respect
thereof is required to become a Representative and the Additional First Lien
Collateral Agent in respect thereof is required to become a Collateral Agent and
the First Lien Claimholders in respect thereof are required to become subject to
and bound by, the Pari Passu Intercreditor Agreement. Section 5.14 of the Pari
Passu Intercreditor Agreement provides that such Additional First Lien
Representative may become a Representative, such Additional First Lien
Collateral Agent may become a Collateral Agent and such Additional First Lien
Claimholders may become subject to and bound by the Pari Passu Intercreditor
Agreement, pursuant to the execution and delivery by the Additional First Lien
Representative and the Additional First Lien Collateral Agent of an instrument
in the form of this Joinder Agreement and the satisfaction of the other
conditions set forth in Section 5.14 of the Pari Passu Intercreditor Agreement.
The undersigned Additional First Lien Representative (the “New Representative”)
and Additional First Lien Collateral Agent (the “New Collateral Agent”) are
executing this Joinder Agreement in accordance with the requirements of the Pari
Passu Intercreditor Agreement.
Accordingly, the New Representative and the New Collateral Agent agree as
follows:
SECTION 1.In accordance with Section 5.14 of the Pari Passu Intercreditor
Agreement, (i) the New Representative and the New Collateral Agent by their
signatures below become a Representative and a Collateral Agent respectively,
under, and the related Additional First Lien Debt and Additional First Lien
Claimholders become subject to and bound by, the Pari Passu Intercreditor
Agreement with the same force and effect as if the New Representative and New
Collateral Agent had originally been named therein as a Representative or a
Collateral Agent, respectively, and hereby agree to all the terms and provisions
of the Pari Passu Intercreditor Agreement applicable to them as Representative,
Collateral Agent and Additional First Lien Claimholders, respectively.



38

--------------------------------------------------------------------------------

 

SECTION 2.Each of the New Representative and New Collateral Agent represent and
warrant to each other Collateral Agent, each other Representative and the other
First Lien Claimholders, individually, that (i) it has full power and authority
to enter into this Joinder Agreement, in its capacity as [agent][trustee], (ii)
this Joinder Agreement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability, and (iii) the First Lien Documents relating to such Additional
First Lien Debt provide that, upon the New Representative’s and the New
Collateral Agent’s entry into this Joinder Agreement, the Additional First Lien
Claimholders represented by them will be subject to and bound by the provisions
of the Pari Passu Intercreditor Agreement.
SECTION 3.This Joinder Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Joinder Agreement shall become effective when
each Collateral Agent and Representative shall have received a counterpart of
this Joinder Agreement that bears the signatures of the New Representative and
the New Collateral Agent. Delivery of an executed signature page to this Joinder
Agreement by facsimile transmission or other electronic means shall be effective
as delivery of a manually signed counterpart of this Joinder Agreement.
SECTION 4.Except as expressly supplemented hereby, the Pari Passu Intercreditor
Agreement shall remain in full force and effect.
SECTION 5.THIS JOINDER AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING
OUT OF OR RELATING TO THIS JOINDER AGREEMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).
SECTION 6.Any provision of this Joinder Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Pari Passu Intercreditor Agreement, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties hereto shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to those of the invalid, illegal or
unenforceable provisions.



39

--------------------------------------------------------------------------------

 

SECTION 7.All communications and notices hereunder shall be in writing and given
as provided in Section 5.07 of the Pari Passu Intercreditor Agreement. All
communications and notices hereunder to the New Representative and the New
Collateral Agent shall be given to them at their respective addresses set forth
below their signatures hereto.
SECTION 8.Sections 5.08, 5.09 and 5.13 of the Pari Passu Intercreditor Agreement
are hereby incorporated herein by reference.
[Remainder of this page intentionally left blank]



40

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder Agreement to the Pari Passu Intercreditor Agreement as of
the day and year first above written.
[NAME OF NEW REPRESENTATIVE], as
[          ] for the holders of [                        ],
By:________________________________________
Name:
Title:
Address for notices:
________________________________________
________________________________________
    
attention of: ______________________________
Telecopy: ________________________________    
[NAME OF NEW COLLATERAL AGENT], as
[          ] for the holders of [                        ],
By:________________________________________    
Name:
Title:
Address for notices:


________________________________________
________________________________________    
attention of: _____________________________
Telecopy: _______________________________





41

--------------------------------------------------------------------------------

 

Receipt acknowledged by:


[WELLS FARGO BANK, NATIONAL ASSOCIATION],
as Initial First Lien Representative and Initial First Lien Collateral Agent
By:________________________________________    
Name:
Title:
[                                                  ],
as Initial Other Representative
By:________________________________________        
Name:
Title:
[                                                  ],
as Initial Other Collateral Agent
By:________________________________________        
Name:
Title:
[OTHERS AS NEEDED]
 



42

--------------------------------------------------------------------------------

 





Exhibit B to
Pari Passu Intercreditor Agreement
[FORM OF]
DEBT DESIGNATION
Reference is made to the Pari Passu Intercreditor Agreement dated as of
[               ], 20[   ] (as amended, restated, supplemented or otherwise
modified from time to time, the “Pari Passu Intercreditor Agreement”) among
[WELLS FARGO BANK, NATIONAL ASSOCIATION], as Initial First Lien Representative
and Initial First Lien Collateral Agent, [            ], as Initial Other
Representative, and [            ], as Initial Other Collateral Agent, and the
additional Representatives and Collateral Agents from time to time a party
thereto, and acknowledged and agreed to by POST HOLDINGS, INC., a Missouri
corporation (the “Company”), and the other Grantors signatory thereto.
Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Pari Passu Intercreditor Agreement. This Debt
Designation is being executed and delivered in order to designate [additional
Indebtedness and other related First Lien Obligations][Credit Agreement
Obligations] entitled to the benefit and subject to the terms of the Pari Passu
Intercreditor Agreement.
The undersigned, the duly appointed [specify title] of the Company hereby
certifies on behalf of the Company that:
(a)
[insert name of the Company or other Grantor] intends to incur Indebtedness in
the initial aggregate [principal/committed amount] of [          ] pursuant to
the following agreement: [describe [indenture or other agreement giving rise to
Additional First Lien Debt][Replacement Credit Agreement (“New Agreement”)]]
which will be [Other First Lien Obligations][Replacement Credit Agreement
Obligations];

(b)
(i) the name and address of the [Additional First Lien Representative for the
Additional First Lien Debt and the related Other First Lien
Obligations][Replacement Representative for the Replacement Credit Agreement]
is:

_________________________________________
_________________________________________
Telephone:________________________________    
Fax:_____________________________________    
(ii) the name and address of the Additional First Lien Collateral Agent for the
Additional First Lien Debt and the Other First Lien Obligations or Replacement
Credit Agreement Obligations, as applicable, is:
_________________________________________    



43

--------------------------------------------------------------------------------

 

_________________________________________
Telephone:________________________________    
Fax:_____________________________________
[and]
(a)
such Additional First Lien Debt and such Series of Other First Lien Obligations
or Replacement Credit Agreement Obligations, as applicable, is permitted by each
First Lien Document and the conditions set forth in Section 5.14 of the Pari
Passu Intercreditor Agreement are satisfied with respect to such [Additional
First Lien Debt and the Other First Lien Obligations or Replacement Credit
Agreement Obligations, [insert for Replacement Credit Agreements only: ; and

(b)
the New Agreement satisfies the requirements of a Replacement Credit Agreement
and is hereby designated as a Replacement Credit Agreement].




44

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Debt Designation to be duly
executed by the undersigned officer as of ___________________, 20____.
POST HOLDINGS, INC.
By:____________________________________
Name:
Title:





45

--------------------------------------------------------------------------------

 

Exhibit C to
Pari Passu Intercreditor Agreement
[FORM OF] JOINDER AGREEMENT - ADDITIONAL GRANTOR
GRANTOR JOINDER AGREEMENT NO. [ ] (this “Grantor Joinder Agreement”) dated as of
[      ], 20[  ] to the PARI PASSU INTERCREDITOR AGREEMENT dated as of [      ],
20[  ] (the “Pari Passu Intercreditor Agreement”), among [WELLS FARGO BANK,
NATIONAL ASSOCIATION], as Initial First Lien Representative and as Initial First
Lien Collateral Agent, and the additional Representatives and Collateral Agents
from time to time a party thereto, and acknowledged and agreed to by POST
HOLDINGS, INC., a Missouri corporation (the “Company”), and certain subsidiaries
of the Company (each a “Grantor”).
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Pari Passu Intercreditor Agreement.
The undersigned, [______________], a [________________], (the “New Grantor”)
wishes to acknowledge and agree to the Pari Passu Intercreditor Agreement and
become a party thereto to the limited extent contemplated by Section 5.16
thereof and to acquire and undertake the rights and obligations of a Grantor
thereunder.
Accordingly, the New Grantor agrees as follows for the benefit of the
Representatives, the Collateral Agents and the First Lien Claimholders:
Section 1.Accession to the Pari Passu Intercreditor Agreement. The New Grantor
(a) acknowledges and agrees to, and becomes a party to the Pari Passu
Intercreditor Agreement as a Grantor to the limited extent contemplated by
Section 5.16 thereof, (b) agrees to all the terms and provisions of the Pari
Passu Intercreditor Agreement and (c) shall have all the rights and obligations
of a Grantor under the Pari Passu Intercreditor Agreement. This Grantor Joinder
Agreement supplements the Pari Passu Intercreditor Agreement and is being
executed and delivered by the New Grantor pursuant to Section 5.18 of the Pari
Passu Intercreditor Agreement.
Section 2.Representations, Warranties and Acknowledgement of the New Grantor.
The New Grantor represents and warrants to each Representative, each Collateral
Agent and to the First Lien Claimholders that (a) it has full power and
authority to enter into this Grantor Joinder Agreement, in its capacity as
Grantor and (b) this Grantor Joinder Agreement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of this Grantor
Joinder Agreement.
Section 3.Counterparts. This Grantor Joinder Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Grantor Joinder Agreement or any document or instrument
delivered in connection herewith by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of this Grantor Joinder
Agreement or such other document or instrument, as applicable.



46

--------------------------------------------------------------------------------

 

Section 4.Section Headings. Section heading used in this Grantor Joinder
Agreement are for convenience of reference only and are not to affect the
construction hereof or to be taken in consideration in the interpretation
hereof.
Section 5.Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Pari Passu Intercreditor Agreement subject to any limitations set forth in the
Pari Passu Intercreditor Agreement with respect to the Grantors.
Section 6.GOVERNING LAW. THIS GRANTOR JOINDER AGREEMENT, AND ANY DISPUTE, CLAIM
OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS GRANTOR JOINDER AGREEMENT
(WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF
A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR
PRIORITY OF THE SECURITY INTERESTS).
Section 7.Severability. In case any one or more of the provisions contained in
this Grantor Joinder Agreement should be held invalid, illegal or unenforceable
in any respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Pari Passu Intercreditor Agreement shall
not in any way be affected or impaired. The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
Section 8.Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 5.07 of the Pari Passu Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
at the address set forth under its signature hereto, which information
supplements Section 5.07 of the Pari Passu Intercreditor Agreement.
Section 9.Section 5.13 of the Pari Passu Intercreditor Agreement is hereby
incorporated herein by reference.
[Remainder of this page intentionally left blank]



47

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Grantor has duly executed this Grantor Joinder
Agreement to the Pari Passu Intercreditor Agreement as of the day and year first
above written.
[_________________________________________]
By:________________________________________    
Name:
Title:
Address for notices:


________________________________________
________________________________________    
attention of: _____________________________
Telecopy: _______________________________















48